Exhibit 10.1

 

 

 

FOURTH AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

by and among

ULTIMATE ELECTRONICS, INC.

and

EACH OF ITS SUBSIDIARIES THAT ARE SIGNATORIES HERETO

as Borrowers,

THE LENDERS THAT ARE SIGNATORIES HERETO

as the Lenders,

WELLS FARGO RETAIL FINANCE, LLC

as the Arranger and Agent,

NATIONAL CITY BUSINESS CREDIT, INC.

as the Documentation Agent

and

BACK BAY CAPITAL FUNDING LLC,

as Tranche B Agent

 

 

Dated as of July 27, 2004

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

DEFINITIONS AND CONSTRUCTION

 

 

 

 

 

 

1.1

Definitions

 

 

1.2

Accounting Terms

 

 

1.3

Code

 

 

1.4

Construction

 

 

1.5

Schedules and Exhibits

 

 

1.6

The Term “Borrower” or “Borrowers”

 

 

 

 

 

2.

LOANS AND TERMS OF PAYMENT

 

 

 

 

 

 

2.1

Advances

 

 

2.2

Borrowing Procedures and Settlements

 

 

2.3

The Tranche B Facility

 

 

2.4

Payments

 

 

2.5

Overadvances

 

 

2.6

Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations

 

 

2.7

Credit Card Collections

 

 

2.8

Depository Accounts

 

 

2.9

Collections

 

 

2.10

Crediting Payments; Float Charge

 

 

2.11

Designated Account

 

 

2.12

Maintenance of Loan Account; Statements of Obligations

 

 

2.13

Fees

 

 

2.14

Letters of Credit

 

 

2.15

LIBOR Option

 

 

2.16

Capital Requirements

 

 

2.17

Joint and Several Liability of Borrowers; Rights of Contribution

 

 

 

 

 

3.

CONDITIONS; TERM OF AGREEMENT

 

 

 

 

 

 

3.1

Conditions Precedent to the Effectiveness of this Agreement

 

 

3.2

Conditions Precedent to all Extensions of Credit

 

 

3.3

Term

 

 

3.4

Effect of Termination

 

 

3.5

Payments of Principal of Tranche B Loan; Early Termination by Borrowers

 

 

 

 

 

4.

CREATION OF SECURITY INTEREST

 

 

 

 

 

 

4.1

Grant of Security Interest

 

 

4.2

Authorization to File Financing Statements

 

 

4.3

Negotiable Collateral

 

 

4.4

Collection of Accounts, General Intangibles, and Negotiable Collateral

 

 

4.5

Other Actions

 

 

4.6

Delivery of Additional Documentation Required; Lien Perfection

 

 

4.7

Power of Attorney

 

 

4.8

Right to Inspect

 

 

i

--------------------------------------------------------------------------------


 

 

4.9

Control Agreements

 

 

 

 

 

5.

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

5.1

No Encumbrances

 

 

5.2

Eligible Accounts

 

 

5.3

Eligible Inventory

 

 

5.4

Equipment

 

 

5.5

Location of Inventory and Equipment

 

 

5.6

Inventory Records

 

 

5.7

Location of Chief Executive Office; FEIN; Organizational I.D. Number; Names;
Status

 

 

5.8

Due Organization and Qualification; Subsidiaries

 

 

5.9

Due Authorization; No Conflict

 

 

5.10

Litigation

 

 

5.11

No Material Adverse Change

 

 

5.12

Fraudulent Transfer

 

 

5.13

Employee Benefits

 

 

5.14

Environmental Condition

 

 

5.15

Intellectual Property

 

 

5.16

Locations; Leases

 

 

5.17

Complete Disclosure

 

 

5.18

Indebtedness

 

 

5.19

No Materially Adverse Contracts, etc

 

 

5.20

Compliance with Other Instruments, Laws, etc

 

 

5.21

Holding Company and Investment Company Acts

 

 

5.22

Absence of Financing Statements, etc

 

 

5.23

Certain Transactions

 

 

5.24

Regulations U and X

 

 

5.25

Payment of Taxes

 

 

5.26

Fiscal Year

 

 

 

 

 

6.

AFFIRMATIVE COVENANTS

 

 

 

 

 

 

6.1

Accounting System

 

 

6.2

Collateral Reporting

 

 

6.3

Financial Statements, Reports, Certificates

 

 

6.4

Return

 

 

6.5

Maintenance of Properties; Title to Equipment

 

 

6.6

Title to Equipment

 

 

6.7

Maintenance of Equipment

 

 

6.8

Taxes

 

 

6.9

Insurance

 

 

6.10

Location of Inventory and Equipment

 

 

6.11

Compliance with Laws

 

 

6.12

Leases

 

 

ii

--------------------------------------------------------------------------------


 

 

6.13

Brokerage Commissions

 

 

6.14

Existence

 

 

6.15

Environmental

 

 

6.16

Disclosure Updates

 

 

6.17

Inventories, Appraisals, and Audits

 

 

6.18

Electronic Reporting

 

 

6.19

Employee Benefits

 

 

6.20

Additional Collateral Covenants

 

 

6.21

Investment Proceeds, Etc

 

 

6.22

Additional Real Property Collateral

 

 

6.23

Landlord Waivers and Consents

 

 

6.24

Material Inventory Supplier

 

 

6.25

No Setoff or Counterclaims

 

 

6.26

New Subsidiaries

 

 

6.27

Specified Blocked Account Agreements

 

 

6.28

FACA Compliance

 

 

 

 

 

7.

NEGATIVE COVENANTS

 

 

 

 

 

 

7.1

Indebtedness

 

 

7.2

Liens and Restrictions on Negative Pledges and Upstream Guaranties

 

 

7.3

Restrictions on Fundamental Changes

 

 

7.4

Disposal of Assets

 

 

7.5

Change Name

 

 

7.6

Guarantee

 

 

7.7

Nature of Business

 

 

7.8

Prepayments and Amendments

 

 

7.9

Change of Control

 

 

7.10

Consignments

 

 

7.11

Distributions

 

 

7.12

Accounting Methods

 

 

7.13

Investments

 

 

7.14

Transactions with Affiliates

 

 

7.15

Suspension

 

 

7.16

Use of Proceeds

 

 

7.17

Change in Location of Chief Executive Office; Inventory and Equipment with
Bailees

 

 

7.18

Securities Accounts

 

 

7.19

No Prohibited Transactions Under ERISA

 

 

7.20

Deposit Accounts, Credit card clearinghouse, etc

 

 

7.21

Store Openings

 

 

7.22

Minimum EBITDA / Fixed Charge Coverage Ratio

 

 

7.23

Capital Expenditures

 

 

 

 

 

8.

EVENTS OF DEFAULT

 

 

iii

--------------------------------------------------------------------------------


 

9.

THE LENDER GROUP’S RIGHTS AND REMEDIES

 

 

 

 

 

 

9.1

Rights and Remedies

 

 

9.2

Securities and Deposits

 

 

9.3

Standards for Exercising Rights and Remedies

 

 

9.4

Remedies Cumulative

 

 

9.5

License

 

 

 

 

 

10.

TAXES AND EXPENSES

 

 

 

 

 

11.

WAIVERS; INDEMNIFICATION

 

 

 

 

 

 

11.1

Demand; Protest; etc

 

 

11.2

The Lender Group’s Liability for Collateral

 

 

11.3

Indemnification

 

 

 

 

 

12.

NOTICES

 

 

 

 

 

13.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER

 

 

 

 

 

14.

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

 

 

 

 

 

 

14.1

Assignments and Participations

 

 

14.2

Successors

 

 

 

 

 

15.

AMENDMENTS; WAIVERS

 

 

 

 

 

 

15.1

Amendments and Waivers

 

 

15.2

Replacement of Holdout Lender

 

 

15.3

No Waivers; Cumulative Remedies

 

 

 

 

 

16.

AGENT; TRANCHE B AGENT; THE LENDER GROUP

 

 

 

 

 

 

16.1

Appointment and Authorization of Agent and Tranche B Agent

 

 

16.2

Delegation of Duties

 

 

16.3

Liability of Agents

 

 

16.4

Reliance by Agents

 

 

16.5

Notice of Default or Event of Default

 

 

16.6

Credit Decision

 

 

16.7

Costs and Expenses; Indemnification

 

 

16.8

Agent in Individual Capacity

 

 

16.9

Successor Agent

 

 

16.10

Lender in Individual Capacity

 

 

16.11

Payments to, and Distributions by, Agent

 

 

16.12

Duties in the Case of Enforcement

 

 

16.13

Agent May File Proofs of Claim

 

 

iv

--------------------------------------------------------------------------------


 

 

16.14

Withholding Taxes

 

 

16.15

Collateral Matters

 

 

16.16

Restrictions on Actions by Lenders; Sharing of Payments

 

 

16.17

Agency for Perfection

 

 

16.18

Payments by Agent to the Lenders

 

 

16.19

Concerning the Collateral and Related Loan Documents

 

 

16.20

Field Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information

 

 

16.21

Several Obligations; No Liability

 

 

16.22

Legal Representation of Agent

 

 

16.23

Confidentiality

 

 

16.24

Documentation Agent

 

 

16.25

Press Releases and Related Matters

 

 

 

 

 

17.

GENERAL PROVISIONS

 

 

 

 

 

 

17.1

Governing Documents of Parent

 

 

17.2

Effectiveness

 

 

17.3

Section Headings

 

 

17.4

Interpretation

 

 

17.5

Severability of Provisions

 

 

17.6

Amendments in Writing

 

 

17.7

Counterparts; Telefacsimile Execution

 

 

17.8

Revival and Reinstatement of Obligations

 

 

17.9

Integration

 

 

17.10

Parent as Agent for Borrowers

 

 

17.11

Amendment and Restatement

 

 

v

--------------------------------------------------------------------------------


 

FOURTH AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT

 

THIS FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”),
is entered into as of July 27, 2004, between and among, on the one hand, the
lenders identified on the signature pages hereof (such lenders, together with
their respective successors and assigns, are referred to hereinafter each
individually as a “Lender” and collectively as the “Lenders”), including,
without limitation, WELLS FARGO RETAIL FINANCE, LLC, a Delaware limited
liability company (“WFRF”), BACK BAY CAPITAL FUNDING LLC, as tranche B agent
(the “Tranche B Agent”), and WFRF as the arranger and administrative agent for
the Lenders and any other holder of Obligations referred to below (“Agent”),
and, on the other hand, ULTIMATE ELECTRONICS, INC., a Delaware corporation
(“Parent”), and each of Parent’s Subsidiaries identified on the signature pages
hereof (such Subsidiaries, together with Parent, are referred to hereinafter
each individually as a “Borrower”, and individually and collectively, jointly
and severally, as the “Borrowers”, as governed by the provisions of Section 1.6
of the Agreement).

 

A.                                   WFRF and each Borrower entered into that
certain Third Amendment and Restated Loan and Security Agreement dated as of
April 2, 2004, as amended by (i) that certain First Amendment to Third Amended
and Restated Loan and Security Agreement, dated June 9, 2004 (as so amended, the
“Existing Loan Agreement”).

 

B.                                     Borrowers have requested and, subject to
the terms and conditions of this Agreement, Lenders have agreed to entirely
amend and restate the Existing Loan Agreement to, among other things, provide
for a Tranche B Loan in the original principal amount of $13,000,000 and amend
the covenant in Section 7.22.

 

C.                                     The parties hereto desire to amend,
restate and modify, but not extinguish, the Existing Loan Agreement in its
entirety as hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties intending to be legally bound, agree as follows:

 

1.                                      DEFINITIONS AND CONSTRUCTION.

 

1.1                               Definitions.  As used in this Agreement, the
following terms shall have the following definitions:

 

“Accordion Activation” has the meaning assigned to that term in subsection
2.1(f).

 

“Accordion Amount” means an amount up to $25,000,000.

 

“Accordion Commitment” means the commitments of the Accordion Lenders to fund
the Accordion Amount as set forth in subsection 2.1(f).

 

“Accordion Lenders” means the Revolving Credit Lenders that shall be identified
as “Accordion Lenders” on Schedule C-1 (as amended pursuant to subsection
2.1(f)(iii)) to this Agreement that shall have delivered to the Agent a
Confirmation of Accordion Commitment and, when used in the context of a
particular Accordion Commitment, shall mean Accordion Lenders having that
Accordion Commitment.

 

--------------------------------------------------------------------------------


 

“Account Debtor” means any Person who is or who may become obligated under, with
respect to, or on account of, an Account, chattel paper, or a General
Intangible.

 

“Accounting Changes” means (i) changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions), (ii)
changes in accounting principles concurred in by any Borrowers’ certified public
accountants; and (iii) purchase accounting adjustments under A.P.B. 16 or 17 and
EITF 88-16, the application of the accounting principles set forth in FASB 109,
including the establishment of reserves pursuant thereto, and any reversal of
any reserves established as a result of purchase accounting adjustments.

 

“Accounts” means all of Borrowers’ now owned or hereafter acquired right, title,
and interest with respect to “accounts” (as that term is defined from time to
time in the Code), and any and all supporting obligations in respect thereof
including any and all credit insurance, guaranties or security therefor.

 

“ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic funds transfers through the
direct Federal Reserve Fedline system) provided by Wells Fargo or its Affiliates
for the account of Administrative Borrower or its Subsidiaries.

 

“Adjustment Date” means the first day of the month immediately following the
month in which a Compliance Certificate is to be delivered by Parent pursuant to
subsection 6.3(a)(iv).

 

“Administrative Borrower” has the meaning set forth in Section 17.9.

 

“Advances” means Borrowings and other advances made by the Revolving Credit
Lenders and the Swing Lender to the Borrowers.

 

“Affiliate” means, as applied to any Person, any other Person who, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” means the possession,
directly or indirectly, of the power to direct the management and policies of a
Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, in any event: (a) any Person which owns directly or
indirectly 5% or more of the securities having ordinary voting power for the
election of directors or other members of the governing body of a Person or 5%
or more of the partnership or other ownership interests of a Person (other than
as a limited partner of such Person) shall be deemed to control such Person; (b)
each director (or comparable manager) of a Person shall be deemed to be an
Affiliate of such Person; and (c) each partnership or joint venture in which a
Person is a partner or joint venturer shall be deemed to be an Affiliate of such
Person.

 

“Agent” means Wells Fargo Retail Finance, LLC, solely in its capacity as agent
for the Lenders hereunder, and any successor thereto.

 

“Agent’s Account” means an account at a bank designated by Agent from time to
time as the account into which Borrowers shall make all payments to Agent for
the benefit of the Lender Group and into which the Lender Group shall make all
payments to Agent under this Agreement and the other Loan Documents; unless and
until Agent notifies Administrative Borrower and the Lender Group to the
contrary, Agent’s Account shall be that certain deposit account bearing account
number 323-266193 and maintained by Agent with The Chase Manhattan Bank, 4 New
York Plaza, 15th Floor, New York, New York 10004, ABA #021000021.

 

2

--------------------------------------------------------------------------------


 

“Agent Advances” has the meaning set forth in subsection 2.2(e)(i).

 

“Agent Fee Letter” means that certain fee letter, dated as of even date
herewith, between Borrowers and Agent, in form and substance satisfactory to
Agent.

 

“Agent’s Liens” means the Liens granted by Borrowers to Agent for the benefit of
the Lender Group under this Agreement or the other Loan Documents.

 

“Agent-Related Persons” means Agent together with its Affiliates, officers,
directors, employees, partners, investors and agents.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Amendment Fee” means $125,000 to be paid to the Agent, for the account of the
Revolving Credit Lenders ratably, which such fee shall be fully earned and
non-fundable upon payment.

 

“Applicable Margin” means, for each period commencing on an Adjustment Date
through the date immediately preceding the next Adjustment Date (each a “Rate
Adjustment Period”), the Applicable Margin shall be the applicable margin set
forth below with respect to the Excess Availability based on the average Excess
Availability for the fiscal quarter ended immediately prior to the applicable
Rate Adjustment Period.

 

Level

 

Excess Availability

 

LIBOR Rate Margin

 

Base Rate Margin

 

 

 

 

 

 

 

 

 

I

 

Greater than $40,000,000

 

1.75

%

0.00

%

II

 

Less than or equal to $40,000,000 but greater than $15,000,000

 

2.00

%

0.25

%

III

 

Less than or equal to $15,000,000

 

2.25

%

0.50

%

 

Notwithstanding the foregoing, (a) for the Advances outstanding during the
period commencing on the Closing Date and ending on the last day of Parent’s
fiscal quarter ending on or about October of 2004, the Applicable Margin shall
be the Applicable Margin set forth in Level II above, and (b) if Parent fails to
deliver any information required pursuant to subsection 6.2(b) when due (after
giving effect to any applicable grace period) or any Compliance Certificate
pursuant to subsection 6.3(a)(iv) hereof then, for the period commencing on the
next Adjustment Date to occur subsequent to such failure through the date
immediately following the date on which such Compliance Certificate or the
information required pursuant to subsection 6.2(b), as applicable, is delivered,
the Applicable Margin shall be the highest Applicable Margin set forth above.

 

“Appraised Fair Market Value” means, at any date of determination, the fair
market value determined by an appraiser selected by Agent and pursuant to a
methodology acceptable to Agent in its Permitted Discretion.

 

“Assignee” has the meaning set forth in Section 14.1.

 

“Assignment and Acceptance” means an Assignment and Acceptance in the form of
Exhibit A-1.

 

“Authorized Person” means any officer or other employee of Administrative
Borrower.

 

3

--------------------------------------------------------------------------------


 

“Availability Block Amount” means $10,000,000.

 

“Balance Sheet Date” means January 31, 2004.

 

“Bankruptcy Code” means the United States Bankruptcy Code, as in effect from
time to time.

 

“Bank Products” means any service or facility extended to Administrative
Borrower or its Subsidiaries by Wells Fargo or any Affiliate of Wells Fargo
including:  (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) purchase cards, (e) ACH Transactions, (f) cash management, including
controlled disbursement, accounts or services, or (g) Hedge Agreements.

 

“Bank Products Reserves” means, as of any date of determination, the amount of
reserves that Agent has established (based upon Wells Fargo’s or its Affiliate’s
reasonable determination of the credit exposure in respect of then extant Bank
Products) for Bank Products then provided or outstanding.

 

“Base LIBOR Rate” means the rate per annum, determined by Agent in accordance
with its customary procedures, and utilizing such electronic or other quotation
sources as it considers appropriate (rounded upwards, if necessary, to the next
1/16%), on the basis of the rates at which Dollar deposits are offered to major
banks in the London interbank market on or about 11:00 a.m. (Boston,
Massachusetts time) 2 Business Days prior to the commencement of the applicable
Interest Period, for a term and in amounts comparable to the Interest Period and
amount of the LIBOR Rate Loan requested by Administrative Borrower in accordance
with this Agreement, which determination shall be conclusive in the absence of
manifest error.

 

“Base Rate” means, the rate of interest announced within Wells Fargo at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publication or publications as Wells Fargo may designate.  To the extent Wells
Fargo fails to announce its “prime rate” or such “prime rate” is otherwise
unavailable, the rate publicly quoted from time to time by The Wall Street
Journal as the “prime rate”.

 

“Base Rate Loan” means any Advance (or portion of an Advance) that bears
interest at a rate determined by reference to the Base Rate.

 

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which any Borrower or any Subsidiary or ERISA Affiliate of any
Borrower has been an “employer” (as defined in Section 3(5) of ERISA) within the
past six years.

 

“Bingham” has the meaning set forth in Section 16.22.

 

“Blocked Account Agreements” has the meaning set forth in subsection 2.8(a)(i).

 

“Board of Directors” means the board of directors (or comparable managers) of
Parent or any committee thereof duly authorized to act on behalf thereof.

 

“Books” means all of each Borrower’s and its Subsidiaries’ now owned or
hereafter acquired books and records (including all of its Records indicating,
summarizing, or evidencing its assets (including the Collateral) or liabilities,
all of each Borrower’s or its Subsidiaries’ Records relating to its or their
business operations or financial condition, and all of its goods or General
Intangibles related to such information).

 

4

--------------------------------------------------------------------------------


 

“Borrower” and “Borrowers” have the respective meanings set forth in the
preamble to this Agreement.

 

“Borrowing” means a borrowing hereunder consisting of Advances made on the same
day by the Revolving Credit Lenders (or Agent on behalf thereof), or by Swing
Lender in the case of a Swing Loan, or by Agent in the case of an Agent Advance,
in each case, to Administrative Borrower.

 

“Borrowing Base” means

 

(a)                                  the lesser of

(i)                                     85% of the Net Retail Liquidation Value
of Eligible Inventory; provided however that during the Seasonal Period the
advance rate shall be 90% of the Net Retail Liquidation Value of Eligible
Inventory, or

(ii)                                  75% of the Cost of Eligible Inventory;
plus

(b)                                 the Real Estate Advance Amount, plus

(c)                                  85% of Eligible Credit Card Receivables,
plus

(d)                                 upon the prior written consent of the
Required Revolving Credit Lenders, such other Eligible Accounts (including
private label credit card receivables to the extent that Credit Card Agreements
in connection therewith shall have been delivered to Agent) subject to advance
rates set forth in such consent; minus

(e)                                  the aggregate of such Reserves Against
Availability as may have been established by Agent, minus

(f)                                    the Availability Block Amount; minus

 

(g)                                 the Projections Reserve (if applicable).

 

“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1, as
such form may be revised from time to time by Agent.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which national banks are authorized or required to close, except that, if a
determination of a Business Day shall relate to a LIBOR Rate Loan, the term
“Business Day” also shall exclude any day on which banks are closed for dealings
in Dollar deposits in the London interbank market.

 

“Buyout Acceptance Notice” shall have the meaning provided in Section 2.3(g) of
this Agreement.

 

“Buyout Exercise Notice” means the Agent giving the Tranche B Agent notice that
the Agent intends to grant, consent to, or otherwise approve, a sale or transfer
by the Borrowers of assets not permitted by Section 7.4 (as in effect on the
Closing Date) at a time when (a) the Tranche B Agent has not consented to such
sale or transfer and (b) either (i) Excess Availability immediately after such
sale or transfer is less than Excess Availability immediately prior to such sale
or transfer or (ii) an Overadvance exists or an Overadvance will exist, or is
projected to exist, upon the completion of such sale or transfer.

 

“Buyout Exercise Period” means, at any time, (a) within sixty (60) days
following any Standstill Termination Date or (b) within ten (10) days following
the Tranche B Agent’s receipt of a Buyout Exercise Notice.

 

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

5

--------------------------------------------------------------------------------


 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having the highest rating obtainable from either S&P or Moody’s,
(c) commercial paper maturing no more than 270 days from the date of acquisition
thereof and, at the time of acquisition, having a rating of A-1 or P-1, or
better, from S&P or Moody’s, and (d) certificates of deposit or bankers’
acceptances maturing within 1 year from the date of acquisition thereof either
(i) issued by any bank organized under the laws of the United States or any
state thereof which bank has a rating of A or A2, or better, from S&P or
Moody’s, or (ii) certificates of deposit less than or equal to $100,000 in the
aggregate issued by any other bank insured by the Federal Deposit Insurance
Corporation.

 

“Change of Control” shall be deemed to have occurred at such time as a “person”
or “group” (within the meaning of Sections 13(d) and 14(d) of the Exchange Act)
(other than William J. Pearse, Barbara A. Pearse and the various immediate
family trusts of William J. Pearse and Barbara A. Pearse, whether now existing
or hereafter created including, without limitation, the William James Pearse III
Trust No. 1, the William James Pearse III Trust No. 2, the Megan Pearse Trust
No. 1, the Megan Pearse Trust No. 2, the Bradford Pearse Trust No. 1 and the
Bradford Pearse Trust No. 2) become the “beneficial owner” (as defined in
Rule 13d—3 under the Exchange Act), directly or indirectly, of more than 20% of
the total voting power of all classes of stock then outstanding of Parent
entitled to vote in the election of directors.

 

“Closing Date” means the date on which Agent notifies Administrative Borrower
that each of the conditions precedent set forth in Section 3.1 either have been
satisfied or have been waived and the Tranche B Loan has been funded.

 

“Code” means the Massachusetts Uniform Commercial Code, as in effect from time
to time.

 

“Collateral” means all of the following properties, assets and rights of each
Borrower, wherever located, whether now owned or hereafter acquired or arising:

 

(a)                                  Accounts,

 

(b)                                 Books,

 

(c)                                  Equipment,

 

(d)                                 General Intangibles,

 

(e)                                  Inventory,

 

(f)                                    Investment Property,

 

(g)                                 Negotiable Collateral,

 

(h)                                 Real Property Collateral,

 

(i)                                       commercial tort claims set forth on
Schedule C-3 and any hereafter arising commercial tort claims,

 

6

--------------------------------------------------------------------------------


 

(j)                                       health care insurance receivables,

 

(k)                                    money or other assets of each such
Borrower that now or hereafter come into the possession, custody, or control of
any member of the Lender Group, and

 

(l)                                       the proceeds and products, whether
tangible or intangible, of any of the foregoing, including proceeds of insurance
covering any or all of the foregoing, and any and all Accounts, Books,
Equipment, General Intangibles, Inventory, Investment Property, Negotiable
Collateral, Real Property, commercial tort claims, health care receivables,
money, deposit accounts, or other tangible or intangible property resulting from
the sale, exchange, collection, or other disposition of any of the foregoing, or
any portion thereof or interest therein, and the proceeds thereof.

 

“Collateral Access Agreement” means a landlord waiver, mortgagee waiver, bailee
letter, or acknowledgement agreement of any lessor, warehouseman, processor,
consignee, or other Person in possession of, having a Lien upon, or having
rights or interests in the Equipment or Inventory, in each case, in form and
substance satisfactory to Agent.

 

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including, without limitation, all cash equivalents, checks, and credit
card slips (whether from a Credit Card Issuer or otherwise) and receipts as
arise out of the sale of Collateral, insurance proceeds, proceeds of cash sales,
rental proceeds, and tax refunds) of Borrowers.

 

“Commitment” means, (a) with respect to each Revolving Credit Lender, such
Revolving Credit Lender’s Revolving Credit Commitment; (b) with respect to all
Revolving Credit Lenders, the aggregate of all of their Revolving Credit
Commitments; and (c) with respect to each Tranche B Lender, its Pro Rata Share
of the outstanding principal amount of the Tranche B Loan.  The Commitments of
the Revolving Credit Lenders shall be adjusted to give effect to the Accordion
Activation pursuant to Section 2.1.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Parent to Agent.

 

“Concentration Account” means the Concentration Account Number 1018169963
established pursuant to the Blocked Account Agreement with the Concentration
Account Bank.

 

“Concentration Account Bank” means Wells Fargo Colorado NA, whose office is
located at 1740 Broadway, Denver, Colorado 80274, and whose ABA number is
102000076 or such then other banks as may be agreed to by Parent and Agent from
time to time.

 

“Confirmation of Accordion Commitment” has the meaning set forth in subsection
2.1(f).

 

“Control Agreement” means a control agreement, in form and substance
satisfactory to Agent, executed and delivered by the applicable Borrower, Agent,
and the applicable securities intermediary with respect to a Securities Account
or a bank with respect to a deposit account.

 

“Copyright Security Agreements” means the copyright security agreements executed
and delivered by each Borrower and Agent, the form and substance of which are
satisfactory to Agent.

 

7

--------------------------------------------------------------------------------


 

“Cost” means the calculated cost of purchases, as determined from invoices
received by a Borrower, such Borrower’s purchase journal or stock ledger, based
upon such Borrower’s accounting practices, known to Agent, which practices are
in effect on the date on which this Agreement was executed or subsequently
adopted with the written approval of Agent.  “Cost” does not include any
inventory capitalization costs inclusive of advertising or other non purchase
price charges (such as freight) used in the Borrowers’ calculation of cost of
goods sold, but may include other charges used in such Borrower’s determination
of cost of goods sold and bringing goods to market, all within Agent’s sole
discretion and in accordance with GAAP.

 

“Cost Factor” means the result of 1 minus a Borrower’s then cumulative markup
percent derived from such Borrower’s purchase journal.

 

“Credit Card Agreements” means those certain credit card receipts agreements,
each in form and substance reasonably satisfactory to Agent and each of which is
among Agent, the applicable Borrower and one of Borrowers’ Credit Card
Processors (or private label credit card processors pursuant to the provisions
of clause (d) of each of the definitions of Borrowing Base and Tranche B
Borrowing Base).

 

“Credit Card Issuer” means collectively MasterCard or Visa bank credit or debit
cards or other bank credit or debit cards issued through MasterCard
International, Inc., Visa, U.S.A., Inc. or Visa International, American Express.
Discover and GE Capital Consumer Card Company.

 

“Credit Card Processor” means any Person that acts as a credit card
clearinghouse or processor with respect to any sales transactions involving
credit card purchases by customers using credit cards issued by any Credit Card
Issuer.

 

“Daily Balance” means, with respect to each day during the term of this
Agreement, the amount of an Obligation owed at the end of such day.

 

“Dated Assets” has the meaning set forth in Section 2.17.

 

“Dated Liabilities” has the meaning set forth in Section 2.17.

 

“deems itself insecure” means that the Person deems itself insecure in
accordance with the provisions of Section 1208 of the Code.

 

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

 

“Defaulting Lender” means any Revolving Credit Lender that fails to make any
Advance (or other extension of credit) that it is required to make hereunder on
the date that it is required to do so hereunder.

 

“Defaulting Lender Rate” means (a) the Base Rate for the first 3 days from and
after the date the relevant payment is due, and (b) thereafter, at the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the
Applicable Margin applicable thereto).

 

“Designated Account” means account number 101816995 of Administrative Borrower
maintained with the Designated Account Bank, or such other deposit account of
Administrative Borrower (located within the United States) that has been
designated as such, in writing, by Administrative Borrower to Agent.

 

8

--------------------------------------------------------------------------------


 

“Designated Account Bank” means Wells Fargo Colorado NA, whose office is located
at 1740 Broadway, Denver, Colorado 80274 and whose ABA number is 102000076.

 

“Dollars” or “$” means United States dollars.

 

“EBITDA” means, with respect to any fiscal period, a Person and its Subsidiaries
consolidated net earnings (or loss), minus extraordinary gains, plus non-cash
impairment losses, Interest Expense, income taxes, and depreciation and
amortization for such period, as determined in accordance with GAAP.

 

“Eligible Accounts” means those Accounts created by any of the Borrowers in the
ordinary course of its business, that arise out of its sale of goods or
rendition of services, that strictly comply with each of the representations and
warranties respecting Accounts made by such Borrower under the Loan Documents,
and that are not excluded as ineligible by virtue of one or more of the criteria
set forth below, which criteria may be fixed and revised by Agent in its
Permitted Discretion from time to time after the Closing Date.  Eligible
Accounts shall not include the following:

 

(a)                                  Accounts that the Account Debtor has failed
to pay (i) within 90 days of original invoice date, or (ii) within 60 days of
original due date.

 

(b)                                 Accounts owed by an Account Debtor (or its
Affiliates) where 50% or more of all Accounts owed by that Account Debtor (or
its Affiliates) are deemed ineligible under clause (a) above,

 

(c)                                  Accounts with respect to which the Account
Debtor is an employee, Affiliate, or agent of any Borrower,

 

(d)                                 Accounts with respect to which goods are
placed on consignment or are sold pursuant to a guaranteed sale, a sale or
return, a sale on approval, a bill and hold, or any other terms by reason of
which the payment by the Account Debtor may be conditional,

 

(e)                                  Accounts that are not payable in Dollars,

 

(f)                                    Accounts with respect to which the
Account Debtor either (i) does not maintain its chief executive office in the
United States, or (ii) is not organized under the laws of the United States or
any state thereof, or (iii) is the government of any foreign country or
sovereign state, or of any state, province, municipality, or other political
subdivision thereof, or of any department, agency, public corporation, or other
instrumentality thereof, unless (y) the Account is supported by an irrevocable
letter of credit reasonably satisfactory to Agent (as to form, substance, and
issuer or domestic confirming bank) that has been delivered to Agent and is
directly drawable by Agent, or (z) the Account is covered by credit insurance in
form, substance, and amount, and by an insurer, reasonably satisfactory to
Agent,

 

(g)                                 Accounts with respect to which the Account
Debtor is either (i) the United States or any department, agency, or
instrumentality of the United States (exclusive, however, of Accounts with
respect to which the applicable Borrower has complied, to the reasonable
satisfaction of Agent, with the Assignment of Claims Act, 31 USC § 3727), or
(ii) any state of the United States (exclusive, however, of (y) Accounts owed by
any state that does not have a statutory counterpart to the Assignment of Claims

 

9

--------------------------------------------------------------------------------


 

Act or (z) Accounts owed by any state that does have a statutory counterpart to
the Assignment of Claims Act as to which the applicable Borrower has complied to
Agent’s satisfaction),

 

(h)                                 Accounts with respect to which the Account
Debtor is a creditor of any Borrower, has or has asserted a right of setoff, has
disputed its liability, or has made any claim with respect to the Account;

 

(i)                                     Accounts with respect to an Account
Debtor whose total obligations owing to Borrowers exceed 10% of all Eligible
Accounts, to the extent of the obligations owing by such Account Debtor in
excess of such percentage, unless otherwise consented to by Agent;

 

(j)                                     Accounts with respect to which the
Account Debtor is subject to an Insolvency Proceeding, is not Solvent, or goes
out of business;

 

(k)                                  Accounts, the collection of which, Agent,
in its Permitted Discretion, believes to be doubtful by reason of the Account
Debtor’s financial condition;

 

(l)                                     Accounts with respect to which the goods
giving rise to such Account have not been shipped and billed to a customer, or
the services giving rise to such Account have not been performed and accepted by
the Account Debtor, or the Account otherwise does not represent a final sale;

 

(m)                               Accounts with respect to which the Account
Debtor is located in the states of New Jersey, Minnesota, or West Virginia (or
any other state that requires a creditor to file a business activity report or
similar document in order to bring suit or otherwise enforce its remedies
against such Account Debtor in the courts or through any judicial process of
such state), unless the applicable Borrower has qualified to do business in New
Jersey, Minnesota, West Virginia, or such other states, or has filed a business
activities report with the applicable division of taxation, the department of
revenue, or with such other state offices, as appropriate, for the then-current
year, or is exempt from such filing requirement;

 

(n)                                 Accounts that represent the progress
payments or other advance billings that are due prior to the completion of
performance by the applicable Borrower of the subject contract for goods or
services; and

 

(o)                                 Accounts that are not subject to a valid and
perfected first priority Agent’s Lien.

 

“Eligible Credit Card Receivables” means Eligible Accounts due to the Borrowers
from a Credit Card Issuer or Credit Card Processor that shall have entered into
a Credit Card Agreement, provided however that Eligible Accounts due to the
Borrowers from American Express shall be Eligible Credit Card Receivables
notwithstanding the absence of a Credit Card Agreement among the Agent, the
Borrowers and American Express.

 

“Eligible Inventory” means consumer electronic products Inventory of Borrowers
consisting of first quality, finished goods held for sale in the ordinary course
of Borrowers’ business, net of any unearned vendors’ discounts and Inventory
Reserves (as defined below), that are located at Borrowers’ premises identified
on Schedule E-1, that strictly comply with each of and all the representations
and

 

10

--------------------------------------------------------------------------------


 

warranties respecting Inventory made by Borrowers in the Loan Documents, and
that are and continue to be acceptable to Agent in all respects; provided,
however, that standards of eligibility may be fixed and revised from time to
time by Agent in Agent’s sole discretion.  In determining the amount to be so
included, Inventory shall be valued at the lower of Cost or market on a basis
consistent with Borrowers’ current and historical accounting practices, or such
accounting practices as may be in effect from time to time and approved in
writing by Agent.  Without limiting the foregoing, the following shall not be
Eligible Inventory:

 

(p)                                 Inventory that is not owned solely by a
Borrower or in which a Borrower does not have good, valid and marketable title
thereto (including Inventory acquired on consignment);

 

(q)                                 Inventory that is not located at one of the
locations set forth on Schedule E-1;

 

(r)                                    Inventory that is located on real
property leased by a Borrower and located in a jurisdiction which grants a
landlord a lien on the Collateral located on the leased premises senior or
superior to the Lien of the Agent as a matter of law, unless it is subject to a
Collateral Access Agreement executed by the mortgagee, lessor, or other third
party, as the case may be;

 

(s)                                  Inventory located at a distribution center
leased by a Borrower or a contract warehouse, in each case that is not subject
to a Collateral Access Agreement and, with respect to any contract warehouse,
unless such Inventory is segregated or otherwise separately identifiable from
goods of others, if any, stored on the premises;

 

(t)                                    Inventory that is not subject to a valid
and perfected first priority Agent’s Lien;

 

(u)                                 Inventory that consists of goods in transit,
other than goods in transit between the locations specified in Schedule E-1;

 

(v)                                 Inventory of a Borrower that is damaged,
defective, or not currently saleable in the normal course of such Borrower’s
operations;

 

(w)                               Inventory of a Borrower in an amount equal to
such Borrower’s invoice variance reserves;

 

(x)                                   Discontinued consumer electronic products
Inventory of a Borrower (to include obsolete and slow-moving Inventory based
upon it being on hand beyond a number of days determined by Agent from time to
time) in an amount in excess of 12% of total net amount of such Borrower’s
consumer electronic products Inventory (determined after deducting unearned
vendors’ discounts);

 

(y)                                 Free goods;

 

(z)                                   That portion of Borrowers’ consumer
electronic products Inventory consisting of cellular phones in the net amount in
excess of $2,000,000 (determined after deducting unearned vendors’ discounts);
Inventory of a Borrower that is a restrictive or custom item, work-in-process, a
component that is not part of finished goods, or constitutes parts, packaging
and shipping materials, supplies used or consumed in such Borrower’s business,
is subject to a Lien in favor of any third Person, consists of bill and hold
goods, or Inventory acquired on consignment; and

 

11

--------------------------------------------------------------------------------


 

(aa)                            Inventory that is non-SKU Inventory.

 

Agent may establish reserves (“Inventory Reserves”) from time to time in Agent’s
discretion with respect to the determination of the saleability, at retail, of
the Eligible Inventory or which reflect such other factors as affect the current
Retail or market value of the Eligible Inventory.  Without limiting the
generality of the foregoing, Inventory Reserves may include (but are not limited
to) reserves based on the following: (i) the estimated reclamation claims of
unpaid sellers of Inventory sold to a Borrower; (ii) change in Inventory
character, composition or mix; (iii) imbalance of Inventory; (iv) retail
markdowns or markups inconsistent with prior period practice and performance;
current business plans; or advertising calendar and planned advertising events;
(v) Inventory shrinkage; or (vi) the change in the Net Retail Liquidation Value
of the Inventory.

 

“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Affiliate (other than individuals) of a Lender that was
party hereto as of the Closing Date or any partner, shareholder or investor in
any Tranche B Lender, (e) so long as no Event of Default has occurred and is
continuing, any other Person approved by Agent and Administrative Borrower, and
(f) during the continuation of an Event of Default, any other Person approved by
Agent.

 

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials from (a) any assets, properties, or businesses
of any Borrower or any predecessor in interest, (b) from adjoining properties or
businesses, or (c) from or onto any facilities which received Hazardous
Materials generated by any Borrower or any predecessor in interest.

 

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on Borrowers, relating
to the environment, employee health and safety (to the extent it regulates
occupational exposure to Hazardous Materials), or Hazardous Materials, including
CERCLA; RCRA; the Federal Water Pollution Control Act, 33 USC § 1251 et seq; the
Toxic Substances Control Act, 15 USC, § 2601 et seq; the Clean Air Act, 42 USC §
7401 et seq.; the Safe Drinking Water Act, 42 USC. § 3803 et seq.; the Oil
Pollution Act of 1990, 33 USC. § 2701 et seq.; the Emergency Planning and the
Community Right-to-Know Act of 1986, 42 USC. § 11001 et seq.; the Hazardous
Material Transportation Act, 49 USC § 1801 et seq.; and the Occupational Safety
and Health Act, 29 USC. §651 et seq. (to the extent it regulates occupational
exposure to Hazardous Materials); any state and local or foreign counterparts or
equivalents, in each case as amended from time to time.

 

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts, or consultants, and costs of
investigation and feasibility studies), fines, penalties, sanctions, and
interest incurred as a result of any

 

12

--------------------------------------------------------------------------------


 

claim or demand by any Governmental Authority or any third party, and which
relate to any Environmental Action.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

 

“Equipment” means all of Borrowers’ now owned or hereafter acquired right,
title, and interest with respect to “equipment” (as such term is defined from
time to time in the Code) and including without limitation, machinery, machine
tools, motors, furniture, furnishings, fixtures, vehicles (including motor
vehicles and trailers), tools, parts, goods (other than consumer goods, farm
products, or Inventory), wherever located, including (a) any interest of the
Borrowers in any of the foregoing and (b) all attachments, accessories,
accessions, replacements, substitutions, additions, and improvements to any of
the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

 

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of a Borrower under
IRC Section 414(b), (b) any trade or business subject to ERISA whose employees
are treated as employed by the same employer as the employees of a Borrower
under IRC Section 414(c), (c) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any organization subject to ERISA that is a member of an
affiliated service group of which a Borrower is a member under IRC Section
414(m), or (d) solely for purposes of Section 302 of ERISA and Section 412 of
the IRC, any Person subject to ERISA that is a party to an arrangement with a
Borrower and whose employees are aggregated with the employees of a Borrower
under IRC Section 414(o).

 

“ERISA Event” means (a) a Reportable Event with respect to any Benefit Plan or
Multiemployer Plan, (b) the withdrawal of Parent, any of its Subsidiaries or
ERISA Affiliates from a Benefit Plan during a plan year in which it was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA), (c) the
providing of notice of intent to terminate a Benefit Plan in a distress
termination (as described in Section 4041(c) of ERISA), (d) the institution by
the PBGC of proceedings to terminate a Benefit Plan or Multiemployer Plan, (e)
any event or condition (i) that provides a basis under Section 4042(a)(1), (2),
or (3) of ERISA for the termination of, or the appointment of a trustee to
administer, any Benefit Plan or Multiemployer Plan, or (ii) that may result in
termination of a Multiemployer Plan pursuant to Section 4041A of ERISA, (f) the
partial or complete withdrawal within the meaning of Sections 4203 and 4205 of
ERISA, of Parent, any of its Subsidiaries or ERISA Affiliates from a
Multiemployer Plan, or (g) providing any security to any Benefit Plan under
Section 401(a)(29) of the IRC by Parent or its Subsidiaries or any of their
ERISA Affiliates.

 

“Event of Default” has the meaning set forth in Section 8.

 

“Excess Availability” means as of any date of determination, if such date is a
Business Day, and determined at the close of business on the immediately
preceding Business Day, if such date of determination is not a Business Day, the
amount as determined by Agent at any time, in its Permitted Discretion equal to
the least of (i) the Maximum Amount less the Letter of Credit Usage less
Advances, (ii) the Borrowing Base less the Letter of Credit Usage less Advances,
or (iii) the Tranche B Borrowing Base less the Letter of Credit Usage less
Advances, in each case and without duplication subject to the sublimits,
Reserves Against Availability and other reserves from time to time established
in accordance with this Agreement.

 

13

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

 

“Existing Lenders” means, individually and collectively, each of the lenders
party to the Existing Loan Agreement.

 

“Existing Loan Agreement” has the meaning set forth in the preamble hereto.

 

“Fast Trak” means Fast Trak, Inc., a Minnesota corporation.

 

“FEIN” means Federal Employer Identification Number.

 

“Fixed Charge Coverage Ratio” means the ratio of (a) EBITDA minus capital
expenditures minus income taxes paid in cash, in each case during the Reference
Period to (ii) Fixed Charges for such Reference Period.

 

“Fixed Charges” means, the sum (without duplication) of (a) Interest Expense for
such period, (b) scheduled payments made or scheduled to be made during such
period on account of principal of Indebtedness of a Person and its Subsidiaries
(including scheduled principal payments in respect of the Loans) and (c)
Distributions during such period.

 

“Funding Date” means the date on which a Borrowing occurs.

 

“Funding Losses” has the meaning set forth in subsection 2.15(b)(ii).

 

“GAAP” means generally accepted accounting principles as in effect on the
Balance Sheet Date in the United States, consistently applied, unless, in
accordance with the provisions of Section 7.12, GAAP is adjusted to conform with
Accounting Changes.

 

“General Intangibles” means all of Borrowers’ now owned or hereafter acquired
right, title, and interest with respect to general intangibles and other
personal property (including payment intangibles, contract rights, rights to
payment, rights arising under common law, statutes, or regulations, choses or
things in action, goodwill, patents, trade names including, without limitation
the trade names “Soundtrack”, “Ultimate Electronics”, “Fast Trak”, and “Audio
King”, trademarks, servicemarks, copyrights, blueprints, drawings, purchase
orders, customer lists, monies due or recoverable from pension funds, route
lists, rights to payment and other rights under any royalty or licensing
agreements, infringement claims, computer programs, information contained on
computer disks or tapes, software, literature, reports, catalogs, money, deposit
accounts, insurance premium rebates, tax refunds, and tax refund claims,
membership interests in limited liability companies and general partnership
interests in general partnerships and limited and general partnership interests
in limited partnerships), and any and all supporting obligations in respect
thereof, and any other personal property other than goods, Accounts, Investment
Property, and Negotiable Collateral.

 

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational or governing
documents of such Person.

 

“Governmental Authority” means any foreign, federal, state, local, or other
governmental or administrative body, instrumentality, department, or agency or
any court, tribunal, administrative hearing body, arbitration panel, commission,
or other similar dispute-resolving panel or body.

 

“Guaranteed Pension Plan” means any employee pension benefit plan within the
meaning of §3(2) of ERISA maintained or contributed to by any Borrower or any
ERISA Affiliate the benefits of which are

 

14

--------------------------------------------------------------------------------


 

guaranteed on termination in full or in part by the PBGC pursuant to Title IV of
ERISA, other than a Multiemployer Plan.

 

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

 

“Hedge Agreement” means any and all transactions, agreements, or documents now
existing or hereafter entered into between Administrative Borrower or its
Subsidiaries and Wells Fargo or its Affiliates, which provide for an interest
rate, credit, commodity or equity swap, cap, floor, collar, forward foreign
exchange transaction, currency swap, cross currency rate swap, currency option,
or any combination of, or option with respect to, these or similar transactions,
for the purpose of hedging Administrative Borrower’s or its Subsidiaries’
exposure to fluctuations in interest or exchange rates, loan, credit exchange,
security or currency valuations or commodity prices.

 

“Holdout Lender” has the meaning set forth in Section 15.2.

 

“Indebtedness” means, without duplication (a) all obligations of a Borrower for
borrowed money, (b) all obligations of a Borrower evidenced by bonds,
debentures, notes, or other similar instruments (including obligations incurred
in connection with the acquisition of property, assets or businesses) and all
reimbursement or other obligations of a Borrower in respect of letters of
credit, bankers acceptances, interest rate swaps, or other financial products,
(c) all obligations of a Borrower under Capital Leases, (d) all obligations or
liabilities of others secured by a Lien on any asset of a Borrower, irrespective
of whether such obligation or liability is assumed, (e) all obligations of a
Borrower for the deferred purchase price of assets (other than trade debt
incurred in the ordinary course of a Borrower’s business and repayable in
accordance with customary trade practices), (f) all obligations of a Borrower
under Synthetic Leases, (g) all sales by a Borrower of (i) accounts or general
intangibles for money due or to become due, (ii) chattel paper, instruments or
documents creating or evidencing a right to payment of money or (iii) other
receivables (collectively “receivables”), whether pursuant to a purchase
facility or otherwise, other than in connection with the disposition of the
business operations of such Borrower relating thereto or a disposition of
defaulted receivables for collection and not as a financing arrangement, and
together with any obligation of such Borrower to pay any discount, interest,
fees, indemnities, penalties, recourse, expenses or other amounts in connection
therewith, (h) all obligations of a Borrower (an “equity related purchase
obligation”) to purchase, redeem, retire or otherwise acquire for value any
shares of Stock issued by such Borrower or any rights measured by the value of
such Stock, (i) all obligations of a Borrower under any forward contract,
futures contract, swap, option or other financing agreement or arrangement
(including, without limitation, caps, floors, collars and similar agreements),
the value of which is dependent upon interest rates, currency exchange rates,
commodities or other indices (a “derivative contract”), (j) all obligations in
respect of Indebtedness of any other entity (including any partnership in which
a Borrower is a general partner) to the extent that a Borrower is liable
therefor as a result of such Borrower’s ownership interest in or other
relationship with such entity based on the Governing Documents of such entity or
other documents governing such Borrower’s ownership interest or other
relationship with such entity, except to the extent that the terms of such
Indebtedness provide that such Borrower is not liable therefor and such terms
are enforceable under applicable law, (k) all obligations, contingent or
otherwise, of a Borrower guaranteeing, or having the economic effect of

 

15

--------------------------------------------------------------------------------


 

guarantying or otherwise acting as surety for, any obligation of a type
described in any of clauses (a) through (j) (the “primary obligation”) of
another Person (the “primary obligor”), in any manner, whether directly or
indirectly, and including, without limitation, any obligation of such Borrower
(i) to purchase or pay (or advance or supply funds for the purchase of) any
security for the payment of such primary obligation, (ii) to purchase property,
securities or services for the purpose of assuring the payment of such primary
obligation, or (iii) to maintain working capital, equity capital or other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such primary obligation.

 

The “amount” or “principal amount” of any Indebtedness at any time of
determination represented by (t) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance with GAAP, (u) any Capital
Lease shall be the principal component of the aggregate of the rental
obligations under such Capital Lease payable over the term thereof that is not
subject to termination by the lessee, (v) any sale of receivables shall be the
amount of unrecovered capital or principal investment of the purchaser (other
than any Borrower or any of its wholly owned Subsidiaries) thereof, excluding
amounts representative of yield or interest earned on such investment, (w) any
Synthetic Lease shall be the stipulated loss value, termination value or other
equivalent amount, (x) any derivative contract shall be the maximum amount of
any termination or loss payment required to be paid by such Person if such
derivative contract were, at the time of determination, to be terminated by
reason of any event of default or early termination event thereunder, whether or
not such event of default or early termination event has in fact occurred, (y)
any equity related purchase obligation shall be the maximum fixed redemption or
purchase price thereof inclusive of any accrued and unpaid dividends to be
comprised in such redemption or purchase price and (z) any guaranty or other
contingent liability referred to in clause (k) shall be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
guaranty or other contingent obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.

 

“Indemnified Liabilities” has the meaning set forth in Section 11.3.

 

“Indemnified Person” has the meaning set forth in Section 11.3.

 

“Initial Loan Agreement” means that certain Loan and Security Agreement dated as
of September 30, 1998, as amended and restated by that certain (i) Amended and
Restated Loan and Security Agreement, dated as of November 24, 1998, and by that
certain First Amendment to Amended and Restated Loan and Security Agreement,
dated September 24, 1999, (ii) Second Amended and Restated Loan and Security
Agreement, dated as of September 28, 2001, and by that certain First Amendment
to Second Amended and Restated Loan and Security Agreement, dated as of December
12, 2001 and (iii) Second Amendment to Amended and Restated Loan and Security
Agreement, dated as of March 7, 2002 and effective as of December 31, 2001 and
by that certain Letter Amendment to Second Amended and Restated Loan and
Security Agreement, dated as of September 22, 2003.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

 

“Intangibles” means Ultimate Intangibles Corp., a Colorado corporation.

 

16

--------------------------------------------------------------------------------


 

“Intercompany Subordination Agreement” means a subordination agreement executed
and delivered by Borrowers and Agent, the form and substance of which is
satisfactory to Agent.

 

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan and ending 1, 2, or
3 months thereafter; provided, however, that (a) if any Interest Period would
end on a day that is not a Business Day, such Interest Period shall be extended
(subject to clauses (c)-(e) below) to the next succeeding Business Day, (b)
interest shall accrue at the applicable rate based upon the LIBOR Rate from and
including the first day of each Interest Period to, but excluding, the day on
which any Interest Period expires, (c) any Interest Period that would end on a
day that is not a Business Day shall be extended to the next succeeding Business
Day unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day, (d) with respect
to an Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period), the Interest Period shall end on the
last Business Day of the calendar month that is 1, 2, or 3 months after the date
on which the Interest Period began, as applicable, and (e) Borrowers (or
Administrative Borrower on behalf thereof) may not elect an Interest Period
which will end after the Maturity Date.

 

“Interest Expense” means, for any period, the aggregate amount of interest
required to be paid or accrued by a Person and its Subsidiaries during such
period on all Indebtedness of such Person and its Subsidiaries outstanding
during all or any part of such period, whether such interest was or is required
to be reflected as an item of expense or capitalized, including payments
consisting of interest in respect of any Capitalized Lease or any Synthetic
Lease, and including commitment fees, agency fees, facility fees, balance
deficiency fees and similar fees and expenses in connection with the borrowing
of money; provided that Interest Expense shall not include the Amendment Fee,
the Tranche B Commitment Fee or fees paid in connection with the Existing Loan
Agreement.

 

“Inventory” means all Borrowers’ now owned or hereafter acquired right, title,
and interest with respect to “inventory” (as such term is defined from time to
time in the Code) and including without limitation, goods held for sale or lease
or to be furnished under a contract of service, goods that are leased by a
Borrower as lessor, goods that are furnished by a Borrower under a contract of
service, and all of Borrowers’ now-owned or hereafter acquired raw materials,
work in process, or materials used or consumed in a Borrower’s business
including packing and shipping materials.

 

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, transfers of property to, or capital contributions (excluding (a)
commission, travel, and similar advances to officers and employees of such
Person made in the ordinary course of business, and (b) bona fide Accounts
arising in the ordinary course of business consistent with past practices),
purchases or other acquisitions for consideration of Indebtedness or Stock, and
any other items that are or would be classified as investments on a balance
sheet prepared in accordance with GAAP.  In determining the aggregate amount of
Investments outstanding at any particular time: (a) the amount of any Investment
represented by a guaranty shall be taken at not less than the principal amount
of the obligations guaranteed and still outstanding; (b) there shall be included
as an Investment all interest accrued with respect to Indebtedness constituting
an Investment unless and until such interest is paid; (c) there shall be
deducted in respect of each such Investment any amount received as a return of
capital (but only by repurchase, redemption, retirement, repayment, liquidating
dividend or liquidating distribution); (d) there shall not be deducted in
respect of any Investment any amounts received as earnings on such Investment,
whether as dividends, interest or otherwise, except that accrued interest
included as provided in the foregoing clause (b) may be deducted when paid; and
(e) there shall not be deducted from the aggregate amount of Investments any
decrease in the value thereof.

 

17

--------------------------------------------------------------------------------


 

“Investment Property” means all of Borrowers’ now owned or hereafter acquired
right, title, and interest with respect to “investment property” as that term is
defined in the Code, and any and all supporting obligations in respect thereof.

 

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

 

“Issuing Lender” means WFRF or any other Lender that, at the request of
Administrative Borrower and with the written consent of Agent agrees, in such
Lender’s sole discretion, to become an Issuing Lender for the purpose of issuing
L/Cs or L/C Undertakings pursuant to Section 2.14.

 

“L/C” has the meaning set forth in Section 2.14.

 

“L/C Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

 

“L/C Undertaking” has the meaning set forth in Section 2.14.

 

“Lender” and “Lenders” means the Revolving Credit Lenders and the Tranche B
Lenders, and shall include any other Person made a party to this Agreement in
accordance with the provisions of Section 14.1 and the Accordion Lenders
identified on Schedule C-1 to this Agreement.

 

“Lender Group” means, individually and collectively, each of the Lenders
(including the Issuing Lender), Agent and the Tranche B Agent.

 

“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by a Borrower under any of the Loan
Documents that are paid or incurred by the Lender Group, (b) fees or charges
actually paid or incurred by Agent in connection with the Lender Group’s
transactions with Borrowers, including, fees or charges for photocopying,
notarization, couriers and messengers, telecommunication, public record searches
(including tax lien, litigation, and UCC searches and including searches with
the patent and trademark office, the copyright office, or the department of
motor vehicles), filing, recording, publication, appraisal (including periodic
Collateral appraisals or business valuations to the extent of the fees and
charges (and up to the amount of any limitation) contained in this Agreement,
real estate surveys, real estate title policies and endorsements, and
environmental audits, (c) costs and expenses incurred by Agent in the
disbursement of funds to or for the account of Borrowers (by wire transfer or
otherwise), (d) charges paid or incurred by Agent resulting from the dishonor of
checks, (e) reasonable costs and expenses paid or incurred by the Agent to
correct any default or enforce any provision of the Loan Documents, or in
gaining possession of, maintaining, handling, preserving, storing, shipping,
selling, preparing for sale, or advertising to sell the Collateral, or any
portion thereof, irrespective of whether a sale is consummated, (f) audit fees
and expenses of Agent related to audit examinations of the Books to the extent
of the fees and charges (and up to the amount of any limitation) contained in
this Agreement, (g) reasonable costs and expenses of third party claims or any
other suit paid or incurred by the Lender Group in enforcing or defending the
Loan Documents or in connection with the transactions contemplated by the Loan
Documents or the Lender Group’s relationship with any Borrower or any guarantor
of the Obligations, (h) Agent’s and Tranche B Agent’s reasonable fees and
expenses (including attorneys fees) incurred in advising, structuring, drafting,
reviewing, syndicating, administering, amending or modifying the Loan Documents
and any related document or instrument, and (i) Agent’s reasonable fees and
expenses (including attorneys fees and, in the case of the Agent, consulting,
accounting, appraisal, investment banking and similar professional fees and
charges) incurred in terminating, enforcing (including attorneys fees and
expenses incurred in connection with a “workout,” a “restructuring,” or an
Insolvency Proceeding concerning any Borrower or in exercising rights or
remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether suit is brought, or in taking any Remedial Action
concerning the Collateral.

 

18

--------------------------------------------------------------------------------


 

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, and the officers, directors, employees, partners,
investors and agents of such Lender.

 

“Letter of Credit” means an L/C or an L/C Undertaking, as the context requires.

 

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit plus 100% of the amount of
outstanding time drafts accepted by an Underlying Issuer as a result of drawings
under Underlying Letters of Credit.

 

“LIBOR Deadline” has the meaning set forth in subsection 2.15(b)(i).

 

“LIBOR Notice” means a written notice in the form of Exhibit L-1.

 

“LIBOR Option” has the meaning set forth in subsection 2.15(a).

 

“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by Agent (rounded upwards, if necessary, to the next 1/16%)
by dividing (a) the Base LIBOR Rate for such Interest Period, by (b) 100% minus
the Reserve Percentage.  The LIBOR Rate shall be adjusted on and as of the
effective day of any change in the Reserve Percentage.

 

“LIBOR Rate Loan” means each Advance (or portion of an Advance) that bears
interest at a rate determined by reference to the LIBOR Rate.

 

“Lien” means any interest in an asset securing an obligation owed to, or a claim
by, any Person other than the owner of the asset, whether such interest shall be
based on the common law, statute, or contract, whether such interest shall be
recorded or perfected, and whether such interest shall be contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances, including the lien or security interest arising
from a mortgage, deed of trust, encumbrance, pledge, hypothecation, assignment,
deposit arrangement, security agreement, adverse claim or charge, conditional
sale or trust receipt, or from a lease, consignment, or bailment for security
purposes and also including reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Real Property.

 

“Loan Account” has the meaning set forth in Section 2.12.

 

“Loan Documents” means this Agreement, the Blocked Account Agreements, the
Credit Card Agreements, all Control Agreements, the Pledge Agreement, the
Letters of Credit, the Mortgages, the Perfection Certificates, the Trademark
Security Agreement, the Intercompany Subordination Agreement, any certificates
(including without limitation, the Borrowing Base Certificate and the Compliance
Certificate) from time to time delivered by a Borrower pursuant to this
Agreement or any other Loan Document, any Note or Notes (and any allonges
thereto) executed by a Borrower in connection with this Agreement and payable to
a member of the Lender Group, Uniform Commercial Code financing statements
required under this Agreement, and any other agreement entered into, now or in
the future, by any Borrower and the Lender Group in connection with this
Agreement.

 

“Manufacturer Payables” means Indebtedness of any Borrower to the manufacturers,
suppliers, providers, vendors or distributors of such Borrower’s Inventory
incurred by such Borrower for the acquisition of such Inventory, which
Indebtedness is not secured by any lien, security interest or encumbrance.

 

19

--------------------------------------------------------------------------------


 

“Material Adverse Change” means (a) a material adverse change in the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of Borrowers taken as a whole, (b) a material
impairment of a Borrower’s ability to perform its obligations under the Loan
Documents to which it is a party or of the Lender Group’s ability to enforce the
Obligations or realize upon the Collateral, or (c) a material adverse effect on
the value of the Collateral or the amount that Agent would be likely to receive
(after giving consideration to delays in payment and costs of enforcement) in
the liquidation of such Collateral, or (d) a material impairment of the
validity, enforceability, attachment, perfection or priority of the Agent’s
Liens with respect to the Collateral as a result of an action or failure to act
on the part of a Borrower.

 

“Material Inventory Supplier” means any supplier, provider, manufacturer, vendor
or distributor of a Borrower’s Inventory from whom such Borrower purchases
directly or indirectly, two percent (2.00%) or more of the total Inventory
purchased by such Borrower during any fiscal year.

 

“Maturity Date” means April 30, 2008.

 

“Maximum Amount” means (i) $100,000,000 prior to the Administrative Borrower’s
exercise of the Accordion Activation and (ii) such amount as Agent, in
accordance with Section 2.1(f)(iii) shall set forth on an amended Schedule C-1
after the Administrative Borrower’s exercise of the Accordion Activation.

 

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by a Borrower in favor
of Agent, for the benefit of the Lender Group, in form and substance
satisfactory to Agent, that encumber the Real Property Collateral and the
related improvements thereto as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Multiemployer Plan” means a “multiemployer plan” (as defined in Section
4001(a)(3) of ERISA) to which Parent, any of its Subsidiaries, or any ERISA
Affiliate has contributed, or was obligated to contribute, within the past six
years.

 

“Negotiable Collateral” means all of Borrowers’ now owned and hereafter acquired
right, title, and interest with respect to letters of credit, letter of credit
rights (whether or not in writing), instruments, promissory notes, drafts,
documents, and chattel paper (including electronic chattel paper and tangible
chattel paper), and any and all supporting obligations in respect thereof.

 

“Net Liquidation Percentage” means, at any date of determination, the percentage
of the Cost value of Borrowers’ Eligible Inventory that is estimated to be
recoverable in an orderly liquidation of such Eligible Inventory, net of
liquidation expenses, such percentage to be as determined from time to time by
Agent in its Permitted Discretion.

 

“Net Retail Liquidation Value” means, at any date of determination, the result
(expressed in Dollars) of the Net Liquidation Percentage times the Cost value of
Eligible Inventory as of such date.

 

“Note” or “Notes” means the Revolving Credit Notes and the Tranche B Notes.

 

“Obligations” means all loans, Advances, Borrowings, Tranche B Loan, debts,
principal, interest (including any Post-Petition Interest or Post-Petition
Fees), contingent reimbursement obligations with respect to outstanding Letters
of Credit, premiums, liabilities (including all amounts charged to Borrowers’
Loan Account pursuant hereto and all obligations arising out of or in connection
with Bank Products provided by any Agent-Related Persons), obligations, fees
(including the fees provided for in the

 

20

--------------------------------------------------------------------------------


 

Agent Fee Letter and the Tranche B Fee Letter), charges, costs, Lender Group
Expenses (including any Post-Petition Interest or Post-Petition Fees), lease
payments, guaranties, covenants, and duties of any kind and description owing by
Borrowers to the Lender Group pursuant to or evidenced by the Loan Documents and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and including all interest not paid when due and all Lender Group Expenses that
Borrowers are required to pay or reimburse by the Loan Documents, by law, or
otherwise.  Any reference in this Agreement or in the Loan Documents to the
Obligations shall include all amendments, changes, extensions, modifications,
renewals replacements, substitutions, and supplements, thereto and thereof, as
applicable, both prior and subsequent to any Insolvency Proceeding.

 

“Organizational I.D. Number” means with respect to a Person, other than a
natural person, the organizational identification number assigned to such
Person, if any, by the applicable governmental unit or agency of the
jurisdiction of organization of such Person.

 

“Originating Lender” has the meaning set forth in subsection 14.1(e).

 

“Overadvance” has the meaning set forth in Section 2.5.

 

“Parent” has the meaning set forth in the preamble to this Agreement.

 

“Participant” has the meaning set forth in subsection 14.1(e).

 

“PBGC” means the Pension Benefit Guaranty Corporation created by §4002 of ERISA
and any successor entity or entities having similar responsibilities.

 

“Perfection Certificate” means the Representations and Warranties of Officers
forms submitted by Administrative Borrower to Agent with respect to each
Borrower, together with Borrowers’ completed responses to the inquiries set
forth therein, the form and substance of such responses to be satisfactory to
Agent.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

“Permitted Investments” means (a) Investments in Cash Equivalents, (b)
Investments in negotiable instruments for collection, (c) advances made in
connection with purchases of goods or services in the ordinary course of
business, (d) Investments by any Borrower in any other Borrower provided that if
any such Investment is in the form of Indebtedness, such Indebtedness investment
shall be subject to the terms and conditions of the Intercompany Subordination
Agreement, and (e) so long as no Default or Event of Default has occurred or
would result therefrom, loans and advances by Borrowers to Persons provided that
the aggregate outstanding principal amount of all such advances and loans may
not at any time exceed $500,000.

 

“Permitted Liens” means (a) Liens held by Agent for the benefit of Agent and the
Lenders, (b) Liens for unpaid taxes that either (i) are not yet due and payable,
or (ii) are the subject of Permitted Protests, (c) Liens set forth on Schedule
P-1, (d) the interests of lessors under operating leases, (e) purchase money
Liens or the interests of lessors under Capital Leases to the extent that such
Liens or interests secure Permitted Purchase Money Indebtedness or the
acquisition or lease of the underlying asset is permitted under Section 7.23 and
so long as such Lien attaches only to the asset purchased or acquired and the
proceeds thereof and only secures the purchase price of the asset, (f) Liens
arising by operation of law in favor of warehousemen, landlords, carriers,
mechanics, materialmen, laborers, or suppliers,

 

21

--------------------------------------------------------------------------------


 

incurred in the ordinary course of Borrowers’ business and not in connection
with the borrowing of money, and which Liens either (i) are for sums not yet due
and payable, or (ii) are the subject of Permitted Protests, (g) Liens arising
from deposits made in connection with obtaining worker’s compensation or other
unemployment insurance, (h) Liens or deposits to secure performance of bids,
tenders, or leases (to the extent permitted under this Agreement) incurred in
the ordinary course of Borrowers’ business and not in connection with the
borrowing of money, (i) Liens arising by reason of security for surety or appeal
bonds in the ordinary course of Borrowers’ business, (j) Liens of or resulting
from any judgment or award that would not cause a Material Adverse Change and as
to which the time for the appeal or petition for rehearing of which has not yet
expired, or in respect of which a Borrower is in good faith prosecuting an
appeal or proceeding for a review and in respect of which a stay of execution
pending such appeal or proceeding for review has been secured, (k) Liens with
respect to the Real Property Collateral that are exceptions to the commitments
for title insurance issued in connection with the Mortgages, as accepted by
Agent, (l) with respect to any Real Property that is not part of the Real
Property Collateral, easements, covenants, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof by Borrowers, and (m) Liens in favor of consignors in respect
of consignments permitted by Section 7.10.

 

“Permitted Protest” means the right of the applicable Borrower to protest any
Lien (other than any such Lien that secures the Obligations), taxes (other than
payroll taxes or taxes that are the subject of a United States federal tax
lien), or rental payment, provided that (a) a reserve with respect to such
obligation is established on the Books in an amount that is reasonably
satisfactory to Agent, (b) any such protest is instituted promptly and
prosecuted diligently by the applicable Borrower in good faith, and (c) Agent is
satisfied that, while any such protest is pending, there will be no impairment
of the enforceability, validity, or priority of any of the Agent’s Liens.

 

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
amount outstanding at any one time not in excess of $1,000,000.  In no event
shall Permitted Purchase Money Indebtedness include Indebtedness incurred for
the purpose of financing all or any part of the acquisition cost of any
Inventory.

 

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and any Governmental Authority.

 

“Personal Property Collateral” means all Collateral other than Real Property.

 

“Pledge Agreement” means the amended and restated and consolidated master
securities pledge agreement executed and delivered by each Borrower and Agent,
the form and substance of which is satisfactory to Agent.

 

“Post-Petition Fees” means fees accruing on or after the occurrence, and during
the continuance of, an Event of Default under Section 8.5 or Section 8.6 of this
Agreement at the rates set forth in this Agreement, whether or not allowed or
allowable in any case or proceeding under the Bankruptcy Code.

 

 “Post-Petition Interest” means interest accruing on or after the occurrence,
and during the continuance of, an Event of Default under Section 8.5 or Section
8.6 of this Agreement at the rates set forth in this Agreement, whether or not
allowed or allowable in any case or proceeding under the Bankruptcy Code.

 

“Priority Bank Products” means, collectively, (a) credit card services or
facilities (other than private label credit card services or facilities with
recourse to the Borrowers administered by Wells Fargo

 

22

--------------------------------------------------------------------------------


 

or an Affiliate of Wells Fargo which are not in existence on the Closing Date)
and (b) Bank Products set forth in clauses (b) through (f) of the definition of
“Bank Products”.

 

“Projections” means Parent’s forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cash flow statements, all prepared on a consistent basis
with Parent’s historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.

 

“Projections Reserve” means a reserve in the amount of $3,000,000 shall be
implemented from and after December 15, 2004 if the Agent and Tranche B Agent
advise the Borrowers in writing prior to such date that the Agent and the
Tranche B Agent have determined that the Projections submitted pursuant to
Section 6.3(d) indicate a business plan which the Agent and the Tranche B Agent
in their Permitted Discretion believe is not likely to result in the Borrowers
having a Fixed Charge Coverage Ratio of no less than 1.10:1.00 on a trailing
twelve month basis commencing on July 31, 2005 and at the last day of each month
thereafter.  Following such determination and resulting increase, the
Projections Reserve shall be reduced to $0 at any such time thereafter as (a)
the Agent and the Tranche B Agent determine in their Permitted Discretion, based
on Projections delivered pursuant to Section 6.3(c) or (d) that the Borrowers
are likely to achieve a Fixed Charge Coverage Ratio of 1.1 to 1.0 or greater on
a trailing twelve month basis for periods following such determination or (b) if
earlier, delivery of a Compliance Certificate demonstrating compliance with
Section 7.22(b).

 

“Pro Rata Share” means:

 

(a)                                  with respect to a Revolving Credit Lender’s
obligation to make Advances and receive payments of principal, interest, fees,
costs, and expenses with respect thereto, (x) prior to the Revolving Credit
Commitment being reduced to zero, the percentage obtained by dividing (i) such
Revolving Credit Lender’s Commitment, by (ii) the aggregate Revolving Credit
Commitments of all Revolving Credit Lenders, and (y) from and after the time
that the Revolving Credit Commitment has been terminated or reduced to zero, the
percentage obtained by dividing (I) the aggregate principal amount of such
Revolving Credit Lender’s Advances by (II) the aggregate principal amount of all
Advances,

 

(b)                                 with respect to a Revolving Credit Lender’s
obligation to participate in Letters of Credit, to reimburse the Issuing Lender,
and to receive payments of fees with respect thereto, (x) prior to the Revolving
Credit Commitment being reduced to zero, the percentage obtained by dividing (i)
such Revolving Credit Lender’s Revolving Credit Commitment, by (ii) the
aggregate Revolving Credit Commitments of all Revolving Credit Lenders, and (y)
from and after the time that the Revolving Credit Commitment has been terminated
or reduced to zero, the percentage obtained by dividing (I) the aggregate
principal amount of such Revolving Credit Lender’s Advances by (II) the
aggregate principal amount of all Advances,

 

(c)                                  with respect to a Tranche B Lender’s
obligation  hereunder to fund Tranche B Loans and right to receive payments of
principal, interest, fees, costs and expenses with respect thereto, the
percentage obtained by dividing (i) the aggregate principal amount of the
outstanding Tranche B Loan made by such Tranche B Lender by (ii) the aggregate
principal amount of the Tranche B Loans outstanding, and

 

(d)                                 with respect to all other matters (including
the indemnification obligations arising under Section 16.7), the percentage
obtained by dividing (i) such Lender’s Commitment, by (ii) the aggregate amount
of Commitments of all Lenders; provided, however, that, in each case, in the
event all Commitments have been terminated or reduced to zero, Pro Rata Share
shall be determined according to the Commitments in effect immediately prior to
such termination.

 

23

--------------------------------------------------------------------------------


 

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capital Lease Obligations) incurred at the time of, or within 20
days after, the acquisition of any fixed assets for the purpose of financing all
or any part of the acquisition cost thereof.

 

“Real Estate Advance Amount” means at any date of determination, 60% of the
Appraised Fair Market Value of the Thornton Colorado Facility.

 

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Borrower and the improvements thereto.

 

“Real Property Collateral” means the parcel or parcels of Real Property
identified on Schedule R-1, including without limitation, the Thornton Colorado
Facility, and any Real Property hereafter acquired by a Borrower and pledged as
security for the Obligations.

 

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Reference Period” means the period of twelve (12) consecutive months calculated
on a trailing twelve (12) month basis of a Person ending on the applicable month
end set forth in §7.22, provided however, for any month ending prior to February
1, 2005, the Reference Period for purposes of calculating EBITDA shall be a
period commencing on April 1, 2004 and ending as of the end of such applicable
month set forth in Section 7.22.

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (d) conduct any other
actions authorized by 42 USC § 9601.

 

“Replacement Lender” has the meaning set forth in Section 15.2.

 

“Report” has the meaning set forth in Section 16.20.

 

“Reportable Event” means any of the events described in Section 4043(c) of ERISA
or the regulations thereunder other than a Reportable Event as to which the
provision of 30 days notice to the PBGC is waived under applicable regulations.

 

“Required Lenders” means the Required Revolving Credit Lenders and the Required
Tranche B Lenders.

 

“Required Revolving Credit Lenders” means, at any time, Revolving Credit Lenders
whose Pro Rata Shares aggregate 51% or more of the Revolving Credit Commitments,
or if the Revolving Credit Commitments have been terminated irrevocably, 51% or
more of the Obligations in respect of the Borrowings then outstanding.

 

“Required Tranche B Lenders” means, at any time, Tranche B Lenders whose Pro
Rata Shares aggregate 51% or more of the Obligations in respect of the Tranche B
Loan then outstanding.

 

“Retail” means the Cost of Inventory divided by the Cost Factor.

 

24

--------------------------------------------------------------------------------


 

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

 

“Reserves Against Availability” means such reserves as Agent, from time to time
determines in its Permitted Discretion as being appropriate to reflect
impediments to Lender Group’s ability to realize upon the Collateral.

 

“Revolving Credit Commitment” means, for each Revolving Credit Lender, the
amount set forth opposite such Revolving Credit Lender’s name under the
applicable heading on Schedule C-1 or on the signature page of the Assignment
and Acceptance pursuant to which such Revolving Credit Lender became a Revolving
Credit Lender hereunder in accordance with the provisions of Section 14.1.

 

“Revolving Credit Lender” means a Lender identified on Schedule C-1 or on the
signature page of the Assignment and Acceptance pursuant to which such Lender
became a Revolving Credit Lender hereunder in accordance with Section 14.1.

 

“Revolving Credit Lenders Prepayment Premium” means, as of any date of
determination whether or not acknowledged or allowed for in any case or
proceeding under the Bankruptcy Code, an amount equal to (a) during the period
of time from and after the date of the execution and delivery of this Agreement
up to March 31, 2005, three percent (3%) times the Maximum Amount, (b) during
the period of time from and including April 1, 2005 up to March 31, 2006, two
percent (2%) times the Maximum Amount and (c) during the period of time from and
including April 1, 2006 up to September 30, 2007, one percent (1%) times the
Maximum Amount. There shall be no Revolving Credit Lenders Prepayment Premium if
termination occurs on or after October 1, 2007.

 

“Revolving Credit Notes” means one or more of the promissory notes issued
pursuant to Section 2.1(g) to evidence the Advances hereunder and substantially
in the form of Exhibit N-1 annexed hereto, as amended, endorsed or otherwise
modified from time to time.

 

“Revolving Undersecured Finding” has the meaning provided in Section 2.4 of this
Agreement.

 

“Revolver Usage” means, as of any date of determination, the sum of (a) the then
extant amount of outstanding Advances, plus (b) the then extant amount of the
Letter of Credit Usage.

 

“Risk Participation Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrowers to the Issuing Lender with respect to an
L/C Undertaking, consisting of (a) the amount available to be drawn or which may
become available to be drawn, (b) all amounts that have been paid by the Issuing
Lender to the Underlying Issuer to the extent not reimbursed by Borrowers,
whether by the making of an Advance or otherwise, and (c) all accrued and unpaid
interest, fees, and expenses payable with respect thereto.

 

“Seasonal Period” means, during each calendar year, the period from and after
April 1 up to and including June 30.

 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

“Securities Account” means a “securities account” as that term is defined in the
Code.

 

25

--------------------------------------------------------------------------------


 

“Settlement” has the meaning set forth in subsection 2.2(f)(i).

 

“Settlement Date” has the meaning set forth in subsection 2.2(f)(i).

 

“Solvent” means, with respect to any Person on a particular date, that such
Person is not insolvent (as such term is defined in the Uniform Fraudulent
Transfer Act).

 

“Standstill Termination Date” means any date (a) that an Event of Default under
Section 8.5 or 8.6 exists, (b) on which an Event of Default exists under Section
8.1 and has existed for at least fifteen (15) consecutive days prior to such
date, (c) on which Excess Availability is less than $0 and (i) fifteen (15) days
prior to such date Excess Availability was less than $0 and during such fifteen
(15) day period there was no period of three (3) consecutive days in which
Excess Availability was equal to or exceeded $0 or (ii) during the forty-five
(45) days prior to such date Excess Availability was less than $0 for
twenty-five (25) or more days during such period, (d) the date which is thirty
(30) days after the Tranche B Agent has given notice to the Agent that an Event
of Default in respect of Section 6.2(a)(i), Section 6.3(a), (b), (c) or (d) has
occurred, unless any such Event of Default is cured within such thirty (30) day
period, or (e) the date which is thirty (30) days after the Tranche B Agent has
given notice to the Agent that an Event of Default in respect of Section 7.22
has occurred.

 

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity. For the
avoidance of doubt, the Ultimate Electronics Children’s Foundation shall not be
considered a Subsidiary.

 

“Swing Lender” means WFRF or any other Revolving Credit Lender that, at the
request of Administrative Borrower and with the written consent of Agent agrees,
in such Revolving Credit Lender’s sole discretion, to become the Swing Lender
hereunder.

 

“Swing Loan” has the meaning set forth in subsection 2.2(d)(i).

 

“Synthetic Lease” means any lease of goods or other property, whether real or
personal, which is treated as an operating lease under GAAP and as a loan or
financing for U.S. income tax purposes.

 

“Thornton Colorado Facility” means Parent’s facility at 321 West 84th Avenue,
Thornton, Colorado, consisting of the headquarters of Parent, a warehouse of
Parent, and a retail store of Parent.

 

“Trademark Security Agreement” means the trademark security agreement executed
and delivered by Parent and Agent, the form and substance of which is
satisfactory to Agent.

 

“Tranche B Agent” means Back Bay Capital Funding LLC, solely in its capacity as
agent for the Tranche B Lenders hereunder, and any successor thereto.

 

“Tranche B Agent-Related Persons” means the Tranche B Agent together with its
Affiliates, officers, directors, employees, partners, investors and agents.

 

“Tranche B Borrowing Base” means

 

26

--------------------------------------------------------------------------------


 

(a)                                  the lesser of

(i)                                     100.5% of the Net Retail Liquidation
Value of Eligible Inventory; or

(ii)                                  80% of the Cost of Eligible Inventory;
plus

(b)                                 the Real Estate Advance Amount, plus

(c)                                  85% of Eligible Credit Card Receivables,
plus

(d)                                 upon the prior written consent of the
Required Tranche B Lenders, such other Eligible Accounts (including private
label credit card receivables to the extent that Credit Card Agreements in
connection therewith shall have been delivered to Agent) subject to advance
rates set forth in such consent; minus

(e)                                  the aggregate of such Reserves Against
Availability as may have been established by Agent in connection with the
Borrowing Base, minus

(f)                                    the Availability Block Amount, minus

(g)                                 the principal outstanding of the Tranche B
Loan, minus

(h)                                 the Projections Reserve (if applicable).

 

“Tranche B Commitment Fee” means such commitment fee as set forth in the Tranche
B Fee Letter, which such fee shall be payable on the Closing Date and which
shall be non-refundable when paid (irrespective of whether this Agreement is
terminated thereafter).

 

“Tranche B Early Termination Fee” has the meaning provided in Section 2.3(c).

 

“Tranche B Fee Letter” means that certain fee letter, dated as of even date
herewith, between Borrowers and Tranche B Agent, in form and substance
satisfactory to Tranche B Agent.

 

“Tranche B Interest” shall have the meaning provided in Section 2.3(d).

 

“Tranche B Interest Rate” means, Base Rate plus seven and one-fourth percent
(7.25%).

 

“Tranche B Lender” means a Lender identified on Schedule C-2 or on the signature
page of the Assignment and Acceptance pursuant to which such Lender became a
Tranche B Lender hereunder in accordance with Section 14.1

 

“Tranche B Lender Fees” means the Tranche B Commitment Fee and the Tranche B
Monitoring Fee.

 

“Tranche B Loan Interest Payment Date” shall have the meaning provided in
Section 2.3(d).

 

“Tranche B Loan” means the Tranche B Loan made or to be made by the Tranche B
Lenders to the Borrowers on the Closing Date in the original aggregate principal
amount of $13,000,000 pursuant to Section 2.3(a).

 

“Tranche B Monitoring Fee” means such monitoring fee as set forth in the Tranche
B Fee Letter, which such fee shall be payable in advance on the Closing Date and
each of the first, second and third anniversary dates of the Closing Date and
which shall be non-refundable when paid (irrespective of whether this Agreement
is terminated thereafter).

 

“Tranche B Note” means one or more of the promissory notes issued pursuant to
Section 2.3(b) to evidence the Tranche B Loan made hereunder and substantially
in the form of Exhibit N-2 annexed hereto, as amended, endorsed or otherwise
modified from time to time.

 

27

--------------------------------------------------------------------------------


 

 “Type of Organization” means with respect to a Person other than a natural
person, the kind or type of entity by which such Person is organized, such as
corporation, limited partnership or limited liability company.

 

“Underlying Issuer” means a third Person which is the beneficiary of an L/C
Undertaking and which has issued a letter of credit at the request of the
Issuing Lender for the benefit of Borrowers.

 

“Underlying Letter of Credit” means a letter of credit that has been issued by
an Underlying Issuer.

 

“Voidable Transfer” has the meaning set forth in Section 17.7.

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

“WFRF” means Wells Fargo Retail Finance, LLC, a Delaware limited liability
company.

 

“Yield Revenue” means, as of the date of determination, all amounts which are
payable on account of the Tranche B Loan, the Tranche B Lender Fees and the
Tranche B Interest Rate with respect to the Tranche B Loan from the Closing Date
through and including the first anniversary of the Closing Date.

 

1.2                               Accounting Terms.  All accounting terms not
specifically defined herein shall be construed in accordance with GAAP applied
on a consistent basis by the accounting entity to which they refer.  When used
herein, the term “financial statements” shall include the notes and schedules
thereto.  Whenever the term “Borrowers” or the term “Parent” is used in respect
of a financial covenant or a related definition, it shall be understood to mean
Parent and its Subsidiaries on a consolidated basis unless the context clearly
requires otherwise.

 

1.3                               Code.  Any terms used in this Agreement that
are defined in the Code shall be construed and defined as set forth from time to
time in the Code unless otherwise defined herein, with the term “instrument”
being that defined under Article 9 of the Code.

 

1.4                               Construction.  Unless the context of this
Agreement or any other Loan Document clearly requires otherwise, references to
the plural include the singular, references to the singular include the plural,
the terms “including,” “include” and “includes” are not limiting, and the term
“or” has, except where otherwise indicated, the inclusive meaning represented by
the phrase “and/or.”  The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document, as the case may be, as a whole and not to
any particular provision of this Agreement or such other Loan Document, as the
case may be.  Section, subsection, clause, schedule, and exhibit references
herein are to this Agreement unless otherwise specified.  Any reference in this
Agreement or in the other Loan Documents to any agreement, instrument, or
document shall include all alterations, amendments, restatements, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein).  Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns.  Any requirement of a writing contained herein or in the
other Loan Documents shall be satisfied by the transmission of a Record and any
Record transmitted shall constitute a representation and warranty as to the
accuracy and completeness of the information contained therein.  This Agreement
and the other Loan Documents may use several different limitations, tests or
measurements to regulate the same or similar matters.  All such limitations,
tests and measurements are, however, cumulative and are to be performed

 

28

--------------------------------------------------------------------------------


 

in accordance with the terms thereof.  Text which is shown in italics (except
for parenthesized italicized text), shown in bold, shown IN ALL CAPITAL LETTERS,
or in any combination of the foregoing, shall be deemed to be conspicuous.  The
words “may not” are prohibitive and not permissive.  Any reference to a Person’s
“knowledge” (or words of similar import) are to such Person’s knowledge assuming
that such Person has undertaken reasonable and diligent investigation with
respect to the subject of such “knowledge” (whether or not such investigation
has actually been undertaken).

 

1.5                               Schedules and Exhibits.  All of the schedules
and exhibits attached to this Agreement shall be deemed incorporated herein by
reference.

 

1.6                               The Term “Borrower” or “Borrowers”.  Unless
otherwise specifically provided herein, all references to “Borrower” or
“Borrowers” herein shall refer to and include each Borrower separately and all
representations contained herein shall be deemed to be separately made by each
of them, and each of the covenants, agreements and obligations set forth herein
shall be deemed to be the joint and several covenants, agreements and
obligations of them.  Any notice, request, consent, report or other information
or agreement delivered to Agent or any other member of the Lender Group by any
Borrower shall be deemed to be ratified by, consented to and also delivered by
each other Borrower.  Each Borrower recognizes and agrees that each covenant and
agreement of “Borrower” or “Borrowers” under this Agreement and the other Loan
Documents shall create a joint and several obligation of the Borrowers, which
may be enforced against Borrowers, jointly or against each Borrower separately. 
Without limiting the terms of this Agreement and the other Loan Documents,
security interests, assets and collateral shall extend to the properties,
interests, assets and collateral of each Borrower.  Similarly, the term
“Obligations” shall include, without limitation, all obligations, liabilities
and indebtedness of such entities, or any one of them, to any member the Lender
Group, whether such obligations, liabilities and indebtedness shall be joint,
several, joint and several or individual.  Unless otherwise specified in this
Agreement, the parties hereto anticipate that any notice, request, consent,
report or other information or agreement to be delivered in connection with this
Agreement by Borrowers to Agent will be executed by Parent as Administrative
Borrower, on behalf of Borrowers, and that any such notice, request, consent,
report or other information or agreement delivered to Agent and executed by
Parent shall be deemed to be executed by Parent on behalf of all the Borrowers. 
In addition, unless otherwise specified in this Agreement, the parties hereto
anticipate that any advances made hereunder by any member of the Lender Group to
Borrowers shall be disbursed directly to Parent.

 

2.                                      LOANS AND TERMS OF PAYMENT

 

2.1                               Advances.

 

(a)                                  Existing Loan Agreement Advances, Etc.  On
the Closing Date the “Advances” (as defined in the Initial Loan Agreement and
which were deemed to be Advances under the Existing Loan Agreement) held by the
Existing Lenders under the Existing Loan Agreement shall automatically, and
without any action on the part of any Person, be deemed to be Advances under
this Agreement, and each of the Revolving Credit Lenders shall by assignments
from the Existing Lenders (which assignments shall be deemed to occur
automatically, and without the requirement for additional documentation, on the
Closing Date) acquire a portion of the Advances made by the Existing Lenders so
designated in such amounts, and the Revolving Credit Lenders shall, through the
Agent, make such other adjustments among themselves as shall be necessary so
that after giving effect to such assignments and adjustments, the Revolving
Credit Lenders shall hold Advances in an amount not greater than their Pro Rata
Share of the Revolving Credit Commitments.  On or prior to the Closing Date, the
Agent shall notify each Revolving Credit Lender of any assignments or
adjustments that the Agent deems

 

29

--------------------------------------------------------------------------------


 

necessary and advisable such that after giving effect to the transactions
contemplated to occur on the Closing Date, each Revolving Credit Lender’s
Revolving Credit Commitment shall be in accordance with the Revolving Credit
Commitment set forth opposite its name on Schedule C-1.  Each Revolving Credit
Lender’s Advances to the Borrowers shall not exceed its Pro Rata Share of all
Advances then outstanding to the Borrowers and the aggregate unused Revolving
Credit Commitment of each Revolving Credit Lender plus all outstanding Advances
under this Agreement shall not exceed the total Revolving Credit Commitments. 
Any such assignments shall be deemed to occur hereunder automatically on the
Closing Date and without any requirement for additional documentation, and in
the case of any such assignment, the assigning party shall be deemed to
represent and warrant to each assignee that it has not created any adverse claim
upon the interest being assigned and that such interest is free and clear of any
adverse claim.  Each Revolving Credit Lender hereby agrees to give effect to the
instructions of the Agent to such Revolving Credit Lender contained in the
notice described above.

 

(b)                                 Pro Rata Share.  Subject to the terms and
conditions of this Agreement, and during the term of this Agreement, each
Revolving Credit Lender with a Revolving Credit Commitment agrees (severally,
not jointly or jointly and severally) to make Advances to Borrowers in an amount
at any one time outstanding not to exceed such Revolving Credit Lender’s Pro
Rata Share of an amount equal to the least of: (i) the Maximum Amount less the
Letter of Credit Usage, (ii) the Borrowing Base less the Letter of Credit Usage
or (iii) the Tranche B Borrowing Base less the Letter of Credit Usage.

 

(c)                                  Agent’s Rights.  Anything to the contrary
in this Section 2.1 notwithstanding, Agent shall have the right, without
declaring an Event of Default, to reduce the inventory advance rates or
establish Reserves Against Availability (including Bank Products Reserves) in
such amounts, and with respect to such matters, as Agent in its sole discretion
shall deem necessary or appropriate, against the Borrowing Base and the Tranche
B Borrowing Base, including with respect to (i) sums that Borrowers are required
to pay (such as taxes, assessments, insurance premiums, or, in the case of
leased assets, rents or other amounts payable under such leases) and has failed
to pay under any Section of this Agreement or any other Loan Document, (ii) as
determined by Agent in its Permitted Discretion based on noncompliance with the
covenants set forth in Sections 6 and 7, and (iii) amounts owing by Borrowers to
any Person to the extent secured by a Lien on, or trust over, any of the
Collateral (other than any existing Permitted Lien set forth on Schedule P-1
which is specifically identified thereon as entitled to have priority over the
Agent’s Liens), which Lien or trust, in the Permitted Discretion of Agent,
likely would have a priority superior to the Agent’s Liens (such as Liens or
trusts in favor of landlords, warehousemen, carriers, mechanics, materialmen,
laborers, or suppliers, or Liens or trusts for ad valorem, excise, sales, or
other taxes where given priority under applicable law) in and to such item of
the Collateral.

 

(d)                                 Limitation on Advances.  The Lenders with
Revolving Credit Commitments shall have no obligation to make additional
Advances hereunder to the extent such additional Advances would cause the
Revolver Usage to exceed the Maximum Amount.

 

(e)                                  Payment and Reborrowing of Advances. 
Amounts borrowed pursuant to this Section may be repaid and, subject to the
terms and conditions of this Agreement, reborrowed at any time during the term
of this Agreement.

 

30

--------------------------------------------------------------------------------

 

(f)                                    Accordion Option.  (i) Subject to
subsection 2.1(f)(ii), unless a Default or an Event of Default has occurred and
is then continuing and except as otherwise provided herein, Administrative
Borrower may make a maximum of one (1) request, by notice to the Agent, that the
Accordion Lenders increase Revolving Credit Commitments hereunder (in the case
of existing Revolving Credit Lenders) or make a Revolving Credit Commitment (in
the case of an additional financial institution which is not a Revolving Credit
Lender at such time), the “Accordion Activation”), (ii) upon receipt of the
Accordion Activation notice, Agent shall have the right to solicit additional
financial institutions to become Revolving Credit Lenders for purposes of this
Agreement or to encourage any Revolving Credit Lender to increase its Revolving
Credit Commitment, provided that (A) each such financial institution that
becomes a Revolving Credit Lender shall agree to become a party to, and shall
assume and agree to be bound by, this Agreement subject to all terms and
conditions hereof; (B) the Agent shall have no obligation to any Borrower or to
any Revolving Credit Lender to solicit additional financial institutions or any
Revolving Credit Lender pursuant to this subsection 2.1(f) and each such
Accordion Lender increasing its Revolving Credit Commitment pursuant to this
subsection 2.1(f) shall execute a Confirmation of Accordion Commitment in the
form of Exhibit C-2 attached hereto (a “Confirmation of Accordion Commitment”);
(C) no Revolving Credit Lender shall have any obligation to the Borrowers, the
Agent or any other Revolving Credit Lender to increase its Revolving Credit
Commitment or such Revolving Credit Lender’s Pro Rata Share, (D) in no event
shall the Revolving Credit Commitments of the Accordion Lenders be increased
pursuant to this subsection 2.1(f) by an amount which exceeds, in the aggregate,
the Accordion Amount, (E) in no event shall the Revolving Credit Commitment of
all Revolving Credit Lenders be increased under this subsection 2.1(f) so as to
exceed, in the aggregate, the Maximum Amount (after giving effect to the
Accordion Amount), (F) Borrowers shall have Excess Availability of $10,000,000
or more prior to the Accordion Activation, (G) on the effective date specified
in any Confirmation of Accordion Commitment hereunder, Borrowers shall pay to
Agent for the pro rata accounts of the Accordion Lenders, a nonrefundable
activation fee in an amount equal to 0.25% of the aggregate amount of the
Accordion Commitments as a result of such Accordion Activation, and (H) no
Default or Event of Default will occur as a result of such Accordion Activation,
and (iii) on the effective date of the Accordion Activation effected in
accordance with this subsection 2.1(f), the Agent shall without further consent
of the Revolving Credit Lenders, amend (a) Schedule C-1 annexed hereto to
reflect the name, Revolving Credit Commitment, and Pro Rata Share of each
Revolving Credit Lender and the Maximum Amount as increased by such Accordion
Activation and (b) this Agreement and the other Loan Documents to make such
conforming changes to this Agreement and the other Loan Documents as the Agent
may determine are necessary to effectuate the Accordion Activation.

 

(g)                                 Revolving Credit Note.  Each Borrower shall
execute and deliver on the Closing Date (or such other date on which a Revolving
Credit Lender may become a party hereto in accordance with Sections 2.1(f) and
14.1) to Agent for each Revolving Credit Lender which so requests a Revolving
Credit Note to evidence that Revolving Credit Lender’s Advances, in the
principal amount of that Revolving Credit Lender’s Commitment and with
appropriate insertions.

 

2.2                               Borrowing Procedures and Settlements.

 

(a)                                  Procedure for Borrowing.  Each Borrowing
shall be made by an irrevocable written request by an Authorized Person
delivered to Agent (which notice

 

31

--------------------------------------------------------------------------------


 

must be received by Agent no later than 2:00 p.m.(Boston, Massachusetts time))
on the Business Day prior to the date that is the requested Funding Date in the
case of a request for an Advance that is to bear interest at a rate based on the
Base Rate and two (2) Business Days prior to the date that is the requested
Funding Date in the case of an Advance that is to bear interest at a rate based
on the LIBOR Rate.  Such request shall specify (i) the amount of such Borrowing,
(ii) the requested Funding Date, which shall be a Business Day, (iii) whether
the Advance is to constitute a LIBOR Rate Loan or a Base Rate Loan, and (iv) if
such Advance is to constitute a LIBOR Rate Loan, the requested Interest Period
therefor; provided, however, that in the case of a request for a Swing Loan in
an amount of $10,000,000 or less, such notice shall be timely received if it is
received by Agent no later than 2:00 p.m. (Boston, Massachusetts time) on the
Business Day that is the requested Funding Date.  At Agent’s election, in lieu
of delivering the above-described written request, any Authorized Person may
give Agent telephonic notice of such request by the required time, with such
telephonic notice to be confirmed in writing within 24 hours of the giving of
such notice.

 

(b)                                 Agent’s Election.  Promptly after receipt of
a request for a Borrowing pursuant to subsection 2.2(a), Agent shall elect, in
its discretion, (i) to have the terms of subsection 2.2(c) apply to such
requested Borrowing, or (ii) if the Borrowing is for an Advance, to request
Swing Lender to make a Swing Loan pursuant to the terms of subsection 2.2(d) in
the amount of the requested Borrowing; provided, however, that if Swing Lender
declines in its sole discretion to make a Swing Loan pursuant to
subsection 2.2(d), Agent shall elect to have the terms of subsection 2.2(c)
apply to such requested Borrowing.

 

(c)                                  Making of Advances.

 

(i)                                     In the event that Agent shall elect to
have the terms of this subsection 2.2(c) apply to a requested Borrowing as
described in subsection 2.2(b), then promptly after receipt of a request for a
Borrowing pursuant to subsection 2.2(a), Agent shall notify the Revolving Credit
Lenders, not later than 3:00 p.m. (Boston, Massachusetts time) on the Business
Day immediately preceding the Funding Date applicable thereto, by facsimile,
telephone, or other similar form of transmission, of the requested Borrowing. 
Each Revolving Credit Lender shall make the amount of such Revolving Credit
Lender’s Pro Rata Share of the requested Borrowing available to Agent in
immediately available funds, to Agent’s Account, not later than 2:00 p.m.
(Boston, Massachusetts time) on the Funding Date applicable thereto.  After
Agent’s receipt of the proceeds of such Advances, upon satisfaction of the
applicable conditions precedent set forth in Section 3 hereof, Agent shall make
the proceeds thereof available to Administrative Borrower on the applicable
Funding Date by transferring immediately available funds equal to such proceeds
received by Agent to Administrative Borrower’s Designated Account; provided,
however, that, subject to the provisions of subsection 2.2(i), Agent shall not
request any Revolving Credit Lender to make, and no Revolving Credit Lender
shall have the obligation to make, any Advance if Agent shall have actual
knowledge that (1) one or more of the applicable conditions precedent set forth
in Section 3 will not be satisfied on the requested Funding Date for the
applicable Borrowing unless such condition has been waived, or (2) the requested
Borrowing would exceed the Excess Availability on such Funding Date.

 

32

--------------------------------------------------------------------------------


 

(ii)                                  Unless Agent receives notice from a
Revolving Credit Lender on or prior to the Closing Date or, with respect to any
Borrowing after the Closing Date, at least one (1) Business Day prior to the
date of such Borrowing, that such Revolving Credit Lender will not make
available as and when required hereunder to Agent for the account of Borrowers
the amount of that Revolving Credit Lender’s Pro Rata Share of the Borrowing,
Agent may assume that each Revolving Credit Lender has made or will make such
amount available to Agent in immediately available funds on the Funding Date and
Agent may (but shall not be so required), in reliance upon such assumption, make
available to Borrowers on such date a corresponding amount.  If and to the
extent any Revolving Credit Lender shall not have made its full amount available
to Agent in immediately available funds and Agent in such circumstances has made
available to Borrowers such amount, that Revolving Credit Lender shall on the
Business Day following such Funding Date make such amount available to Agent,
together with interest at the Defaulting Lender Rate for each day during such
period.  A notice submitted by Agent to any Revolving Credit Lender with respect
to amounts owing under this subsection shall be conclusive, absent manifest
error.  If such amount is so made available, such payment to Agent shall
constitute such Revolving Credit Lender’s Advance on the date of Borrowing for
all purposes of this Agreement.  If such amount is not made available to Agent
on the Business Day following the Funding Date, Agent will notify Administrative
Borrower of such failure to fund and, upon demand by Agent, Borrowers shall pay
such amount to Agent for Agent’s account, together with interest thereon for
each day elapsed since the date of such Borrowing, at a rate per annum equal to
the interest rate applicable at the time to the Advances composing such
Borrowing.  The failure of any Revolving Credit Lender to make any Advance on
any Funding Date shall not relieve any other Revolving Credit Lender of any
obligation hereunder to make an Advance on such Funding Date, but no Revolving
Credit Lender shall be responsible for the failure of any other Revolving Credit
Lender to make the Advance to be made by such other Revolving Credit Lender on
any Funding Date.

 

(iii)                               Agent shall not be obligated to transfer to
a Defaulting Lender any payments made by Borrowers to Agent for the Defaulting
Lender’s benefit, and, in the absence of such transfer to the Defaulting Lender,
Agent shall transfer any such payments to each other non-Defaulting Lender which
is a Revolving Credit Lender ratably in accordance with their Revolving Credit
Commitments (but only to the extent that such Defaulting Lender’s Advance was
funded by the other members of the Lender Group) or, if so directed by
Administrative Borrower and if no Default or Event of Default had occurred and
is continuing (and to the extent such Defaulting Lender’s Advance was not funded
by the Lender Group), retain same to be re-advanced to Borrowers as if such
Defaulting Lender had made Advances to Borrowers.  Subject to the foregoing,
Agent may hold and, in its Permitted Discretion, re-lend to Borrowers for the
account of such Defaulting Lender the amount of all such payments received and
retained by it for the account of such Defaulting Lender.  Solely for the
purposes of voting or consenting to matters with respect to the Loan Documents,
such Defaulting Lender shall be deemed not to be a “Revolving Credit Lender” and
such Lender’s Revolving Credit Commitment shall be deemed to be zero.  This
Section shall remain effective with respect to such Defaulting Lender until (x)
the Obligations under this Agreement shall have been

 

33

--------------------------------------------------------------------------------


 

declared or shall have become immediately due and payable, (y) the
non-Defaulting Lenders, Agent, and Administrative Borrower shall have waived
such Defaulting Lender’s default in writing, or (z) the Defaulting Lender makes
its Pro Rata Share of the applicable Advance and pays to Agent all amounts owing
by Defaulting Lender in respect thereof.  The operation of this Section shall
not be construed to increase or otherwise affect the Revolving Credit Commitment
of any Revolving Credit Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Revolving Credit Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by Borrowers of
their duties and obligations hereunder to Agent or to the Revolving Credit
Lenders other than such Defaulting Lender.  Any such failure to fund by any
Defaulting Lender shall constitute a material breach by such Defaulting Lender
of this Agreement and shall entitle Administrative Borrower at its option, upon
written notice to Agent, to arrange for a substitute Lender to assume the
Revolving Credit Commitment of such Defaulting Lender, such substitute Lender to
be acceptable to Agent.  In connection with the arrangement of such a substitute
Lender, the Defaulting Lender shall have no right to refuse to be replaced
hereunder, and agrees to execute and deliver a completed form of Assignment and
Acceptance Agreement in favor of the substitute Lender (and agrees that it shall
be deemed to have executed and delivered such document if it fails to do so)
subject only to being repaid its share of the outstanding Obligations (including
an assumption of its Pro Rata Share of the Risk Participation Liability) without
any premium or penalty of any kind whatsoever; provided further, however, that
any such assumption of the Revolving Credit Commitment of such Defaulting Lender
shall not be deemed to constitute a waiver of any of the Lender Groups’ or
Borrowers’ rights or remedies against any such Defaulting Lender arising out of
or in relation to such failure to fund.

 

(d)                                 Making of Swing Loans.

 

(i)                                     In the event Agent shall elect, with the
consent of Swing Lender, as a Revolving Credit Lender, to have the terms of this
subsection 2.2(d) apply to a requested Borrowing as described in
subsection 2.2(b), Swing Lender as a Revolving Credit Lender shall make such
Advance in the amount of such Borrowing (any such Advance made solely by Swing
Lender as a Revolving Credit Lender pursuant to this subsection 2.2(d) being
referred to as a “Swing Loan” and such Advances being referred to collectively
as “Swing Loans”) available to Borrowers on the Funding Date applicable thereto
by transferring immediately available funds to Administrative Borrower’s
Designated Account.  Each Swing Loan is an Advance hereunder and shall be
subject to all the terms and conditions applicable to other Advances, except
that no such Swing Loan shall be eligible for the LIBOR Option and all payments
on any Swing Loan shall be payable to Swing Lender as a Revolving Credit Lender
solely for its own account (and for the account of the holder of any
participation interest with respect to such Swing Loan).  Subject to the
provisions of subsection 2.2(i), Agent shall not request Swing Lender as a
Revolving Credit Lender to make, and Swing Lender as a Revolving Credit Lender
shall not make, any Swing Loan if Agent has actual knowledge that (i) one or
more of the applicable conditions precedent set forth in Section 3 will not be
satisfied on the requested Funding Date for the applicable Borrowing unless such
condition has been waived, or (ii) the requested Borrowing would exceed the
Excess Availability on such Funding

 

34

--------------------------------------------------------------------------------


 

Date.  Swing Lender as a Revolving Credit Lender shall not otherwise be required
to determine whether the applicable conditions precedent set forth in Section 3
have been satisfied on the Funding Date applicable thereto prior to making, in
its sole discretion, any Swing Loan.

 

(ii)                                  The Swing Loans shall be secured by the
Agent’s Liens, shall constitute Advances and Obligations hereunder, and shall
bear interest at the rate applicable from time to time to Advances that are Base
Rate Loans.

 

(e)                                  Agent Advances.

 

(i)                                     Subject to the limitations contained in
Section 2.2(i), Agent hereby is authorized by Borrowers and the Revolving Credit
Lenders, from time to time in Agent’s sole discretion, (1) after the occurrence
and during the continuance of a Default or an Event of Default, or (2) at any
time that any of the other applicable conditions precedent set forth in
Section 3 have not been satisfied, to make Advances to Borrowers on behalf of
the Revolving Credit Lenders that Agent, in its Permitted Discretion deems
necessary or desirable (A) to preserve or protect the Collateral, or any portion
thereof, (B) to enhance the likelihood of repayment of the Obligations, or (C)
to pay any other amount chargeable to Borrowers pursuant to the terms of this
Agreement, including Lender Group Expenses and the costs, fees, and expenses
described in Section 9 (any of the Advances described in this subsection 2.2(e)
shall be referred to as “Agent Advances”).  Each Agent Advance is an Advance
hereunder and shall be subject to all the terms and conditions applicable to
other Advances, except that no such Agent Advance shall be eligible for the
LIBOR Option and all payments thereon shall be payable to Agent solely for its
own account (and for the account of the holder of any participation interest
with respect to such Agent Advance).

 

(ii)                                  The Agent Advances shall be repayable on
demand and secured by the Agent’s Liens granted to Agent under the Loan
Documents, shall constitute Advances and Obligations hereunder, and shall bear
interest at the rate applicable from time to time to Advances that are Base Rate
Loans.

 

(f)                                    Settlement.  It is agreed that each
Revolving Credit Lender’s funded portion of the Advances is intended by the
Revolving Credit Lenders to equal, at all times, such Revolving Credit Lender’s
Pro Rata Share of the outstanding Advances.  Such agreement notwithstanding,
Agent, Swing Lender, and the other Revolving Credit Lenders agree (which
agreement shall not be for the benefit of or enforceable by Borrowers) that in
order to facilitate the administration of this Agreement and the other Loan
Documents, settlement among them as to the Advances, the Swing Loans, and the
Agent Advances shall take place on a periodic basis in accordance with the
following provisions:

 

(i)                                     Agent shall request settlement
(“Settlement”) with the Revolving Credit Lenders on a periodic basis
contemplated to be weekly, (1) on behalf of Swing Lender, with respect to each
outstanding Swing Loan, (2) for itself, with respect to each Agent Advance, and
(3) with respect to Collections received, as to each by notifying the Revolving
Credit Lenders by telecopy, telephone, or other similar form of transmission, of
such requested Settlement, no later than 3:00 p.m. (Boston, Massachusetts time)
on the Business Day

 

35

--------------------------------------------------------------------------------


 

immediately prior to the date of such requested Settlement (the date of such
requested Settlement being the “Settlement Date”).  Such notice of a Settlement
Date shall include a summary statement of the amount of outstanding Advances,
Swing Loans, and Agent Advances for the period since the prior Settlement Date. 
Subject to the terms and conditions contained herein (including
subsection 2.2(c)(iii)):  (y) if a Revolving Credit Lender’s balance of the
Advances, Swing Loans, and Agent Advances exceeds such Revolving Credit Lender’s
Pro Rata Share of the Advances, Swing Loans, and Agent Advances as of a
Settlement Date, then Agent shall, by no later than 2:00 p.m. (Boston,
Massachusetts time) on the Settlement Date, transfer in immediately available
funds to the account of such Revolving Credit Lender as such Revolving Credit
Lender may designate, an amount such that each such Revolving Credit Lender
shall, upon receipt of such amount, have as of the Settlement Date, its Pro Rata
Share of the Advances, Swing Loans, and Agent Advances, and (z) if a Revolving
Credit Lender’s balance of the Advances, Swing Loans, and Agent Advances is less
than such Revolving Credit Lender’s Pro Rata Share of the Advances, Swing Loans,
and Agent Advances as of a Settlement Date, such Revolving Credit Lender shall
no later than 2:00 p.m. (Boston, Massachusetts time) on the Settlement Date
transfer in immediately available funds to the Agent’s Account, an amount such
that each such Revolving Credit Lender shall, upon transfer of such amount, have
as of the Settlement Date, its Pro Rata Share of the Advances, Swing Loans, and
Agent Advances.  Such amounts made available to Agent under clause (z) of the
immediately preceding sentence shall be applied against the amounts of the
applicable Swing Loan or Agent Advance and, together with the portion of such
Swing Loan or Agent Advance representing Swing Lender’s Pro Rata Share thereof,
shall constitute Advances of such Revolving Credit Lenders.  If any such amount
is not made available to Agent by any Revolving Credit Lender on the Settlement
Date applicable thereto to the extent required by the terms hereof, Agent shall
be entitled to recover for its account such amount on demand from such Revolving
Credit Lender together with interest thereon at the Defaulting Lender Rate.

 

(ii)                                  In determining whether a Revolving Credit
Lender’s balance of the Advances, Swing Loans, and Agent Advances is less than,
equal to, or greater than such Revolving Credit Lender’s Pro Rata Share of the
Advances, Swing Loans, and Agent Advances as of a Settlement Date, Agent shall,
as part of the relevant Settlement, apply to such balance the portion of
payments actually received in good funds by Agent with respect to principal,
interest, fees payable by Borrowers and allocable to the Revolving Credit
Lenders hereunder, and proceeds of Collateral.  To the extent that a net amount
is owed to any such Revolving Credit Lender after such application, such net
amount shall be distributed by Agent to that Revolving Credit Lender as part of
such next Settlement.

 

(iii)                               Between Settlement Dates, Agent, to the
extent no Agent Advances or Swing Loans are outstanding, may pay over to Swing
Lender any payments received by Agent, that in accordance with the terms of this
Agreement would be applied to the reduction of the Advances, for application to
Swing Lender’s Pro Rata Share of the Advances.  If, as of any Settlement Date,
Collections received since the then immediately preceding Settlement Date have
been applied to Swing Lender’s Pro Rata Share of the Advances other than to

 

36

--------------------------------------------------------------------------------


 

Swing Loans, as provided for in the previous sentence, Swing Lender shall pay to
Agent for the accounts of the Revolving Credit Lenders, and Agent shall pay to
the Revolving Credit Lenders, to be applied to the outstanding Advances of such
Revolving Credit Lenders, an amount such that each Revolving Credit Lender
shall, upon receipt of such amount, have, as of such Settlement Date, its Pro
Rata Share of the Advances.  During the period between Settlement Dates, Swing
Lender with respect to Swing Loans, Agent with respect to Agent Advances, and
each Revolving Credit Lender (subject to the effect of letter agreements between
Agent and individual Revolving Credit Lenders) with respect to the Advances
other than Swing Loans and Agent Advances, shall be entitled to interest at the
applicable rate or rates payable under this Agreement on the daily amount of
funds employed by Swing Lender, Agent, or the Revolving Credit Lenders, as
applicable.

 

(g)                                 Notation.  Agent shall record on its books
the principal amount of the Advances owing to each Revolving Credit Lender,
including the Swing Loans owing to Swing Lender, and Agent Advances owing to
Agent, and the interests therein of each Revolving Credit Lender, from time to
time.  In addition, each Revolving Credit Lender is authorized, at such
Revolving Credit Lender’s option, to note the date and amount of each payment or
prepayment of principal of such Revolving Credit Lender’s Advances in its books
and records, including computer records, such books and records constituting
conclusive evidence, absent manifest error, of the accuracy of the information
contained therein.

 

(h)                                 Lenders’ Failure to Perform.  All Advances
(other than Swing Loans and Agent Advances) shall be made by the Revolving
Credit Lenders contemporaneously and in accordance with their Pro Rata Shares. 
It is understood that (i) no Revolving Credit Lender shall be responsible for
any failure by any other Revolving Credit Lender to perform its obligation to
make any Advance (or other extension of credit) hereunder, nor shall any
Revolving Credit Commitment of any Revolving Credit Lender be increased or
decreased as a result of any failure by any other Revolving Credit Lender to
perform its obligations hereunder, and (ii) no failure by any Revolving Credit
Lender to perform its obligations hereunder shall excuse any other Revolving
Credit Lender from its obligations hereunder.

 

(i)                                     Optional Overadvances.  Any contrary
provision of this Agreement notwithstanding, the Lenders hereby authorize Agent
or Swing Lender, as applicable, and Agent or Swing Lender, as applicable, may,
but is not obligated to, knowingly and intentionally, continue to make Advances
(including Swing Loans) to Borrowers notwithstanding that an Overadvance exists
or thereby would be created, so long as (i) after giving effect to such Advances
(including a Swing Loan), the Revolver Usage does not exceed the lesser of the
Borrowing Base or the Tranche B Borrowing Base, by more than ten percent (10%)
of the then available Borrowing Base or Tranche B Borrowing Base, as applicable,
(ii) after giving effect to such Advances (including a Swing Loan) the
outstanding Revolver Usage (except for and excluding amounts charged to the Loan
Account for interest, fees, or Lender Group Expenses) does not exceed the
Maximum Amount, and (iii) at the time of the making of any such Advance
(including a Swing Loan), Agent does not believe, in good faith, that the
Overadvance created by such Advance will be outstanding for more than 45 days. 
The foregoing provisions are for the exclusive benefit of Agent, Swing Lender,
and the Lenders and are not intended to benefit Borrowers in any way.  The
Advances and Swing Loans, as applicable, that are

 

37

--------------------------------------------------------------------------------


 

made pursuant to this subsection 2.2(i) shall be subject to the same terms and
conditions as any other Advance or Swing Loan, as applicable, except that they
shall not be eligible for the LIBOR Option and the rate of interest applicable
thereto shall be the rate applicable to Advances that are Base Rate Loans under
subsection 2.6(c) hereof without regard to the presence or absence of a Default
or Event of Default.

 

(i)                                     In the event Agent obtains actual
knowledge that the Revolver Usage exceeds the amounts permitted by the preceding
paragraph, regardless of the amount of, or reason for, such excess, Agent shall
notify Revolving Credit Lenders as soon as practicable (and prior to making any
(or any additional) intentional Overadvances (except for and excluding amounts
charged to the Loan Account for interest, fees, or Lender Group Expenses) unless
Agent determines that prior notice would result in imminent harm to the
Collateral or its value), and the Revolving Credit Lenders with Revolving Credit
Commitments thereupon shall, together with Agent, jointly determine the terms of
arrangements that shall be implemented with Borrowers and intended to reduce,
within a reasonable time, the outstanding principal amount of the Advances to
Borrowers to an amount permitted by the preceding paragraph.  In the event Agent
or any Revolving Credit Lender disagrees over the terms of reduction or
repayment of any Overadvance, the terms of reduction or repayment thereof shall
be implemented according to the determination of the Required Revolving Credit
Lenders.

 

(ii)                                  Each Revolving Credit Lender with a
Revolving Credit Commitment shall be obligated to settle with Agent as provided
in subsection 2.2(f) for the amount of such Revolving Credit Lender’s Pro Rata
Share of any unintentional Overadvances by Agent reported to such Revolving
Credit Lender, any intentional Overadvances made as permitted under this
subsection 2.2(i), and any Overadvances resulting from the charging to the Loan
Account of interest, fees, or Lender Group Expenses.

 

2.3                               The Tranche B Facility.

 

(a)                                  Commitment to Lend.  Subject to the terms
and conditions set forth in this Agreement, each Tranche B Lender severally
agrees to make a Tranche B Loan to the Borrowers on the Closing Date in an
amount equal to such Tranche B Lender’s Pro Rata Share of the Tranche B Loan as
provided on Schedule C-2.

 

(b)                                 Tranche B Loan Notes.  The Tranche B Loan
shall be evidenced by separate promissory notes of the Borrowers in
substantially the form of Exhibit N-2 hereto (the “Tranche B Notes”), dated the
Closing Date, and completed with appropriate insertions.  The Borrowers
irrevocably authorize the Tranche B Lenders to make or cause to be made a
notation on the Tranche B Lender’s records reflecting the original principal
amount of such Tranche B Lender’s portion of the Tranche B Loan and, at or about
the time of the Tranche B Lender’s receipt of any principal payment on the
Tranche B Loan Note, an appropriate notation on such Tranche B Lender’s records
reflecting such payment.  The aggregate unpaid amount set forth on each Tranche
B Lender’s records shall be prima facie evidence of the principal amount thereof
owed and unpaid on such Tranche B Lender’s Tranche B Loan, but the failure to
record, or any error in so recording, any such amount on such Tranche B Lender’s
records shall not affect the obligations of the Borrowers hereunder or under any
Tranche B Loan Notes to make payments of principal of and interest on the
Tranche B Loan Notes when due.

 

(c)                                  Tranche B Early Termination Fee.  If the
Borrowers prepay the Tranche B Loan in whole or in part prior to the first
anniversary of the Closing Date, then, in view of the impracticality and extreme

 

38

--------------------------------------------------------------------------------


 

difficulty of ascertaining the actual amount of damages to any of the Tranche B
Lenders or profits lost by any of the Tranche B Lenders as a result thereof, and
by mutual agreement of the parties as to a reasonable estimation and calculation
of the lost profits or damages of any Tranche B Lender, the Borrowers shall pay
a premium with respect to each such prepayment (the “Tranche B Early Termination
Fee”) in an amount equal to the greater of (x) the Yield Revenue less the
aggregate amount of any Tranche B Lender Fees less any Tranche B Interest
actually paid by the Borrowers during the period from the Closing Date through
the first anniversary of the Closing Date (in the event of any partial
prepayment hereunder, such prepayments shall be applied to this clause (x) on a
pro rata basis) and (y) one and one half percent (1 ½%) of the aggregate amount
of any prepayments of the Tranche B Term Loans; provided, however, that the
first $3,000,000 prepaid in the Borrowers’ ordinary course of business (that is,
not on account of any Default, Event of Default or any of the Tranche B Term
Lenders exercising any rights or remedies hereunder) shall not be subject to the
Tranche B Early Termination Fee.

 

(d)                                 Interest on Tranche B Loan.  Except as
otherwise provided in Section 2.6(c), interest on the outstanding amount of the
Tranche B Loan shall be calculated on the basis of a three hundred sixty (360)
day year and actual days elapsed and shall bear interest until repaid at the
rate per annum equal to the Tranche B Interest Rate.  The Tranche B Interest
shall be payable monthly in arrears on the first Business Day of each month (the
“Tranche B Loan Interest Payment Date”) and on the Maturity Date.  Following the
occurrence and during the continuance of any Event of Default, at the direction
of the Tranche B Agent, interest shall accrue and shall be payable on the unpaid
principal balance of the Tranche B Loan at the aggregate of the Tranche B Loan
Interest Rate plus three and one half percent (3 ½%).

 

(e)                                  Tranche B Monitoring Fee.  Borrowers shall
pay to the Tranche B Agent, the Tranche B Monitoring Fee.

 

(f)                                    Payments on Account of Tranche B Loan. 
Subject to Section 3.5(a), the Borrowers authorize the Agent to determine and to
pay over directly to the Tranche B Agent any and all amounts due and payable
from time to time under or on account of the Tranche B Loan as advances under
the Borrowings it being understood, however, that the authorization of the Agent
provided in this Section 2.3(f) shall not excuse the Borrowers from fulfilling
their obligations to the Tranche B Lenders on account of the Tranche B Loan nor
place any obligation on the Agent to do so.  The Agent shall provide prompt
advice to the Borrowers of any amount which is so paid over by the Agent to the
Tranche B Agent pursuant to this Section 2.3(f). The Borrowers shall not be
entitled to any credit, rebate or repayment of any fee or assessment previously
earned by the Tranche B Lenders pursuant to this Agreement notwithstanding any
termination of this Agreement or suspension or termination of the Agent’s and
any Lender’s respective obligation to make loans and advances hereunder.

 

(g)                                 Buyout Option.  At any time during any
Buyout Exercise Period and upon the instruction of the Tranche B Lenders, the
Tranche B Agent shall give notice to the Agent (the “Buyout Acceptance Notice”)
of its intent to cause the assignment to the Tranche B Lenders, or their
respective designees, by the Revolving Credit Lenders, of all right, title and
interest in, to, arising under or in respect of all Obligations of the Revolving
Credit Lenders, the Swing Lender, the Issuing Lender and the Agent.  Such
assignments shall be effected on the Business Day which is not more than three
(3) Business Days following the Buyout Acceptance Notice by the execution, by
the Revolving Credit Lenders, the Swing Lender, the Issuing Lender and the Agent
of an Assignment and Acceptance in exchange for the payment, in immediately
available funds, of the amount of the Obligations in respect of the Borrowings
as of the date on which such assignment is made.  The Tranche B Lenders’ buy out
right under this Section 2.3(g) may only be exercised completely with respect to
all of the Obligations of the Revolving Credit Lenders, the Swing Lender, the
Issuing Lender and the Agent.  Following the exercise of the buy out right under
this Section 2.3(g), the Tranche B Lenders shall (i) not waive or alter the
Revolving Credit Lenders Prepayment Premium or alter the payment provisions of
Section 2.4, and (ii) upon receipt of any amounts on account of the Revolving
Credit Lenders Prepayment Premium, pay such amounts to the Agent of the account
of the Revolving Credit Lenders in accordance with their Pro Rata Share as of
the date of the buy out under this Section 2.3(g).

 

39

--------------------------------------------------------------------------------


 

2.4                               Payments.

 

(a)                                  Maturity Date.  Borrowers promise to pay on
the Maturity Date, and there shall become absolutely due and payable on the
Maturity Date, all of the Advances and Tranche B Term Loans outstanding on such
date, together with any and all accrued and unpaid interest thereon and any fees
or other amounts due in connection therewith.

 

(b)                                 Payments by Borrowers.

 

(i)                                     Except as otherwise expressly provided
herein and subject to Section 3.5(a), all payments by Borrowers hereunder and
under the Notes shall be made to Agent’s Account for the account of the Lender
Group and shall be made in immediately available funds, no later than 2:00 p.m.
(Boston, Massachusetts time) on the date specified herein.  Any payment received
by Agent later than 2:00 p.m. (Boston, Massachusetts time), shall be deemed to
have been received on the following Business Day and any applicable interest or
fee shall continue to accrue until such following Business Day.

 

(ii)                                  Unless Agent receives notice from
Administrative Borrower prior to the date on which any payment is due to the
Lenders that Borrowers will not make such payment in full as and when required,
Agent may assume that Borrowers have made (or will make) such payment in full to
Agent on such date in immediately available funds and Agent may (but shall not
be so required), in reliance upon such assumption, distribute to each Lender on
such due date an amount equal to the amount then due such Lender.  If and to the
extent Borrowers do not make such payment in full to Agent on the date when due,
each Lender severally shall repay to Agent on demand such amount distributed to
such Lender, together with interest thereon at the Defaulting Lender Rate for
each day from the date such amount is distributed to such Lender until the date
repaid.

 

(c)                                  Apportionment and Application of Payments.

 

(i)                                     Except as otherwise provided with
respect to Defaulting Lenders and except as otherwise provided in the Loan
Documents (including letter agreements between Agent and individual Lenders),
and subject to Section 3.5(a), aggregate principal and interest payments shall
be apportioned ratably among the Lenders (according to the unpaid principal
balance of the Obligations to which such payments relate held by each Lender)
and payments of fees and expenses (other than fees or expenses that are for
Agent’s separate account, after giving effect to any letter agreements between
Agent and individual Lenders) shall be apportioned ratably among the Lenders
having a Pro Rata Share of the type of Commitment or Obligation to which a
particular fee relates.  All payments shall be remitted to Agent and all such
payments and all proceeds of Accounts or other Collateral received by Agent
(other than payments received while no Default or Event of Default has occurred
and is continuing and which relate to the payment of principal or interest of
specific Obligations or which relate to the payment of specific fees), shall be
applied as follows:

 

A.                                   first, to pay any Lender Group Expenses
then due to Agent under the Loan Documents, until paid in full,

 

40

--------------------------------------------------------------------------------


 

B.                                     second, to pay any Lender Group Expenses
then due to the Lenders under the Loan Documents, on a ratable basis, until paid
in full,

 

C.                                     third, to pay any fees then due to Agent
(for its separate account, after giving effect to any letter agreements between
Agent and the individual Lenders) under the Loan Documents, until paid in full,

 

D.                                    fourth, to pay any fees, including
Post-Petition Fees, then due to any or all of the Revolving Credit Lenders
(after giving effect to any letter agreements between Agent and individual
Revolving Credit Lenders) under the Loan Documents, on a ratable basis, until
paid in full,

 

E.                                      fifth, to pay interest, including
Post-Petition Interest, due in respect of all Agent Advances, until paid in
full,

 

F.                                      sixth, ratably to pay interest,
including Post-Petition Interest, due in respect of the Advances (other than
Agent Advances), and the Swing Loans, until paid in full,

 

G.                                     seventh, to pay the principal of all
Agent Advances, until paid in full,

 

H.                                    eighth, to pay the principal of all Swing
Loans, until paid in full,

 

I.                                         ninth, so long as no Event of Default
has occurred and is continuing, and at Agent’s election (which election Agent
agrees will not be made if an Overadvance would be created thereby), to pay
amounts then due and owing by Administrative Borrower or its Subsidiaries in
respect of Priority Bank Products, until paid in full,

 

J.                                        tenth, to pay the principal of all
Advances, until paid in full,

 

K.                                    eleventh, if an Event of Default has
occurred and is continuing, to Agent, to be held by Agent, for the ratable
benefit of Issuing Lender and those Lenders having a Commitment, as cash
collateral in an amount up to 110% of the then extant Letter of Credit Usage,
until paid in full,

 

L.                                      twelfth, if an Event of Default has
occurred and is continuing, to Agent, to be held by Agent, for the benefit of
Wells Fargo or its Affiliates, as applicable, as cash collateral in an amount up
to the amount of the Bank Products Reserves established prior to the occurrence
of, and not in contemplation of, the subject Event of Default until
Administrative Borrower’s and its Subsidiaries’ Obligations in respect of the
then extant Bank Products have been paid in full or the cash collateral amount
has been exhausted,

 

M                                    thirteenth, to pay any Tranche B Commitment
Fee then due to any or all of the Tranche B Lenders under the Loan Documents, on
a ratable basis, until paid in full,

 

N.                                    fourteenth, ratably to pay Tranche B
Interest and any applicable Post-Petition Interest or Post-Petition Fees due in
respect of the Tranche B Loan, until paid in full,

 

O.                                    fifteenth, ratably to pay the outstanding
principal amount of the Tranche B Loan, until paid in full,

 

P.                                      sixteenth, to pay the Revolving Credit
Lenders Prepayment Premium, until paid in full,

 

Q.                                    seventeenth, ratably to pay the Tranche B
Early Termination Fee, until paid in full,

 

R.                                     eighteenth, to pay any other Obligations
(including Obligations with respect to Bank Products), until paid in full, and

 

S.                                      nineteenth, to Borrowers (to be wired to
the Designated Account) or such other Person entitled thereto under applicable
law.

 

(ii)                                  Agent promptly shall distribute to each
Revolving Credit Lender and the Tranche B Agent, as applicable, pursuant to the
applicable wire

 

41

--------------------------------------------------------------------------------


 

instructions received from each Revolving Credit Lender and Tranche B Agent, as
applicable, in writing, such funds as it may be entitled to receive, subject to
a Settlement delay as provided in subsection 2.2(h).  The Tranche B Agent shall,
upon receipt of such wire, promptly distribute to each Tranche B Lender,
pursuant to the applicable wire instructions received from each Tranche B Lender
in writing, such funds as it may be entitled to receive.

 

(iii)                               In each instance, so long as no Default or
Event of Default has occurred and is continuing, subsection 2.4(c) shall not be
deemed to apply to any payment by Borrowers specified by Borrowers to be for the
payment of specific Obligations then due and payable (or prepayable) under any
provision of this Agreement.

 

(iv)                              For purposes of the foregoing, “paid in full”
means payment of all amounts owing under the Loan Documents according to the
terms thereof, including loan fees, service fees, professional fees, interest
(and specifically including interest accrued after the commencement of any
Insolvency Proceeding), default interest, interest on interest, and expense
reimbursements, whether or not the same would be or is allowed or disallowed in
whole or in part in any Insolvency Proceeding.

 

(v)                                 In the event of a direct conflict between
the priority provisions of this Section 2.4 and other provisions contained in
any other Loan Document, it is the intention of the parties hereto that such
priority provisions in such documents shall be read together and construed, to
the fullest extent possible, to be in concert with each other.  In the event of
any actual, irreconcilable conflict that cannot be resolved as aforesaid, the
terms and provisions of this Section 2.4 shall control and govern.

 

(vi)                              For the avoidance of doubt, upon any
distribution of all or any of the Collateral of any Borrower pursuant to the
terms of this Section 2.4 upon any Insolvency Proceeding of such Borrower, any
payment or distribution of any kind (whether in cash, property or securities)
that otherwise would be payable or deliverable upon or with respect to the
Tranche B Loan will be paid or delivered first to the Agent for application to
the Borrowings and the other Obligations in accordance with Section 2.4(c)
(other than those relating to the Tranche B Loan) until all such Obligations
(including Post-Petition Interest, fees Post-Petition Fees and expense
reimbursements) have been satisfied in full in cash.

 

(vii)                           If at any time any payment made on account of
Obligations relating to the Borrowings is rescinded or must otherwise be
returned by a Revolving Credit Lender upon any Insolvency Proceeding of any
Borrower by reason of the Liens on the Collateral which secured the Obligations
relating to the Borrowings also securing the Obligations relating to the Tranche
B Loan (a “Revolving Undersecured Finding”), then each of the Tranche B Lenders
shall make such dispositions and arrangements with the other Lenders with
respect to the amount of such returned payment to the extent relating to a
Revolving Undersecured Finding, whether by way of distribution, pro tanto,
assignment of claims, subrogation or otherwise, as shall result in each Lender
receiving the amount that such Lender would have received had the returned
payment never been made and the priorities set forth in this Section 2.4 been
followed.

 

2.5                               Overadvances.  Subject to Section 2.2(i), if,
at any time or for any reason, the amount of Obligations (other than Obligations
with respect to Bank Products) owed by Borrowers to the Lender Group pursuant to
Sections 2.1 and 2.14 is greater than either the Dollar or percentage
limitations set forth in Section 2.1 or 2.14, (an “Overadvance”), Borrowers
immediately shall pay to Agent, in cash,

 

42

--------------------------------------------------------------------------------


 

the amount of such excess, which amount shall be used by Agent to reduce the
Obligations in accordance with the priorities set forth in subsection 2.4(c). 
In addition, Borrowers hereby promise to pay the Obligations (including
principal, interest, fees, costs, and expenses) in Dollars in full to the Lender
Group as and when due and payable under the terms of this Agreement and the
other Loan Documents.

 

2.6                               Interest Rates and Letter of Credit Fee:
Rates, Payments, and Calculations.

 

(a)                                  Interest Rates.  Except as provided in
clause (c) below, all Obligations (except for undrawn Letters of Credit and
Obligations relating to Bank Products) that have been charged to the Loan
Account pursuant to the terms hereof shall bear interest on the Daily Balance
thereof as follows (i) if the relevant Obligation is an Advance that is a LIBOR
Rate Loan, each LIBOR Rate Loan shall bear interest at a per annum rate equal to
the LIBOR Rate plus the Applicable Margin with respect to LIBOR Rate Loans as in
effect from time to time, (ii) if the relevant Obligation is an Advance that is
a Base Rate Loan, each Base Rate Loan shall bear interest at a per annum rate
equal to the Base Rate plus the Applicable Margin with respect to Base Rate
Loans as in effect from time to time and (iii) if the relevant Obligation is in
respect of a Tranche B Loan, as provided in Section 2.3 above.  If on any day an
Advance is outstanding with respect to which notice has not been delivered to
Agent in accordance with the terms of this Agreement specifying the applicable
basis for determining the rate of interest, then for that day that Advance shall
bear interest at the rate of interest otherwise applicable to Base Rate Loans.

 

(b)                                 Letter of Credit Fee.  Borrowers shall pay
Agent (for the ratable benefit of the Revolving Credit Lenders with a Revolving
Credit Commitment, subject to any letter agreement between Agent and individual
Revolving Credit Lenders), a Letter of Credit fee (in addition to the charges,
commissions, fees, and costs set forth in subsection 2.14(e)) which shall accrue
at a rate equal to 1.5% per annum times the Daily Balance of the undrawn amount
of all outstanding Letters of Credit.

 

(c)                                  Default Rate.  Upon the occurrence and
during the continuation of an Event of Default (and at the election of Agent or
the Required Revolving Credit Lenders),

 

(i)                                     all Obligations (except for undrawn
Letters of Credit ) that have been charged to the Loan Account pursuant to the
terms hereof shall bear interest on the Daily Balance thereof at a per annum
rate equal to two and one-half percentage points (2.50%) above the per annum
rate otherwise applicable hereunder, and

 

(ii)                                  the Letter of Credit fee provided for in
subsection 2.6(b) above shall be increased to 2.5 percentage points above the
per annum rate otherwise applicable hereunder.

 

(d)                                 Payment.  Interest, Letter of Credit fees,
and all other fees payable hereunder shall be due and payable, in arrears, on
the first day of each month at any time that Obligations or Commitments are
outstanding.  Borrowers hereby authorize Agent, from time to time, without prior
notice to Borrowers, to charge such interest and fees, all Lender Group Expenses
(as and when incurred), the charges, commissions, fees, and costs provided for
in subsection 2.14(e) (as and when accrued or incurred), the fees and costs
provided for in Section 2.13 (as and when accrued or incurred), and all other

 

43

--------------------------------------------------------------------------------


 

payments as and when due and payable under any Loan Document to Borrowers’ Loan
Account, which amounts thereafter constitute Advances hereunder and shall accrue
interest at the rate then applicable to Advances hereunder.  Any interest not
paid when due shall be compounded by being charged to Borrowers’ Loan Account
and shall thereafter constitute Advances hereunder and shall accrue interest at
the rate then applicable to Advances that are Base Rate Loans hereunder.  For
the avoidance of doubt, payments hereunder shall be subject to Section 2.4(c) at
all times.

 

(e)                                  Computation.  All interest and fees
chargeable under the Loan Documents shall be computed on the basis of a 360 day
year for the actual number of days elapsed.  In the event the Base Rate is
changed from time to time hereafter, the rates of interest hereunder based upon
the Base Rate automatically and immediately shall be increased or decreased by
an amount equal to such change in the Base Rate.

 

(f)                                    Intent to Limit Charges to Maximum Lawful
Rate.  In no event shall the interest rate or rates payable under this
Agreement, plus any other amounts paid in connection herewith, exceed the
highest rate permissible under any law that a court of competent jurisdiction
shall, in a final determination, deem applicable.  Borrowers and the Lender
Group, in executing and delivering this Agreement, intend legally to agree upon
the rate or rates of interest and manner of payment stated within it; provided,
however, that, anything contained herein to the contrary notwithstanding, if
said rate or rates of interest or manner of payment exceeds the maximum
allowable under applicable law, then, ipso facto, as of the date of this
Agreement, Borrowers are and shall be liable only for the payment of such
maximum as allowed by law, and payment received from Borrowers in excess of such
legal maximum, whenever received, shall be applied to reduce the principal
balance of the Obligations to the extent of such excess.

 

2.7                               Credit Card Collections.

 

(a)                                  Annexed hereto is Schedule 2.7, which
describes all arrangements to which each Borrower is a party with respect to the
payment to such Borrower of the proceeds of all credit card charges for sales by
such Borrower.

 

(b)                                 Payment of all credit card charges submitted
by Borrowers to Credit Card Processors identified on Schedule 2.7 or otherwise
and any other amounts payable to Borrowers by such Credit Card Processors shall
be directed to such account as may be designated by Agent pursuant to Credit
Card Agreements. Borrowers shall not attempt to change any direction or
designation set forth in the Credit Card Agreements regarding payment of charges
without the prior written consent of Agent.

 

2.8                               Depository Accounts.  Annexed hereto is
Schedule 2.8 which describes all present depository accounts of each Borrower,
which schedule includes, with respect to each such depository account (i) the
name and address of that depository; (ii) the account number(s) maintained with
such depository; and (iii) a contact person at such depository.  In addition,
the following depository accounts have been or will be established (and are
referred to herein):

 

(a)                                  The Concentration Account, the contents of
which shall constitute Collateral and Negotiable Collateral.

 

(i)                                     Borrowers shall, prior to or
contemporaneous with the execution of this Agreement, (x) provide Agent with
such blocked account

 

44

--------------------------------------------------------------------------------


 

agreements (the “Blocked Account Agreements”), in form and substance
satisfactory to Agent, of the depository with which the Concentration Account is
maintained as may be satisfactory to Agent; and (y) not establish any
Concentration Account hereafter except upon not less than thirty (30) days prior
written notice to Agent and the delivery to Agent of a similar such agreement
acceptable to Agent.

 

(ii)                                  Borrowers shall pay all fees and charges
of, and maintain such impressed balances as may be required by Agent or by any
bank in which any account is opened as required hereby (even if such account is
opened by Agent).

 

(b)                                 The Designated Account, the contents of
which shall constitute Collateral and Negotiable Collateral.

 

(c)                                  No Borrower shall establish any depository
accounts hereafter unless such Borrower, contemporaneous with such
establishment, delivers to Agent an agreement (in form satisfactory to Agent)
executed on behalf of the depository with which such depository account is being
established.

 

2.9                               Collections.

 

(a)                                  All Collections constitute Collateral and
proceeds of Collateral and shall be held in trust by Borrowers for Agent; shall
not be commingled with any of Borrowers’ other funds; and shall be deposited
and/or transferred daily only to the Concentration Account.

 

(b)                                 Administrative Borrower shall cause the ACH
or wire transfer to the Concentration Account, no less than daily (and whether
or not there is then an outstanding balance in the Loan Account) of all
Collections, including, without limitation:

 

(i)                                     The then contents of each depository
account (other than the Designated Account), each such transfer to be net of any
minimum balance, not to exceed $1,500, as may be required to be maintained in
the subject depository account by the bank at which such depository account is
maintained.

 

(ii)                                  The proceeds of all credit card charges
not otherwise provided for pursuant hereto.

 

(c)                                  Agent shall transfer to the Designated
Account any surplus (attributable to Borrowers) in excess of the Obligations in
the Loan Account remaining after the application to the Obligations referred to
in Section 2.12 (less those amounts which are to be netted out as provided
therein).

 

(d)                                 Upon terms and conditions set forth in the
Blocked Account Agreement, all Collections received in the Concentration Account
shall be wired into the Agent Account.

 

2.10                        Crediting Payments; Float Charge.  The receipt of
any payment item by Agent (whether from transfers to Agent by the depository
account banks or Concentration Account Bank or

 

45

--------------------------------------------------------------------------------


 

otherwise) shall be applied provisionally to reduce the Obligations outstanding
under Section 2.1, but shall not be considered a payment on account unless such
payment item is a wire transfer of immediately available federal funds made to
the Agent’s Account or unless and until such payment item is honored when
presented for payment.  Should any payment item not be honored when presented
for payment, then Borrowers shall be deemed not to have made such payment and
interest shall be calculated accordingly.  Anything to the contrary contained
herein notwithstanding, any payment item shall be deemed received by Agent only
if it is received into the Agent’s Account on a Business Day on or before 2:00
p.m. (Boston, Massachusetts time).  If any payment item is received into the
Agent’s Account on a non-Business Day or after 2:00 p.m. (Boston, Massachusetts
time) on a Business Day, it shall be deemed to have been received by Agent as of
the opening of business on the immediately following Business Day.  Agent shall
be entitled to charge Borrowers for one-half of one (1) Business Day of
‘clearance’ or ‘float’ at the rate applicable to LIBOR Rate Loans under
Section 2.6 on all Collections that are received by Agent (regardless of whether
forwarded by the depository account banks or the Concentration Account Bank to
Agent).  This across-the-board one-half of one (1) Business Day clearance or
float charge on all Collections is acknowledged by the parties to constitute an
integral aspect of the pricing of the financing of Borrowers and shall apply
irrespective of whether or not there are any outstanding monetary Obligations;
the effect of such clearance or float charge being the equivalent of charging
one-half of one (1) Business Day of interest on such Collections.  The parties
acknowledge and agree that the economic benefit of the foregoing provisions of
this Section 2.10 shall be for the exclusive benefit of Agent.

 

2.11                        Designated Account.  Agent is authorized to make the
Advances, and Issuing Lender is authorized to issue the Letters of Credit, under
this Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person, or without instructions if pursuant to
subsection 2.6(d).  Administrative Borrower agrees to establish and maintain the
Designated Account with the Designated Account Bank for the purpose of receiving
the proceeds of the Advances requested by Borrowers and made by Agent or the
Lenders hereunder.  Unless otherwise agreed by Agent and Administrative
Borrower, any Advance, Agent Advance, or Swing Loan requested by Borrowers and
made by Agent or the Revolving Credit Lenders hereunder shall be made to the
Designated Account.

 

2.12                        Maintenance of Loan Account; Statements of
Obligations.  Agent shall maintain an account on its books in the name of
Borrowers (the “Loan Account”) on which Borrowers will be charged with all
Advances (including Agent Advances and Swing Loans) made by Agent, Swing Lender,
or the Lenders to Borrowers or for Borrowers’ account, the Letters of Credit
issued by Issuing Lender for Borrowers’ account, and with all other payment
Obligations hereunder or under the other Loan Documents, including accrued
interest, fees and expenses, and Lender Group Expenses.  In accordance with
Section 2.10, the Loan Account will be credited with all payments received by
Agent from Borrowers or for Borrowers’ account, including all amounts received
in the Agent’s Account from any depository account bank or Concentration Account
Bank.  Agent shall render statements regarding the Loan Account to
Administrative Borrower, including principal, interest, fees, and including an
itemization of all charges and expenses constituting Lender Group Expenses
owing, and such statements shall be conclusively presumed to be correct and
accurate and constitute an account stated between Borrowers and the Lender Group
unless, within 30 days after receipt thereof by Administrative Borrower,
Administrative Borrower shall deliver to Agent written objection thereto
describing the error or errors contained in any such statements.

 

2.13                        Fees.  Borrowers shall pay to Agent the following
fees and charges, which fees and charges shall be non-refundable when paid
(irrespective of whether this Agreement is terminated thereafter) and shall be
apportioned among the Revolving Credit Lenders in accordance with the terms of
letter agreements between Agent and individual Revolving Credit Lenders:

 

46

--------------------------------------------------------------------------------


 

(a)                                  Unused Line Fee. On the first day of each
month during the term of this Agreement, an unused line fee in the amount equal
to 0.25% per annum times the result of (A) the Maximum Amount, less (B) the sum
of (x) the average Daily Balance of Advances that were outstanding during the
immediately preceding month, plus (y) the average Daily Balance of the Letter of
Credit Usage during the immediately preceding month.

 

(b)                                 Servicing Fees. Servicing fees as set forth
in the Agent Fee Letter.

 

(c)                                  Fees under Existing Loan Agreement.  All
unused line fees and other fees and expenses owing under or in respect of the
Existing Loan Agreement shall be paid on the Closing Date to the Agent for the
account as appropriate of the Agent and the Existing Lenders.

 

2.14                        Letters of Credit.

 

(a)                                  Subject to the terms and conditions of this
Agreement, the Issuing Lender agrees to issue letters of credit for the account
of Borrowers (each, an “L/C”) or to purchase participations or execute
indemnities or reimbursement obligations (each such undertaking, an “L/C
Undertaking”) with respect to letters of credit issued by an Underlying Issuer
(as of the Closing Date, the prospective Underlying Issuer is to be Wells Fargo)
for the account of Borrowers.  To request the issuance of an L/C or an L/C
Undertaking (or the amendment, renewal, or extension of an outstanding L/C or
L/C Undertaking), Administrative Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the Issuing Lender) to the Issuing Lender and Agent (reasonably in
advance of the requested date of issuance, amendment, renewal, or extension) a
notice requesting the issuance of an L/C or L/C Undertaking, or identifying the
L/C or L/C Undertaking to be amended, renewed, or extended, the date of
issuance, amendment, renewal, or extension, the date on which such L/C or L/C
Undertaking is to expire, the amount of such L/C or L/C Undertaking, the name
and address of the beneficiary thereof (or of the Underlying Letter of Credit,
as applicable), and such other information as shall be necessary to prepare,
amend, renew, or extend such L/C or L/C Undertaking.  If requested by the
Issuing Lender, Borrowers also shall be an applicant under the application with
respect to any Underlying Letter of Credit that is to be the subject of an L/C
Undertaking.  The Issuing Lender shall have no obligation to issue a Letter of
Credit if any of the following would result after giving effect to the requested
Letter of Credit:

 

(i)                                     the Letter of Credit Usage would exceed
the lesser of (A) the Borrowing Base less the then extant amount of outstanding
Advances and (B) the Tranche B Borrowing Base less the then extant amount of
outstanding Advances, or

 

(ii)                                  the Letter of Credit Usage would exceed
$4,000,000, or

 

(iii)                               the Letter of Credit Usage would exceed the
Maximum Amount less the then extant amount of outstanding Advances.

 

Borrowers and the Lender Group acknowledge and agree that certain Underlying
Letters of Credit may be issued to support letters of credit that already are
outstanding as of the Closing Date.

 

47

--------------------------------------------------------------------------------


 

Each Letter of Credit (and corresponding Underlying Letter of Credit) shall have
an expiry date no later than 30 days prior to the Maturity Date and all such
Letters of Credit (and corresponding Underlying Letter of Credit) shall be in
form and substance acceptable to the Issuing Lender (in the exercise of its
Permitted Discretion), including the requirement that the amounts payable
thereunder must be payable in Dollars.  If Issuing Lender is obligated to
advance funds under a Letter of Credit, Borrowers immediately shall reimburse
such L/C Disbursement to Issuing Lender by paying to Agent an amount equal to
such L/C Disbursement not later than 2:00 p.m., Boston, Massachusetts time, on
the date that such L/C Disbursement is made, if Administrative Borrower shall
have received written or telephonic notice of such L/C Disbursement prior to
1:00 p.m., Boston, Massachusetts time, on such date, or, if such notice has not
been received by Administrative Borrower prior to such time on such date, then
not later than 2:00 p.m., Boston, Massachusetts time, on (i) the Business Day
that Administrative Borrower receives such notice, if such notice is received
prior to 1:00 p.m., Boston, Massachusetts time, on the date of receipt, and,
(ii) in the absence of such reimbursement, the L/C Disbursement immediately and
automatically shall be deemed to be an Advance hereunder and, thereafter, shall
bear interest at the rate then applicable to Advances that are Base Rate Loans
under Section 2.6.  To the extent an L/C Disbursement is deemed to be an Advance
hereunder, Borrowers’ obligation to reimburse such L/C Disbursement shall be
discharged and replaced by the resulting Advance.  Promptly following receipt by
Agent of any payment from Borrowers pursuant to this paragraph, Agent shall
distribute such payment to the Issuing Lender or, to the extent that Revolving
Credit Lenders have made payments pursuant to subsection 2.14(c) to reimburse
the Issuing Lender, then to such Revolving Credit Lenders and the Issuing Lender
as their interest may appear.

 

(b)                                 Promptly following receipt of a notice of
L/C Disbursement pursuant to subsection 2.14(a), each Revolving Credit Lender
with a Revolving Credit Commitment agrees to fund its Pro Rata Share of any
Advance deemed made pursuant to the foregoing subsection on the same terms and
conditions as if Borrowers had requested such Advance and Agent shall promptly
pay to Issuing Lender the amounts so received by it from the Revolving Credit
Lenders.  By the issuance of a Letter of Credit (or an amendment to a Letter of
Credit increasing the amount thereof) and without any further action on the part
of the Issuing Lender or the Revolving Credit Lenders with Revolving Credit
Commitments, the Issuing Lender shall be deemed to have granted to each
Revolving Credit Lender with a Revolving Credit Commitment, and each Revolving
Credit Lender with a Revolving Credit Commitment shall be deemed to have
purchased, a participation in each Letter of Credit, in an amount equal to its
Pro Rata Share of the Risk Participation Liability of such Letter of Credit, and
each such Revolving Credit Lender agrees to pay to Agent, for the account of the
Issuing Lender, such Revolving Credit Lender’s Pro Rata Share of any payments
made by the Issuing Lender under such Letter of Credit.  In consideration and in
furtherance of the foregoing, each Revolving Credit Lender with a Revolving
Credit Commitment hereby absolutely and unconditionally agrees to pay to Agent,
for the account of the Issuing Lender, such Revolving Credit Lender’s Pro Rata
Share of each L/C Disbursement made by the Issuing Lender and not reimbursed by
Borrowers on the date due as provided in clause (a) of this Section, or of any
reimbursement payment required to be refunded to Borrowers for any reason.  Each
Revolving Credit Lender with a Revolving Credit Commitment acknowledges and
agrees that its obligation to deliver to Agent, for the account of the Issuing
Lender, an amount equal to its respective Pro Rata Share pursuant to this
subsection 2.14(b) shall be absolute and unconditional and such remittance shall
be made notwithstanding the occurrence or continuation of an Event of Default or
Default or the failure to satisfy any condition set forth in Section 3 hereof. 
If any such Revolving Credit Lender fails to make available to Agent the amount
of such Revolving Credit Lender’s Pro Rata Share of any payments made by the
Issuing Lender in respect of such Letter of Credit as provided in this Section,
Agent (for the account of the Issuing

 

48

--------------------------------------------------------------------------------


 

Lender) shall be entitled to recover such amount on demand from such Revolving
Credit Lender together with interest thereon at the Defaulting Lender Rate until
paid in full.

 

(c)                                  Each Borrower hereby agrees to indemnify,
save, defend, and hold the Revolving Credit Lenders harmless from any loss,
cost, expense, or liability, and reasonable attorneys fees incurred by the
Revolving Credit Lenders arising out of or in connection with any Letter of
Credit; provided, however, that no Borrower shall be obligated hereunder to
indemnify for any loss, cost, expense, or liability that is caused by the gross
negligence or willful misconduct of the Issuing Lender or any other member of
the Revolving Credit Lenders.  Each Borrower agrees to be bound by the
Underlying Issuer’s regulations and interpretations of any Underlying Letter of
Credit or by Issuing Lender’s interpretations of any L/C issued by Issuing
Lender to or for such Borrower’s account, even though this interpretation may be
different from such Borrower’s own, and each Borrower understands and agrees
that the Revolving Credit Lenders shall not be liable for any error, negligence,
or mistake, whether of omission or commission, in following Borrowers’
instructions or those contained in the Letter of Credit or any modifications,
amendments, or supplements thereto.  Each Borrower understands that the L/C
Undertakings may require Issuing Lender to indemnify the Underlying Issuer for
certain costs or liabilities arising out of claims by Borrowers against such
Underlying Issuer.  Each Borrower hereby agrees to indemnify, save, defend, and
hold the Revolving Credit Lenders harmless with respect to any loss, cost,
expense (including reasonable attorneys fees), or liability incurred by the
Revolving Credit Lenders under any L/C Undertaking as a result of the Revolving
Credit Lenders’ indemnification of any Underlying Issuer; provided, however,
that no Borrower shall be obligated hereunder to indemnify for any loss, cost,
expense, or liability that is caused by the gross negligence or willful
misconduct of the Issuing Lender or any other member of the Revolving Credit
Lenders.

 

(d)                                 Each Borrower hereby authorizes and directs
any Underlying Issuer to deliver to the Issuing Lender all instruments,
documents, and other writings and property received by such Underlying Issuer
pursuant to such Underlying Letter of Credit and to accept and rely upon the
Issuing Lender’s instructions with respect to all matters arising in connection
with such Underlying Letter of Credit and the related application.

 

(e)                                  Any and all charges, commissions, fees, and
costs incurred by the Issuing Lender relating to Underlying Letters of Credit
shall be Lender Group Expenses for purposes of this Agreement and immediately
shall be reimbursable by Borrowers to Agent for the account of the Issuing
Lender; it being acknowledged and agreed by each Borrower that, as of the
Closing Date, the issuance charge imposed by the prospective Underlying Issuer
is .825% per annum times the face amount of each Underlying Letter of Credit,
that such issuance charge may be changed from time to time, and that the
Underlying Issuer also imposes a schedule of charges for amendments, extensions,
drawings, and renewals.

 

(f)                                    If by reason of (i) any change in any
applicable law, treaty, rule, or regulation or any change in the interpretation
or application thereof by any Governmental Authority, or (ii) compliance by the
Underlying Issuer or the Revolving Credit Lenders with any direction, request,
or requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Federal Reserve Board as from time to time in effect (and any successor
thereto):

 

49

--------------------------------------------------------------------------------


 

(i)                                     any reserve, deposit, or similar
requirement is or shall be imposed or modified in respect of any Letter of
Credit issued hereunder, or

 

(ii)                                  there shall be imposed on the Underlying
Issuer or the Revolving Credit Lenders any other condition regarding any
Underlying Letter of Credit or any Letter of Credit issued pursuant hereto;

 

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Revolving Credit Lenders of issuing, making, guaranteeing, or maintaining
any Letter of Credit or to reduce the amount receivable in respect thereof by
the Revolving Credit Lenders, then, and in any such case, Agent may, at any time
within a reasonable period after the additional cost is incurred or the amount
received is reduced, notify Administrative Borrower, and Borrowers shall pay on
demand such amounts as Agent may specify to be necessary to compensate the
Revolving Credit Lenders for such additional cost or reduced receipt, together
with interest on such amount from the date of such demand until payment in full
thereof at the rate then applicable to Base Rate Loans hereunder.  The
determination by Agent of any amount due pursuant to this Section 2.14, as set
forth in a certificate setting forth the calculation thereof in reasonable
detail, shall, in the absence of manifest or demonstrable error, be final and
conclusive and binding on all of the parties hereto.

 

2.15                        LIBOR Option.

 

(a)                                  Interest and Interest Payment Dates.  In
lieu of having interest charged at the rate based upon the Base Rate, Borrowers
shall have the option (the “LIBOR Option”) to have interest on all or a portion
of the Advances be charged at the LIBOR Rate.  Interest on LIBOR Rate Loans
shall be payable on the earliest of (i) the last day of the Interest Period
applicable thereto, (ii) the occurrence of an Event of Default in consequence of
which the Required Revolving Credit Lenders or Agent on behalf thereof elect to
accelerate the maturity of the Obligations, (iii) termination of this Agreement
pursuant to the terms hereof, or (iv) the first day of each month that such
LIBOR Rate Loan is outstanding.  On the last day of each applicable Interest
Period, unless Administrative Borrower properly has exercised the LIBOR Option
with respect thereto, the interest rate applicable to such LIBOR Rate Loan
automatically shall convert to the rate of interest then applicable to Base Rate
Loans of the same type hereunder.  At any time that an Event of Default has
occurred and is continuing, Borrowers no longer shall have the option to request
that Advances bear interest at the LIBOR Rate and Agent shall have the right to
convert the interest rate on all outstanding LIBOR Rate Loans to the rate then
applicable to Base Rate Loans hereunder.

 

(b)                                 LIBOR Election.

 

(i)                                     Administrative Borrower may, at any time
and from time to time, so long as no Event of Default has occurred and is
continuing, elect to exercise the LIBOR Option by notifying Agent prior to 2:00
p.m. (Boston, Massachusetts time) at least two (2) Business Days prior to the
commencement of the proposed Interest Period (the “LIBOR Deadline”).  Notice of
Administrative Borrower’s election of the LIBOR Option for a permitted portion
of the Advances and an Interest Period pursuant to this Section 2.15 shall be
made by delivery to Agent of a LIBOR Notice received by Agent before the LIBOR
Deadline, or by telephonic notice received by Agent before the LIBOR Deadline
(to be confirmed by delivery to Agent of a LIBOR Notice received by Agent prior
to 5:00 p.m. (Boston, Massachusetts time) on the same day.  Promptly upon its
receipt of each such LIBOR Notice, Agent shall provide a

 

50

--------------------------------------------------------------------------------


 

copy thereof to each of the Revolving Credit Lenders having a Revolving Credit
Commitment.

 

(ii)                                  Each LIBOR Notice shall be irrevocable and
binding on Borrowers.  In connection with each LIBOR Rate Loan, each Borrower
shall indemnify, defend, and hold Agent and the Revolving Credit Lenders
harmless against any loss, cost, or expense incurred by Agent or any Revolving
Credit Lender as a result of (a) the payment of any principal of any LIBOR Rate
Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any LIBOR
Rate Loan other than on the last day of the Interest Period applicable thereto,
or (c) the failure to borrow, convert, continue or prepay any LIBOR Rate Loan on
the date specified in any LIBOR Notice delivered pursuant hereto (such losses,
costs, and expenses, collectively, “Funding Losses”).  Funding Losses shall,
with respect to Agent or any Revolving Credit Lender, be deemed to equal the
amount determined by Agent or such Revolving Credit Lender to be the excess, if
any, of (i) the amount of interest that would have accrued on the principal
amount of such LIBOR Rate Loan had such event not occurred, at the LIBOR Rate
that would have been applicable thereto, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period therefor), minus (ii) the amount of interest that would
accrue on such principal amount for such period at the interest rate which Agent
or such Revolving Credit Lender would be offered were it to be offered, at the
commencement of such period, Dollar deposits of a comparable amount and period
in the London interbank market.  A certificate of Agent or a Revolving Credit
Lender delivered to Administrative Borrower setting forth any amount or amounts
that Agent or such Revolving Credit Lender is entitled to receive pursuant to
this Section 2.15 shall be conclusive absent manifest error.

 

(iii)                               Borrowers shall have not more than 5 LIBOR
Rate Loans in effect at any given time.  Borrowers only may exercise the LIBOR
Option for LIBOR Rate Loans of at least $1,000,000 and integral multiples of
$500,000 in excess thereof.

 

(c)                                  Prepayments.  Borrowers may prepay LIBOR
Rate Loans at any time; provided, however, that in the event that LIBOR Rate
Loans are prepaid on any date that is not the last day of the Interest Period
applicable thereto, including as a result of any automatic prepayment through
the required application by Agent of proceeds of Collections in accordance with
subsection 2.4(c) or for any other reason, including early termination of the
term of this Agreement or acceleration of the Obligations pursuant to the terms
hereof, each Borrower shall indemnify, defend, and hold Agent and the Revolving
Credit Lenders and their Participants harmless against any and all Funding
Losses in accordance with clause (b) above.

 

(d)                                 Special Provisions Applicable to LIBOR Rate.

 

(i)                                     The LIBOR Rate may be adjusted by Agent
with respect to any Revolving Credit Lender on a prospective basis to take into
account any additional or increased costs to such Revolving Credit Lender of
maintaining or obtaining any eurodollar deposits or increased costs due to
changes in applicable

 

51

--------------------------------------------------------------------------------


 

law occurring subsequent to the commencement of the then applicable Interest
Period, including changes in tax laws (except changes of general applicability
in corporate income tax laws) and changes in the reserve requirements imposed by
the Board of Governors of the Federal Reserve System (or any successor),
excluding the Reserve Percentage, which additional or increased costs would
increase the cost of funding loans bearing interest at the LIBOR Rate.  In any
such event, the affected Revolving Credit Lender shall give Administrative
Borrower and Agent notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Revolving Credit Lender and,
upon its receipt of the notice from the affected Revolving Credit Lender,
Administrative Borrower may, by notice to such affected Revolving Credit Lender
(y) require such Revolving Credit Lender to furnish to Administrative Borrower a
statement setting forth the basis for adjusting such LIBOR Rate and the method
for determining the amount of such adjustment, or (z) repay the LIBOR Rate Loans
with respect to which such adjustment is made (together with any amounts due
under clause (b)(ii) above).

 

(ii)                                  In the event that any change in market
conditions or any law, regulation, treaty, or directive, or any change therein
or in the interpretation of application thereof, shall at any time after the
date hereof, in the reasonable opinion of any Revolving Credit Lender, make it
unlawful or impractical for such Revolving Credit Lender to fund or maintain
LIBOR Rate Loans or to continue such funding or maintaining, or to determine or
charge interest rates at the LIBOR Rate, such Lender shall give notice of such
changed circumstances to Agent and Administrative Borrower and Agent promptly
shall transmit the notice to each other Revolving Credit Lender and (y) in the
case of any LIBOR Rate Loans of such Revolving Credit Lender that are
outstanding, the date specified in such Revolving Credit Lender’s notice shall
be deemed to be the last day of the Interest Period of such LIBOR Rate Loans,
and interest upon the LIBOR Rate Loans of such Revolving Credit Lender
thereafter shall accrue interest at the rate then applicable to Base Rate Loans,
and (z) Borrowers shall not be entitled to elect the LIBOR Option until such
Revolving Credit Lender determines that it would no longer be unlawful or
impractical to do so.

 

(e)                                  No Requirement of Matched Funding. 
Anything to the contrary contained herein notwithstanding, neither Agent, nor
any Revolving Credit Lender, nor any of their Participants, is required actually
to acquire eurodollar deposits to fund or otherwise match fund any Obligation as
to which interest accrues at the LIBOR Rate.  The provisions of this
Section shall apply as if each Revolving Credit Lender or its Participants had
match funded any Obligation as to which interest is accruing at the LIBOR Rate
by acquiring eurodollar deposits for each Interest Period in the amount of the
LIBOR Rate Loans.

 

2.16                        Capital Requirements.  If, after the date hereof,
any Lender determines that (i) the adoption of or change in any law, rule,
regulation or guideline regarding capital requirements for banks or bank holding
companies, or any change in the interpretation or application thereof by any
Governmental Authority charged with the administration thereof, or (ii)
compliance by such Lender or its parent bank holding company with any guideline,
request or directive of any such entity regarding capital adequacy (whether or
not having the force of law), will have the effect of reducing the return on
such Lender’s or such holding company’s capital as a consequence of such
Lender’s Commitments hereunder to a level below that which such Lender or such
holding company could have achieved but for such

 

52

--------------------------------------------------------------------------------


 

adoption, change, or compliance (taking into consideration such Lender’s or such
holding company’s then existing policies with respect to capital adequacy and
assuming the full utilization of such entity’s capital) by any amount deemed by
such Lender to be material, then such Lender may notify Administrative Borrower
and Agent thereof.  Following receipt of such notice, Borrowers agree to pay
such Lender on demand the amount of such reduction of return of capital as and
when such reduction is determined, payable within 90 days after presentation by
such Lender of a statement in the amount and setting forth in reasonable detail
such Lender’s calculation thereof and the assumptions upon which such
calculation was based (which statement shall be deemed true and correct absent
manifest error).  In determining such amount, such Lender may use any reasonable
averaging and attribution methods.

 

2.17                        Joint and Several Liability of Borrowers; Rights of
Contribution.

 

(a)                                  Each of Borrowers is accepting joint and
several liability hereunder and under the other Loan Documents in consideration
of the financial accommodations to be provided by the Agent and the Lenders
under this Agreement, for the mutual benefit, directly and indirectly, of each
of Borrowers and in consideration of the undertakings of the other Borrowers to
accept joint and several liability for the Obligations.

 

(b)                                 Each of Borrowers, jointly and severally,
hereby irrevocably and unconditionally accepts, not merely as a surety but also
as a co-debtor, joint and several liability with the other Borrowers, with
respect to the payment and performance of all of the Obligations (including,
without limitation, any Obligations arising under this Section 2.17), it being
the intention of the parties hereto that all the Obligations shall be the joint
and several obligations of each Person composing Borrowers without preferences
or distinction among them.

 

(c)                                  If and to the extent that any of Borrowers
shall fail to make any payment with respect to any of the Obligations as and
when due or to perform any of the Obligations in accordance with the terms
thereof, then in each such event the other Persons composing Borrowers will make
such payment with respect to, or perform, such Obligation.

 

(d)                                 The Obligations of each Person composing
Borrowers under the provisions of this Section 2.17 constitute the absolute and
unconditional, full recourse Obligations of each Person composing Borrowers
enforceable against each such Borrower to the full extent of its properties and
assets, irrespective of the validity, regularity or enforceability of this
Agreement or any other circumstances whatsoever.

 

(e)                                  Except as otherwise expressly provided in
this Agreement, each Person composing Borrowers hereby waives notice of
acceptance of its joint and several liability, notice of any Advances or Letters
of Credit issued under or pursuant to this Agreement, notice of the occurrence
of any Default, Event of Default, or of any demand for any payment under this
Agreement, notice of any action at any time taken or omitted by Agent or Lenders
under or in respect of any of the Obligations, any requirement of diligence or
to mitigate damages, any and all suretyship defenses and, generally, to the
extent permitted by applicable law, all demands, notices and other formalities
of every kind in connection with this Agreement (except as otherwise provided in
this Agreement).  Each Person composing Borrowers hereby assents to, and waives
notice of, any extension or postponement of the time for the payment of any of
the Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial

 

53

--------------------------------------------------------------------------------


 

payment thereon, any waiver, consent or other action or acquiescence by Agent or
Lenders at any time or times in respect of any default by any Person composing
Borrowers in the performance or satisfaction of any term, covenant, condition or
provision of this Agreement, any and all other indulgences whatsoever by Agent
or Lenders in respect of any of the Obligations, and the taking, addition,
substitution or release, in whole or in part, at any time or times, of any
security for any of the Obligations or the addition, substitution or release, in
whole or in part, of any Person composing Borrowers.  Without limiting the
generality of the foregoing, each of Borrowers assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Person composing Borrowers to comply with any of
its respective Obligations, including, without limitation, any failure strictly
or diligently to assert any right or to pursue any remedy or to comply fully
with applicable laws or regulations thereunder, which might, but for the
provisions of this Section 2.17 afford grounds for terminating, discharging or
relieving any Person composing Borrowers, in whole or in part, from any of its
Obligations under this Section 2.17, it being the intention of each Person
composing Borrowers that, so long as any of the Obligations hereunder remain
unsatisfied, the Obligations of such Person composing Borrowers under this
Section 2.17 shall not be discharged except by performance and then only to the
extent of such performance.  The Obligations of each Person composing Borrowers
under this Section 2.17 shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any Person composing Borrowers or any Agent or
Lender.  The joint and several liability of the Persons composing Borrowers
hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
constitution or place of formation of any of the Persons composing Borrowers or
any Agent or Lender.  Each Person composing a Borrower, in the event applicable,
hereby waives the application of Sections 13-50-102 and 13-50-103 of the
Colorado Revised Statutes.

 

(f)                                    Each Person composing Borrowers
represents and warrants to Agent, the Tranche B Agent and Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations.  Each Person composing Borrowers
further represents and warrants to Agent, the Tranche B Agent and Lenders that
such Borrower has read and understands the terms and conditions of the Loan
Documents.  Each Person composing Borrowers hereby covenants that such Borrower
will continue to keep informed of Borrowers’ financial condition, the financial
condition of other guarantors, if any, and of all other circumstances which bear
upon the risk of nonpayment or nonperformance of the Obligations.

 

(g)                                 Each of the Persons composing Borrowers
waives all rights and defenses arising out of an election of remedies by the
Agent, the Tranche B Agent or any Lender, even though that election of remedies,
such as a nonjudicial foreclosure with respect to security for a guaranteed
obligation, has destroyed the Agent’s, the Tranche B Agent’s or such Lender’s
rights of subrogation and reimbursement against such Borrower by the operation
of Section 580(d) of the California Code of Civil Procedure or otherwise.

 

(h)                                 Each of the Persons composing Borrowers
waives all rights and defenses that such Borrower may have because the
Obligations are secured by Real Property.  This means, among other things:

 

54

--------------------------------------------------------------------------------


 

(i)                                     Agent and Lenders may collect from such
Borrower without first foreclosing on any Real or Personal Property Collateral
pledged by Borrowers.

 

(ii)                                  If Agent or any Lender forecloses on any
Real Property Collateral pledged by Borrowers:

 

A.                                   The amount of the Obligations may be
reduced only by the price for which that Collateral is sold at the foreclosure
sale, even if the Collateral is worth more than the sale price.

 

B.                                     Agent and Lenders may collect from such
Borrower even if Agent or Lenders, by foreclosing on the Real Property
Collateral, has destroyed any right such Borrower may have to collect from the
other Borrowers.

 

This is an unconditional and irrevocable waiver of any rights and defenses such
Borrower may have because the Obligations are secured by Real Property.  These
rights and defenses include, but are not limited to, any rights or defenses
based upon Section 580a, 580b, 580d or 726 of the California Code of Civil
Procedure.

 

(i)                                     Each Borrower states and acknowledges
that: (i) pursuant to this Agreement, Borrowers desire to utilize their
borrowing potential on a consolidated basis to the same extent possible if they
were merged into a single corporate entity; (ii) it has determined that it will
benefit specifically and materially from the advances of credit contemplated by
this Agreement; (iii) it is both a condition precedent to the obligations of the
Lender Group and a desire of the Borrowers that each Borrower execute and
deliver to the Lender Group this Agreement; and (iv) Borrowers have requested
and bargained for the structure and terms of and security for the Advances
contemplated by this Agreement.

 

(j)                                     It is the intent of each Borrower that
the indebtedness, obligations and liability hereunder of no one of them be
subject to challenge on any basis.  Accordingly, as of the date hereof, the
liability of each Borrower under this Section 2.17, together with all of its
other liabilities to all Persons as of the date hereof and as of any other date
on which a transfer is deemed to occur by virtue of this Agreement, calculated
in amount sufficient to pay its probable net liabilities on its existing
Indebtedness as the same become absolute and matured (“Dated Liabilities”) is,
and is to be, less than the amount of the aggregate of a fair valuation of its
property as of such corresponding date (“Dated Assets”).  To this end, each
Borrower under this Section 2.17 (i) grants to and recognizes in each other
Borrower, ratably, rights of subrogation and contribution in the amount, if any,
by which the Dated Assets of such Borrower, but for the aggregate of subrogation
and contribution in its favor recognized herein, would exceed the Dated
Liabilities of such Borrower and (ii) acknowledges receipt of and recognizes its
right to subrogation and contribution ratably from each other Borrower in the
amount, if any by which the Dated Liabilities of such Borrower, but for the
aggregate of subrogation and contribution in its favor recognized herein, would
exceed the Dated Assets of such Borrower under this Section 2.17.  In
recognizing the value of the Dated Assets and the Dated Liabilities, it is
understood that Borrowers will recognize, to at least the same extent of their
aggregate recognition of liabilities hereunder, their rights to subrogation and
contribution hereunder.  It is a material objective of this Section 2.17 that
each Borrower recognizes rights to subrogation and contribution rather than be
deemed to be

 

55

--------------------------------------------------------------------------------


 

insolvent (or in contemplation thereof) by reason of any arbitrary
interpretation of its joint and several obligations hereunder.

 

(k)                                  The provisions of this Section 2.17 are
made for the benefit of the Agent, the Lenders and their respective successors
and assigns, and may be enforced by it or them from time to time against any or
all of the Persons composing Borrowers as often as occasion therefor may arise
and without requirement on the part of any such Agent, Lender, successor or
assign first to marshal any of its or their claims or to exercise any of its or
their rights against any of the other Persons composing Borrowers or to exhaust
any remedies available to it or them against any of the other Persons composing
Borrowers or to resort to any other source or means of obtaining payment of any
of the Obligations hereunder or to elect any other remedy.  The provisions of
this Section 2.17 shall remain in effect until all of the Obligations shall have
been paid in full or otherwise fully satisfied.  If at any time, any payment, or
any part thereof, made in respect of any of the Obligations, is rescinded or
must otherwise be restored or returned by any Agent or Lender upon the
insolvency, bankruptcy or reorganization of any of the Persons composing
Borrowers, or otherwise, the provisions of this Section 2.17 will forthwith be
reinstated in effect, as though such payment had not been made.

 

(l)                                     Each of the Persons composing Borrowers
hereby agrees that it will not enforce any of its rights of contribution or
subrogation against the other Persons composing Borrowers with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to the Agent or the Lenders with respect to any of the
Obligations or any collateral security therefor until such time as all of the
Obligations have been paid in full in cash.  Any claim which any Borrower may
have against any other Borrower with respect to any payments to any Agent or
Lender hereunder or under any other Loan Documents are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations and, in the event of any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceeding under the laws of any jurisdiction relating to any Borrower, its
debts or its assets, whether voluntary or involuntary, all such Obligations
shall be paid in full in cash before any payment or distribution of any
character, whether in cash, securities or other property, shall be made to any
other Borrower therefor.

 

(m)                               Each of the Persons composing Borrowers hereby
agrees that, after the occurrence and during the continuance of any Default or
Event of Default, the payment of any amounts due with respect to the
indebtedness owing by any Borrower to any other Borrower is hereby subordinated
to the prior payment in full in cash of the Obligations.  Each Borrower hereby
agrees that after the occurrence and during the continuance of any Default or
Event of Default, such Borrower will not demand, sue for or otherwise attempt to
collect any indebtedness of any other Borrower owing to such Borrower until the
Obligations shall have been paid in full in cash.  If, notwithstanding the
foregoing sentence, such Borrower shall collect, enforce or receive any amounts
in respect of such indebtedness, such amounts shall be collected, enforced and
received by such Borrower as trustee for the Agent, and the Borrower shall
deliver any such amounts to the Agent for application to the Obligations in
accordance with subsection 2.4(c).

 

56

--------------------------------------------------------------------------------


 

3.                                      CONDITIONS; TERM OF AGREEMENT.

 

3.1                               Conditions Precedent to the Effectiveness of
this Agreement.  The effectiveness of this Agreement is subject to the
fulfillment, to the satisfaction of Agent, of each of the conditions precedent
set forth below:

 

(a)                                  the Closing Date shall occur on or before
July 27, 2004;

 

(b)                                 Agent shall have received Uniform Commercial
Code searches satisfactory to the Agent;

 

(c)                                  Agent shall have received each of the
following documents, in form and substance satisfactory to Agent, duly executed,
and each such document shall be in full force and effect:

 

(i)                                     the Notes,

 

(ii)                                  the Agent Fee Letter, and

 

(iii)                               the Perfection Certificate of each Borrower.

 

(d)                                 Agent shall have received a certificate from
the Secretary of each Borrower attesting to the resolutions of such Borrower’s
Board of Directors authorizing its execution, delivery, and performance of this
Agreement and the other Loan Documents to which such Borrower is a party and
authorizing specific officers of such Borrower to execute the same;

 

(e)                                  Agent shall have received a certificate
from the secretary of each Borrower certifying that such Borrower’s Governing
Documents have not been amended, modified or supplemented since the closing date
of the Existing Loan Agreement;

 

(f)                                    Agent shall have received a certificate
of status with respect to each Borrower, dated within 25 days of the Closing
Date, such certificate to be issued by the appropriate officer of the
jurisdiction of organization of such Borrower, which certificate shall indicate
that such Borrower is in good standing in such jurisdiction;

 

(g)                                 Agent shall have received certificates of
status with respect to each Borrower whose chief executive office is located in
a jurisdiction different from its jurisdiction of organization, each dated
within 30 days of the Closing Date, such certificates to be issued by the
appropriate officer of the jurisdictions (other than the jurisdiction of
organization of such Borrower), which certificates shall indicate that such
Borrower is in good standing in such jurisdiction;

 

(h)                                 Agent shall have received an opinion of
Borrowers’ counsel in form and substance satisfactory to Agent;

 

(i)                                     Agent and Tranche B Agent shall have
received the initial Borrowing Base Certificate dated as of the Closing Date;

 

(j)                                     all other documents and legal matters in
connection with the transactions contemplated by this Agreement shall have been
delivered, executed, or recorded and shall be in form and substance satisfactory
to Agent;

 

57

--------------------------------------------------------------------------------


 

(k)                                  Borrowers shall pay all Lender Group
Expenses incurred in connection with the transactions evidenced by this
Agreement;

 

(l)                                     Borrowers shall have an Excess
Availability, which when added to amounts funded under the Tranche B Loan, shall
not be less than $17,500,000;

 

(m)                               Receipt by the Agent of the following:

 

(i)                                     amendment to existing Mortgage on the
Thornton Colorado Facility, in form and substance satisfactory to the Agent,
duly executed by Parent, granting Agent, for the benefit of the Lender Group, a
first priority Lien in the Thornton Colorado Facility (subject to Permitted
Liens) to secure the Obligations; and

 

(ii)                                  an endorsement to the existing title
insurance policy for the Thornton Colorado Facility (or a commitment to issue
such endorsement, with all conditions to issuance of the Title Policy deleted by
an authorized agent of the title insurance company) (the “Endorsement”), or as
is otherwise satisfactory to the Agent.  Such Endorsement, together with proof
of payment of all fees and premiums for issuance of such endorsement, insuring
the interest of the Agent as beneficiary under the Mortgage as amended on the
Closing Date on behalf of itself and the Lenders, shall be delivered to the
Agent prior to the Closing Date.  In connection therewith, the Agent shall also
receive with the Endorsement delivered under this Section a tax certificate
evidencing payment of all due and payable real estate taxes on the Thornton
Colorado Facility;

 

(o)                                 Agent shall have received the Amendment Fee;

 

(p)                                 Tranche B Agent shall have received the
Tranche B Commitment Fee for the pro rata account of the Tranche B Lenders; and

 

(q)                                 Tranche B Agent shall have received the
Tranche B Monitoring Fee.

 

3.2                               Conditions Precedent to all Extensions of
Credit.  The obligation of the Lender Group (or any member thereof) to make any
Advance (or to extend any other credit hereunder) shall be subject to the
following conditions precedent:

 

(a)                                  the representations and warranties
contained in this Agreement and the other Loan Documents shall be true and
correct in all material respects on and as of the date of such extension of
credit, as though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date);

 

(b)                                 no Default or Event of Default shall have
occurred and be continuing on the date of such extension of credit, nor shall
either result from the making thereof;

 

(c)                                  no injunction, writ, restraining order, or
other order of any nature prohibiting, directly or indirectly, the extending of
such credit shall have been issued and remain in force by any Governmental
Authority against any Borrower, Agent, any Lender, or any of their Affiliates;

 

(d)                                 no Material Adverse Change shall have
occurred; and

 

58

--------------------------------------------------------------------------------


 

(e)                                  Agent and Tranche B Agent shall have
received the most recent Borrowing Base Certificate to be delivered to Agent in
accordance with Section 6.2.

 

3.3                               Term.  This Agreement shall become effective
upon the execution and delivery hereof by Borrowers, Agent, and the Lenders and
shall continue in full force and effect for a term ending on the Maturity Date. 
The foregoing notwithstanding and subject to Section 9.1, (i) upon the election
of the Required Revolving Credit Lenders and, in addition, (ii) following the
Standstill Termination Date, the Required Tranche B Lenders, the Agent shall
have the right to terminate its obligations under this Agreement immediately and
without notice upon the occurrence and during the continuation of an Event of
Default.

 

3.4                               Effect of Termination.  On the date of
termination of this Agreement, all Obligations (including contingent
reimbursement obligations of Borrowers with respect to any outstanding Letters
of Credit and Obligations with respect to Bank Products) immediately shall
become due and payable without notice or demand (including (a) either (i)
providing cash collateral to be held by Agent for the benefit of those Revolving
Credit Lenders with a Revolving Credit Commitment in an amount equal to 110% of
the then extant Letter of Credit Usage, (ii) causing the original Letters of
Credit to be returned to the Issuing Lender, and (b) providing cash collateral
to be held by Agent for the benefit of Wells Fargo or its Affiliates with
respect to the then extant Obligations with respect to Bank Products).  No
termination of this Agreement, however, shall relieve or discharge Borrowers of
their duties, Obligations, or covenants hereunder and the Agent’s Liens in the
Collateral shall remain in effect until all Obligations have been fully and
finally discharged and the Lender Group’s obligations to provide additional
credit hereunder have been terminated.  When this Agreement has been terminated
and all of the Obligations have been fully and finally discharged and the Lender
Group’s obligations to provide additional credit under the Loan Documents have
been terminated irrevocably, the Agent’s Liens shall automatically terminate and
be of no further force and effect, and Agent will, at Borrowers’ sole expense,
execute and deliver any UCC termination statements, lien releases, mortgage
releases, re-assignments of trademarks, discharges of security interests, and
other similar discharge or release documents (and, if applicable, in recordable
form) as are reasonably necessary to release, as of record, the Agent’s Liens
and all notices of security interests and liens previously filed by Agent with
respect to the Obligations.

 

3.5                               Payments of Principal of Tranche B Loan; Early
Termination by Borrowers.

 

(a)                              Repayment of Tranche B Loan.  (i)  Borrowers
may not make any principal payments on account of the Tranche B Loan and Tranche
B Early Termination Fee until the Borrowers’ Obligations (other than the
Revolving Credit Lenders Prepayment Premium) to the Revolving Credit Lenders
have been paid in full and the Commitments have been terminated; provided,
however, for the period between May 2, 2005 through and including August 30,
2005, and between May 2, 2006 through and including August 30, 2006 Borrower may
make one or more principal payments on account of the Tranche B Loan to be paid
to the Tranche B Lenders, ratably in an aggregate amount not to exceed
$3,000,000 so long as (x) no Default or Event of Default shall have occurred and
is continuing and no Default or Event of Default would occur as a result of any
such payment, (y) Borrower shall have delivered to Agent and Tranche B Agent
such financial statements which evidence projected Excess Availability of not
less than $20,000,000 both for the thirty (30) days immediately prior to and
immediately after each such payment and (z) immediately following such payment
Excess Availability shall not be less than $20,000,000.

 

(ii)                              The Borrowers jointly and severally promise to
pay on the Maturity Date, and there shall become absolutely due and payable on
the Maturity Date, the Tranche B Loan outstanding on such date, together with
any and all accrued and unpaid interest thereon.

 

59

--------------------------------------------------------------------------------


 

(b)  Early Termination by Borrowers.  Borrowers have the option, at any time
upon 90 days prior written notice by Administrative Borrower to Agent, to
terminate this Agreement by paying to Agent, for the benefit of the Lender
Group, in cash, the Obligations (including (a) either (i) providing cash
collateral to be held by Agent for the benefit of those Revolving Credit Lenders
with a Revolving Credit Commitment in an amount equal to 110% of the then extant
Letter of Credit Usage, or (ii) causing the original Letters of Credit to be
returned to the Issuing Lender and (b) providing cash collateral to be held by
the Agent for the benefit of Wells Fargo or its Affiliates with respect to the
then extant Obligations with respect to Bank Products), in full, together with,
to the extent due, the Revolving Credit Lenders Prepayment Premium (to be
allocated based upon letter agreements between Agent and individual Required
Revolving Credit Lenders) and the Tranche B Early Termination Fee.  If
Administrative Borrower has sent a notice of termination pursuant to the
provisions of this Section 3.5, then the Commitments shall terminate and
Borrowers shall be obligated to repay the Obligations (including (a) either (i)
providing cash collateral to be held by Agent for the benefit of those Revolving
Credit Lenders with a Revolving Credit Commitment in an amount equal to 110% of
the then extant Letter of Credit Usage, or (ii) causing the original Letters of
Credit to be returned to the Issuing Lender and (b) providing cash collateral to
be held by the Agent for the benefit of Wells Fargo or its Affiliates with
respect to the then extant Obligations with respect to Bank Products, in full,
together with, to the extent due, the Revolving Credit Lenders Prepayment
Premium and the Tranche B Early Termination Fee, on the date set forth as the
date of termination of this Agreement in such notice.  In the event of the
termination of this Agreement and repayment of the Obligations at any time prior
to the Maturity Date, for any other reason, including, subject to Section 9.1,
(a) termination upon the election of the Required Revolving Credit Lenders or
Required Tranche B Lenders, as applicable, to terminate after the occurrence of
an Event of Default, (b) foreclosure and sale of Collateral, (c) sale of the
Collateral in any Insolvency Proceeding, or (d) restructure, reorganization or
compromise of the Obligations by the confirmation of a plan of reorganization,
or any other plan of compromise, restructure, or arrangement in any Insolvency
Proceeding, then, in view of the impracticability and extreme difficulty of
ascertaining the actual amount of damages to the Lender Group or profits lost by
the Lender Group as a result of such early termination, and by mutual agreement
of the parties as to a reasonable estimation and calculation of the lost profits
or damages of the Lender Group, Borrowers shall pay the Revolving Credit Lenders
Prepayment Premium to Agent (to be allocated based upon letter agreements
between Agent and individual Revolving Credit Lenders) and the Tranche B Early
Termination Fee to the Tranche B Agent (to be allocated pro rata to the Tranche
B Lenders), measured as of the date of such termination.  Anything herein to the
contrary notwithstanding, no Revolving Credit Lenders Prepayment Premium shall
be payable (a) if termination occurs and in connection with such termination the
Obligations are refinanced by WFRF, any Affiliate of WFRF, or any successor
thereto and (b) by reason of the exercise of the buyout option by or on behalf
of the Tranche B Lenders pursuant to subsection 2.3(g).

 

4.                                      CREATION OF SECURITY INTEREST.

 

4.1                               Grant of Security Interest.  Each Borrower
hereby grants to Agent, for the benefit of the Lender Group and any other holder
of Obligations, a continuing security interest in, and so pledges and assigns to
Agent, for the benefit of Lender Group and any other holder of Obligations, all
of its right, title, and interest in all currently existing and hereafter
acquired or arising Collateral in order to secure prompt repayment of any and
all of the Obligations in accordance with the terms and conditions of the Loan
Documents and in order to secure prompt performance by Borrowers of each of
their covenants and duties under the Loan Documents.  The Agent’s Liens in and
to the Collateral shall attach to all Collateral without further act on the part
of Agent or Borrowers except that Agent acknowledges that the attachment of its
security interest in any commercial tort claim as original collateral is subject
to Borrowers’ compliance with subsection 4.5(e).  Anything contained in this
Agreement or any other Loan Document to the contrary notwithstanding, except for
transactions permitted by Section 7.4, Borrowers have no authority, express or
implied, to dispose of any item or portion of the Collateral.

 

4.2                               Authorization to File Financing Statements. 
Each Borrower hereby irrevocably authorizes Agent at any time and from time to
time to file in any filing office in any Code jurisdiction any initial financing
statements and amendments thereto that (a) indicate the Collateral (i) as all
assets of such Borrower or words of similar effect, regardless of whether any
particular asset comprised in the Collateral

 

60

--------------------------------------------------------------------------------


 

falls within the scope of Article 9 of the Code or such jurisdiction, or (ii) as
being of an equal or lesser scope or with greater detail, and (b) provide any
other information required by part 5 of Article 9 of the Code or such other
jurisdiction for the sufficiency or filing office acceptance of any financing
statement or amendment, including (i) whether such Borrower is an organization,
the type of organization and any organizational identification number issued to
such Borrower and, (ii) in the case of a financing statement filed as a fixture
filing, a sufficient description of Real Property to which the Collateral
relates.  Each Borrower agrees to furnish any such information to Agent promptly
upon request.  Each Borrower also ratifies its authorization for Agent to have
filed in any Code jurisdiction any like initial financing statements or
amendments thereto if filed prior to the date hereof.

 

4.3                               Negotiable Collateral.  In the event that any
Collateral, including proceeds, is evidenced by or consists of Negotiable
Collateral, and if and to the extent that perfection or priority of Agent’s
security interest is dependent on or enhanced by possession, the applicable
Borrower, immediately upon the request of Agent, shall endorse and deliver
physical possession of such Negotiable Collateral to Agent.

 

4.4                               Collection of Accounts, General Intangibles,
and Negotiable Collateral.  At any time after the occurrence and during the
continuation of an Event of Default Agent or Agent’s designee may (a) notify
Account Debtors of Borrowers that the Accounts, chattel paper, or General
Intangibles have been assigned to Agent or that Agent has a security interest
therein, or (b) collect the Accounts, chattel paper, or General Intangibles
directly and charge the collection costs and expenses to the Loan Account.  Each
Borrower agrees that it will hold in trust for the Lender Group, as the Lender
Group’s trustee, any Collections that it receives and immediately will deliver
said Collections to Agent in their original form as received by the applicable
Borrower.

 

4.5                               Other Actions.  Further to insure the
attachment, perfection and first priority of, and the ability of the Agent to
enforce Agent’s Liens, each Borrower agrees, in each case at the Borrowers’
expense, to take the following actions with respect to the following Collateral
and without limitation on the Borrowers’ other obligations contained in this
Agreement:

 

(a)                                  Investment Property.  If any Borrower
shall, now or at any time hereafter, hold or acquire any certificated
securities, such Borrower shall forthwith endorse, assign and deliver the same
to Agent, accompanied by such instruments of transfer or assignment duly
executed in blank as Agent may from time to time specify.  If any securities now
or hereafter acquired by any Borrower are uncertificated and are issued to such
Borrower or its nominee directly by the issuer thereof, such Borrower shall
immediately notify Agent thereof and, at Agent’s request and option, either (i)
cause the issuer to enter into a Control Agreement, or (ii) pursuant to an
agreement in form and substance satisfactory to Agent, arrange for Agent to
become the registered owner of the securities.  If any securities, whether
certificated or uncertificated, or other investment property now or hereafter
acquired by any Borrower are held by such Borrower or its nominee through a
securities intermediary or commodity intermediary, such Borrower shall
immediately notify Agent thereof and, at Agent’s request and option, either (i)
cause such securities intermediary or (as the case may be) commodity
intermediary to enter into a Control Agreement, or (ii) pursuant to an agreement
in form and substance satisfactory to Agent, in the case of financial assets or
other investment property held through a securities intermediary, arrange for
Agent to become the entitlement holder with respect to such investment property,
with such Borrower being permitted, only with the written consent of Agent, to
exercise rights to withdraw or otherwise deal with such investment property. 
The provisions of this paragraph shall not apply to any financial assets
credited to a securities account for which Agent is the securities intermediary.

 

61

--------------------------------------------------------------------------------


 

(b)                                 Collateral in the Possession of a Bailee. 
In addition to the requirements under Section 7.17, if any Collateral is, now or
at any time hereafter, in the possession of a bailee, the Borrowers shall
promptly notify Agent thereof and, at Agent’s request and option, shall promptly
obtain a Collateral Access Agreement.

 

(c)                                  Electronic Chattel Paper and Transferable
Records.  If any Borrowers, now or at any time hereafter, holds or acquires an
interest in any electronic chattel paper or any “transferable record,” as that
term is defined in Section 201 of the federal Electronic Signatures in Global
and National Commerce Act, or in §16 of the Uniform Electronic Transactions Act
as in effect in any relevant jurisdiction, such Borrower shall promptly notify
Agent thereof and, at the request and option of Agent, shall take such action as
Agent may reasonably request to vest in Agent control, under §9-105 of the Code,
of such electronic chattel paper or control under Section 201 of the federal
Electronic Signatures in Global and National Commerce Act or, as the case may
be, §16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record.

 

(d)                                 Letter-of-credit Rights.  If any Borrower
is, now or at any time hereafter, a beneficiary under a letter of credit, such
Borrower shall promptly notify Agent thereof and, at the request and option of
Agent, such Borrower shall, pursuant to an agreement in form and substance
reasonably satisfactory to Agent, use its best efforts to either (i) arrange for
the issuer and any confirmer of such letter of credit to consent to an
assignment to Agent of the proceeds of the letter of credit or (ii) arrange for
Agent to become the transferee beneficiary of the letter of credit, with Agent
agreeing, in each case, that the proceeds of the letter of credit are to be
applied in accordance with subsection 2.4(c).

 

(e)                                  Commercial Tort Claims.  If any Borrower
shall, now or at any time hereafter, hold or acquire a commercial tort claim,
such Borrower shall immediately notify Agent in a writing signed by the
Administrative Borrower of the particulars thereof and grant to Agent, for the
benefit of the Lender Group, in such writing a security interest therein and in
the proceeds thereof, all upon the terms of this Agreement, with such writing to
be in form and substance reasonably satisfactory to Agent.

 

(f)                                    Copyrights.  Each Borrower covenants,
promptly following such Borrower’s acquisition thereof, to provide to Agent like
identifications of all material copyrights and other rights in and to all
material copyrightable works hereafter acquired by such Borrower, to register
such copyrights with the Copyright Office (unless such Borrower determines that
such copyright is not material to the conduct of its business) and to execute
and deliver to Agent, for the benefit of Lender Group,  supplemental Copyright
Security Agreements, in form and substance satisfactory to Agent, for the
benefit of Lender Group, modified to reflect such subsequent acquisitions and
registrations.

 

4.6                               Delivery of Additional Documentation Required;
Lien Perfection.  Each Borrower further agrees, upon the request of Agent and at
Agent’s option, to take any and all other actions as Agent may reasonably
determine to be necessary or useful for the attachment, perfection and first
priority of, and the ability of Agent to enforce, Agent’s Lien in any and all of
the Collateral, including (a) executing, delivering and, where appropriate,
filing financing statements and amendments relating thereto under the Code, to
the extent, if any, that such Borrower’s signature thereon is required therefor,
(b) causing Agent’s name to be noted as secured party on any certificate of
title for a titled good if such notation is a condition to attachment,
perfection or priority of, or ability of Agent to enforce, Agent’s security
interest in such Collateral, (c) complying with any provision of any statute,
regulation or

 

62

--------------------------------------------------------------------------------


 

treaty of the United States as to any Collateral if compliance with such
provision is a condition to attachment, perfection or priority of, or ability of
Agent to enforce, Agent’s security interest in such Collateral, (d) use its best
efforts obtaining governmental and other third party waivers, consents and
approvals, in form and substance reasonably satisfactory to Agent, including any
consent of any licensor or other person obligated on Collateral, (e) obtaining
waivers or consents from mortgagees and landlords or lessors in form and
substance satisfactory to Agent, provided that to the extent the Borrower is
unable to obtain waivers from landlords or lessors with respect to any (i)
distribution center, Inventory at such location shall not be deemed Eligible
Inventory and (ii) location where any Person benefits from a Lien or trust over
Collateral as set forth in Section 2.1(c), the Agent may establish Reserves
Against Availability as set forth in Section 2.1(c), (f) creating and perfecting
Liens in favor of Agent in any Real Property acquired after the Closing Date,
and (g) taking all actions under any earlier versions of the Code or under any
other law, as reasonably determined by Agent to be applicable in any relevant
Code or other jurisdiction, including any foreign jurisdiction.  Each Borrower
hereby ratifies its authorization for Agent to have filed in any jurisdiction
any like additional documents if filed prior to the date hereof.  The parties
agree that a photographic or other reproduction of this Agreement shall be
sufficient as a financing statement and may be filed in any appropriate office
in lieu thereof.  In addition, on such periodic basis as Agent shall require,
Borrowers shall (a) provide Agent with a report of all new patentable,
copyrightable, or trademarkable materials acquired or generated by Borrowers
during the prior period (unless such Borrower determines that such patentable,
copyrightable, or trademarkable materials are not material to the conduct of its
business), (b) cause all patents, copyrights, and trademarks acquired or
generated by Borrowers that are not already the subject of a registration with
the appropriate filing office (or an application therefor diligently prosecuted)
to be registered with such appropriate filing office in a manner sufficient to
impart constructive notice of Borrowers’ ownership thereof (unless such Borrower
determines that such patent, copyright or trademark is not material to the
conduct of its business), and (c) cause to be prepared, executed, and delivered
to Agent supplemental schedules to the applicable Loan Documents to identify
such patents, copyrights, and trademarks as being subject to the security
interests created thereunder and otherwise execute and deliver at Agent’s
request appropriate security documents with respect to such patents, copyrights
and trademarks (in each case, unless such Borrower determines that such patent,
copyright or trademark is not material to the conduct of its business).

 

4.7                               Power of Attorney.  Each Borrower hereby
irrevocably makes, constitutes, and appoints Agent (and any of Agent’s officers,
employees, or agents designated by Agent) as such Borrower’s true and lawful
attorney, with power to (a) if such Borrower refuses to, or fails timely to
execute and deliver any of the documents described Section 4.6, sign the name of
such Borrower on any of the documents described in Section 4.6, (b) at any time
that an Event of Default has occurred and is continuing or Agent, in its
reasonable credit judgment as an asset-based lender, deems itself insecure, sign
such Borrower’s name on any invoice or bill of lading relating to the
Collateral, drafts against Account Debtors, or notices to Account Debtors, (c)
send requests for verification of Accounts, (d) at any time that an Event of
Default has occurred or is continuing endorse such Borrower’s name on any
Collection item that may come into the Lender Group’s possession, (e) at any
time that an Event of Default has occurred and is continuing or Agent in its
reasonable credit judgment as an asset based lender deems itself insecure,
notify the post office authorities to change the address for delivery of
Borrowers’ mail to an address designated by Agent, to receive and open all mail
addressed to Borrowers, and to retain all mail relating to the Collateral and
forward all other mail to Borrowers, (f) at any time that an Event of Default
has occurred and is continuing or Agent in its reasonable credit judgment as an
asset based lender deems itself insecure, make, settle, and adjust all claims
under such Borrower’s policies of insurance and make all determinations and
decisions with respect to such policies of insurance, and (g) at any time that
an Event of Default has occurred and is continuing, settle and adjust disputes
and claims respecting the Accounts, chattel paper, or General Intangibles
directly with Account Debtors, for amounts and upon terms that Agent determines
to be reasonable, and Agent may cause to be executed and delivered any documents
and releases that Agent determines to be necessary.  The appointment of Agent as
each

 

63

--------------------------------------------------------------------------------


 

Borrower’s attorney, and each and every one of its rights and powers, being
coupled with an interest, is irrevocable until all of the Obligations have been
fully and finally repaid and performed and the Lender Group’s obligations to
extend credit hereunder are terminated.

 

4.8                               Right to Inspect.  Agent (through any of its
respective officers, employees, or agents) shall have the right, from time to
time hereafter to inspect the Books and to check, test, and appraise the
Collateral in order to verify Borrowers’ financial condition or the amount,
quality, value, condition of, or any other matter relating to, the Collateral.

 

4.9                               Control Agreements.  Each Borrower agrees that
it will not transfer assets out of any Securities Accounts other than as
permitted under Section 7.18 and, if to another securities intermediary, unless
each of the applicable Borrower, Agent, and the substitute securities
intermediary have entered into a Control Agreement, if such a Control Agreement
is required by Agent.  No arrangement contemplated hereby or by any Control
Agreement in respect of any Securities Accounts or other Investment Property
shall be modified by Borrowers without the prior written consent of Agent.  Upon
the occurrence and during the continuance of an Event of Default, Agent may
notify any securities intermediary to liquidate the applicable Securities
Account or any related Investment Property maintained or held thereby and remit
the proceeds thereof to the Agent’s Account.  No arrangement contemplated hereby
or by any Control Agreement or Blocked Account Agreement shall be modified by
Borrower without the prior written consent of Agent.

 

5.                                      REPRESENTATIONS AND WARRANTIES.

 

In order to induce the Lender Group to enter into this Agreement, each Borrower
makes the following representations and warranties to the Lender Group which
shall be true, correct, and complete, in all material respects, as of the date
hereof, and shall be true, correct, and complete, in all material respects, as
of the Closing Date, and at and as of the date of the making of each Advance (or
other extension of credit) made thereafter, as though made on and as of the date
of such Advance (or other extension of credit) (except to the extent that such
representations and warranties relate solely to an earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

 

5.1                               No Encumbrances.  Each Borrower (a) owns all
of the assets reflected in the consolidated balance sheet of the Parent and its
Subsidiaries as at the Balance Sheet Date or acquired since that date (except
property and assets sold or otherwise disposed of in the ordinary course of
business since that date), subject to no Liens or other rights of others, except
Permitted Liens and (b) has good and indefeasible title to all of the property
comprising the Collateral and the Real Property, free and clear of Liens except
for Permitted Liens.  None of the Collateral constitutes, or is the proceeds of,
“farm products” as defined in §9-102(a)(34) of the Code.  No Account Debtor or
other Person obligated on any of the Collateral that is a governmental authority
covered by the Federal Assignment of Claims Act or like federal, state or local
statute or rule in respect of such Collateral has any single Account in an
amount equal to or greater than $25,000 and all Accounts from governmental
authorities are equal to or less than $100,000 in the aggregate.  No Borrower
holds any commercial tort claim except as indicated on its Perfection
Certificates and set forth on Schedule C-3 hereto (as may be updated from time
to time with the written consent of the Agent).  All other information set forth
on the Perfection Certificates pertaining to the Collateral is accurate and
complete as of the date hereof.  There has been no change in any of such
information since the date on which the Perfection Certificates were signed by
Borrowers except as otherwise permitted under this Agreement.

 

5.2                               Eligible Accounts.  The Eligible Accounts are
bona fide existing obligations created by the sale and delivery of Inventory or
the rendition of services to Account Debtors in the ordinary course of a
Borrower’s business, unconditionally owed to such Borrower without defenses,

 

64

--------------------------------------------------------------------------------


 

disputes, offsets, counterclaims, or rights of return or cancellation, other
than the Borrowers’ standard return policy which has been provided to the
Agent.  The property giving rise to such Eligible Accounts has been delivered to
the Account Debtor, or to the Account Debtor’s agent for immediate shipment to
and unconditional acceptance by the Account Debtor.  Such Borrower has not
received notice of actual or imminent bankruptcy, insolvency, or material
impairment of the financial condition of any Account Debtor regarding any
Eligible Credit Card Receivables.

 

5.3                               Eligible Inventory.  All Eligible Inventory is
of good and merchantable quality, and to the knowledge of Borrower free from
defects.

 

5.4                               Equipment.  All of the Equipment is used or
held for use in Borrowers’ business and is fit for such purposes.

 

5.5                               Location of Inventory and Equipment.  The
Inventory and Equipment are not stored with a bailee, warehouseman, or similar
party (without Agent’s prior written consent) and are located only at the
locations identified on Schedule 5.16 (as may be updated from time to time with
the written consent of the Agent) or otherwise permitted by Section 6.10 (as may
be updated from time to time with the written consent of the Agent).

 

5.6                               Inventory Records.  Each Borrower keeps
correct and accurate records itemizing and describing the type, quality, and
quantity of its Inventory and the book value thereof.

 

5.7                               Location of Chief Executive Office; FEIN;
Organizational I.D. Number; Names; Status.  The chief executive office of each
Borrower is located at the address indicated in Schedule 5.7, each Borrower’s
FEIN is identified in Schedule 5.7 (as may be updated from time to time with the
written consent of the Agent), each Borrower’s state of organization, Type of
Organization and Organizational I.D. Number is set forth on Schedule 5.7 (as may
be updated from time to time with the written consent of the Agent), and the
exact legal name of each Borrower is set forth on Schedule 5.7 (as may be
updated from time to time with the written consent of the Agent).

 

5.8                               Due Organization and Qualification;
Subsidiaries

 

(a)                                  Each Borrower is duly organized and
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite corporate (or the equivalent company) power to
own its property and conduct its business as now conducted and as presently
contemplated and qualified to do business in any state where the failure to be
so qualified reasonably could be expected to have a Material Adverse Change.

 

(b)                                 Set forth on Schedule 5.8(b) (as may be
updated from time to time with the written consent of the Agent), is a complete
and accurate description of the authorized capital Stock of each Borrower, by
class, and, as of the Closing Date, a description of the number of shares of
each such class that are issued and outstanding.  Other than as described on
Schedule 5.8(b), there are no subscriptions, options, warrants, or calls
relating to any shares of each Borrower’s capital Stock, including any right of
conversion or exchange under any outstanding security or other instrument.  No
Borrower is subject to any obligation (contingent or otherwise) to repurchase or
otherwise acquire or retire any shares of its capital Stock or any security
convertible into or exchangeable for any of its capital Stock.

 

65

--------------------------------------------------------------------------------

 

(c)                                  Set forth on Schedule 5.8(c) (as may be
updated from time to time with the written consent of the Agent), is a complete
and accurate list of each Borrower’s direct and indirect Subsidiaries, showing:
(i) the jurisdiction of their organization, their Type of Organization, their
Organizational I.D. Number and their exact legal name; (ii) the number of shares
of each class of common and preferred Stock authorized for each of such
Subsidiaries; and (iii) the number and the percentage of the outstanding shares
of each such class owned directly or indirectly by the applicable Borrower.  All
of the outstanding capital Stock of each such Subsidiary has been validly issued
and is fully paid and non-assessable.

 

(d)                                 Except as set forth on Schedule 5.8(c) (as
may be updated from time to time with the written consent of the Agent), there
are no subscriptions, options, warrants, or calls relating to any shares of any
Borrower’s Subsidiaries’ capital Stock, including any right of conversion or
exchange under any outstanding security or other instrument.  No Borrower or any
of its respective Subsidiaries is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of any
Borrower’s Subsidiaries’ capital Stock or any security convertible into or
exchangeable for any such capital Stock.

 

5.9                               Due Authorization; No Conflict.  As to each
Borrower, the execution, delivery, and performance by such Borrower of this
Agreement and the Loan Documents to which it is a party and the transactions
contemplated hereby are within the corporate (or other equivalent company)
authority of such Borrower and have been duly authorized by all necessary action
on the part of such Borrower.

 

(a)                                  As to each Borrower, the execution,
delivery, and performance by such Borrower of this Agreement and the Loan
Documents to which it is a party do not and will not (i) violate any provision
of federal, state, or local law or regulation applicable to any Borrower, the
Governing Documents of any Borrower, or any order, judgment, or decree of any
court or other Governmental Authority binding on any Borrower, (ii) conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under any material contractual obligation of any Borrower, (iii)
result in or require the creation or imposition of any Lien of any nature
whatsoever upon any properties or assets of Borrower, other than Permitted
Liens, or (iv) require any approval of any Borrower’s interest holders or any
approval or consent of any Person under any material contractual obligation of
any Borrower.

 

(b)                                 Other than the filing of financing
statements, fixture filings, and Mortgages, the execution, delivery, and
performance by each Borrower of this Agreement and the Loan Documents to which
such Borrower is a party do not and will not require any registration with,
consent, or approval of, or notice to, or other action with or by, any
Governmental Authority or other Person.

 

(c)                                  As to each Borrower, this Agreement and the
other Loan Documents to which such Borrower is a party, and all other documents
contemplated hereby and thereby, when executed and delivered by such Borrower
will be the legally valid and binding obligations of such Borrower, enforceable
against such Borrower in accordance with their respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally.

 

66

--------------------------------------------------------------------------------


 

(d)                                 The Agent’s Liens are validly created, and
upon filing of appropriate financing statements with respect to Collateral
covered by Article 9 of the Code in appropriate locations and the filing of a
mortgage in the appropriate location, will be perfected, and first priority
Liens, subject only to Permitted Liens.  Except as set forth on Schedule 5.9,
the Collateral and the Agent’s rights with respect to the Collateral are not
subject to any setoff, claims, withholdings or other defenses, other than the
right of setoff provided hereunder and claims arising in the ordinary course of
business consistent with past practices.

 

5.10                        Litigation.  Other than those matters disclosed on
Schedule 5.10, there are no actions, suits, or proceedings pending or, to the
best knowledge of Borrowers, threatened against Borrowers, or any of their
Subsidiaries, as applicable, except for (a) matters that are fully covered by
insurance (subject to customary deductibles), or (b) matters arising after the
Closing Date that are not reasonably expected to result in a Material Adverse
Change.

 

5.11                        No Material Adverse Change.  All financial
statements relating to Borrowers that have been delivered by Borrowers to the
Lender Group have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects,
Borrowers’ financial condition as of the date thereof and results of operations
for the period then ended.  There has not been a Material Adverse Change with
respect to Borrowers since the Balance Sheet Date.

 

5.12                        Fraudulent Transfer.

 

(a)                                  The Borrowers, taken as a whole, are
Solvent.

 

(b)                                 No transfer of property is being made by any
Borrower and no obligation is being incurred by any Borrower in connection with
the transactions contemplated by this Agreement or the other Loan Documents with
the intent to hinder, delay, or defraud either present or future creditors of
Borrowers.

 

5.13                        Employee Benefits.

 

None of Parent, any of its Subsidiaries, or any of their ERISA Affiliates
maintains or contributes to any Benefit Plan other than other than those listed
on Schedule 5.13.  Borrower, each of its Subsidiaries and each ERISA Affiliate
have satisfied the minimum funding standards of ERISA and the IRC with respect
to each Benefit Plan to which it is obligated to contribute.  No ERISA Event has
occurred nor has any other event occurred that may result in an ERISA Event that
reasonably could be expected to result in a Material Adverse Change.  None of
Parent, its Subsidiaries, any ERISA Affiliate, or any fiduciary of any Benefit
Plan is subject to any direct or indirect liability with respect to any Benefit
Plan under any applicable law, treaty, rule, regulation, or agreement.  None of
Parent, its Subsidiaries or any ERISA Affiliate is required to provide security
to any Benefit Plan under Section 401(a)(29) of the IRC.

 

5.14                        Environmental Condition.  Except as set forth on
Schedule 5.14, (a) to Borrowers’ knowledge, none of Borrowers’ properties or
assets has ever been used by Borrowers or by previous owners or operators in the
disposal of, or to produce, store, handle, treat, release, or transport, any
Hazardous Materials, where such production, storage, handling, treatment,
release or transport was in violation, in any material respect, of applicable
Environmental Law, (b) to Borrowers’ knowledge, none of Borrowers’ properties or
assets has ever been designated or identified in any manner pursuant to any
environmental protection statute as a Hazardous Materials disposal site, (c)
none of Borrowers have received notice that a Lien arising under any
Environmental Law has attached to any revenues or to any

 

67

--------------------------------------------------------------------------------


 

Real Property owned or operated by Borrowers, and (d) none of Borrowers have
received a summons, citation, notice, or directive from the Environmental
Protection Agency or any other federal or state governmental agency concerning
any action or omission by any Borrower resulting in the releasing or disposing
of Hazardous Materials into the environment.

 

5.15                        Intellectual Property.  Each Borrower owns, or holds
licenses in, all trademarks, trade names, copyrights, patents, patent rights,
and licenses that are necessary to the conduct of its business as currently
conducted.  Attached hereto as Schedule 5.15 (as may be updated from time to
time with the written consent of the Agent) is a true, correct, and complete
listing of all material patents, patent applications, trademarks, trademark
applications, copyrights, and copyright registrations as to which each Borrower
is the owner or is an exclusive licensee.

 

5.16                        Locations; Leases

 

(a)                                  The Collateral, and the Books of each
Borrower pertaining thereto, are kept and maintained solely at Parent’s chief
executive office at 321 West 84th Avenue, Suite A, Thornton, Colorado 80260, and
at those locations which are listed on Schedule 5.16 (as updated pursuant to
Section 6.10) annexed hereto, which Schedule includes all service bureaus with
which any such records are maintained and the names and addresses of each of
each Borrower’s landlords.  Except (i) to accomplish sales of Inventory in the
ordinary course of business or (ii) to utilize such of the Collateral as is
removed in the ordinary course of business (such as motor vehicles and laptop
computers), no Borrower shall remove any Collateral from said executive office
or those locations listed on Schedule 5.16.

 

68

--------------------------------------------------------------------------------


 

(b)                                 No Borrower will:

 

(i)                                     Alter, modify or amend any provisions of
any Lease which pertain to any Lien rights of the lessor thereunder or the
waiver or compromise of the same without the prior written consent of Agent.

 

(ii)                                  Except after prior written notice to
Agent, commit to, or open or close any location at which such Borrower
maintains, offers for sale or stores any of the Collateral.

 

(c)                                  Fail to promptly send to Agent copies of
any amendments, modifications or alterations to any existing Leases and copies
of any newly executed Leases; provided, however, the foregoing shall not limit
the obligations of Borrowers under Section 5.16(b) above.

 

(d)                                 Except as otherwise agreed by Agent, no
tangible personal property of any Borrower is in the care or custody of any
third party or stored or entrusted with a bailee or other third party and none
shall hereafter be placed under such care, custody, storage or entrustment.

 

5.17                        Complete Disclosure.  All factual information (taken
as a whole) furnished by or on behalf of Borrowers in writing to Agent or any
Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement, the
other Loan Documents or any transaction contemplated herein or therein is, and
all other such factual information (taken as a whole) hereafter furnished by or
on behalf of Borrowers in writing to the Agent or any Lender will be, true and
accurate in all material respects on the date as of which such information is
dated or certified and not incomplete by omitting to state any fact necessary to
make such information (taken as a whole) not misleading in any material respect
at such time in light of the circumstances under which such information was
provided.  As of the date on which any Projections are delivered to Agent, such
Projections represent Borrowers’ good faith best estimate of its future
performance for the periods covered thereby.

 

5.18                        Indebtedness.  Set forth on Schedule 5.18 is a true
and complete list of all Indebtedness (other than the Obligations) of each
Borrower outstanding immediately prior to the Closing Date that is to remain
outstanding after the Closing Date and such Schedule accurately reflects the
aggregate principal amount of such Indebtedness and the principal terms thereof.

 

5.19                        No Materially Adverse Contracts, etc.  No Borrower
nor any of their Subsidiaries is subject to any Governing Document or other
legal restriction, or any judgment, decree, order, law, statute, rule or
regulation that has or is expected in the future to cause a Material Adverse
Change.  No Borrower nor any of its Subsidiaries is a party to any contract or
agreement that has or is expected, in the judgment of Borrowers’ officers, to
cause any Material Adverse Change.

 

5.20                        Compliance with Other Instruments, Laws, etc.  No
Borrower nor any of its Subsidiaries is in violation of any provision of its
Governing Documents, or any agreement or instrument to which it may be subject
or by which it or any of its properties may be bound or any decree, order,
judgment, statute, license, rule or regulation, in any of the foregoing cases in
a manner that could result in the imposition of substantial penalties or could
cause a Material Adverse Change.

 

5.21                        Holding Company and Investment Company Acts. 
Neither any Borrower nor any of their Subsidiaries is a “holding company”, or a
“subsidiary company” of a “holding company, or an

 

69

--------------------------------------------------------------------------------


 

“affiliate” of a “holding company”, as such terms are defined in the Public
Utility Holding Company Act of 1935; nor is it an “investment company”, or an
“affiliated company” or a “principal underwriter” of an “investment company”, as
such terms are defined in the Investment Company Act of 1940.

 

5.22                        Absence of Financing Statements, etc.  Except with
respect to Permitted Liens, the Borrower has not authorized the filing of or has
not permitted the filing of any financing statement, security agreement, chattel
mortgage, real estate mortgage or other document filed or recorded with any
filing records, registry or other public office, that purports to cover, affect
or give notice of any present or possible future Lien on any assets or property
of any Borrower or any of their Subsidiaries or any rights relating thereto.

 

5.23                        Certain Transactions.  Except as set forth on
Schedule 5.23, none of the officers, directors, or employees of any Borrower or
any of their Subsidiaries is presently a party to any transaction with any
Borrower or any of their Subsidiaries (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of Borrowers, any
corporation, partnership, trust or other entity in which any officer, director,
or any such employee has a substantial interest or is an officer, director,
trustee or partner.

 

5.24                        Regulations U and X.  No portion of any Advance is
to be used, and no portion of any Letter of Credit is to be obtained, for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 221 and 224.

 

5.25                        Payment of Taxes.  All tax returns, reports and
declarations required to be filed by Borrowers by any jurisdiction to which any
of them is subject have been timely filed.  All taxes and other governmental
assessments and charges upon Borrowers or their properties, assets, income and
franchises (including real property taxes and payroll taxes) but not subject of
a Permitted Protest have been paid prior to delinquency.  Borrowers have set
aside on their books provisions reasonably adequate for the payment of all taxes
for periods subsequent to the periods to which such returns, reports or
declarations apply.  There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and none of the officers of
any Borrower know of any basis for any such claim. Borrowers do not intend to
treat the Advances, Letters of Credit and/or related transactions hereunder as
being a “reportable transaction” (within the meaning of Treasury Regulation
Section 1.6011-4).

 

5.26                        Fiscal Year.  Parent has a fiscal year which is the
twelve months ending on January 31 of each calendar year.

 

6.                                      AFFIRMATIVE COVENANTS.

 

Each Borrower covenants and agrees that, so long as any credit hereunder shall
be available and until full and final payment of the Obligations, Borrowers
shall and shall cause each of their respective Subsidiaries to do all of the
following:

 

6.1                               Accounting System.  Maintain a system of
accounting that enables Borrowers to produce financial statements in accordance
with GAAP and maintain records pertaining to the Collateral that contain
information as from time to time reasonably may be requested by Agent. 
Borrowers also shall keep an inventory reporting system that shows all
additions, sales, claims, returns, and allowances with respect to the Inventory.

 

70

--------------------------------------------------------------------------------


 

6.2                               Collateral Reporting.  Provide Agent and
Tranche B Agent (and if so requested by Agent or Tranche B Agent, with copies
for each Revolving Credit Lender or Tranche B Lender, as applicable) with the
following documents at the following times in form satisfactory to Agent:

 

(a)                                  Weekly Reports.  Weekly, not later than
Friday for the immediately preceding fiscal week:

 

(i)                                     a Borrowing Base Certificate (in the
form of Exhibit B-1 annexed hereto (as such form may be revised from time to
time by Agent).  Such Certificate may be sent to Agent and Tranche B Agent by
facsimile or e-mail transmission, provided that the original thereof is
forwarded to Agent on the date of such transmission.  No adjustments to the
Borrowing Base Certificate may be made without support documentation and such
other documentation as may be requested by Agent from time to time.

 

(ii)                                  sales audit report to include daily sales
report with a month to date sales by store and geographic region.

 

(iii)                               collateral activity summary (“roll forward
inventory report”), to include, without limitation, Borrowers’ report number 30
or a future report equivalent thereto.

 

(b)                                 Monthly Reports.  Monthly, Borrowers shall
provide Agent and the Tranche B Agent with original counterparts of (each in
such form as Agent from time to time may specify):

 

(i)                                     Within fifteen (15) days of the end of
the previous month:

 

A.                                   stock ledger (extract) inventory report by
department, to include each Borrower’s, as applicable, report number 30 or a
future report equivalent thereto.

 

B.                                     stock ledger (extract) inventory report
by store, to include each Borrower’s, as applicable, report number 3 or a future
report equivalent thereto.

 

C.                                     upon request, open to buy report.

 

D.                                    month end daily sales report which
includes comparable same store information.

 

E.                                      purchases and accounts payable aging
report.

 

(ii)                                  Within thirty (30) days of the end of the
previous month:

 

A.                                   Statement of gross margin in a format
reasonably satisfactory to Agent.

 

B.                                     stock ledger inventory report
reconciliation to availability and to general ledger in a format reasonably
satisfactory to Agent.

 

(iii)                               a store activity report in form and
substance reasonably acceptable to Agent;

 

In addition, each Borrower agrees to cooperate fully with Agent to facilitate
and implement a system of electronic collateral reporting in order to provide
electronic reporting of each of the items set forth above.

 

6.3                               Financial Statements, Reports, Certificates. 
Deliver to Agent and Tranche B Agent, with copies to each Lender:

 

71

--------------------------------------------------------------------------------


 

(a)                                  as soon as available, but in any event
within 30 days (45 days in the case of a month that is the end of one of the
first 3 fiscal quarters in a fiscal year) after the end of each month during
each of Parent’s fiscal years,

 

(i)                                     a company prepared consolidated balance
sheet, income statement, and statement of cash flow covering Parent’s and its
Subsidiaries’ operations during such period,

 

(ii)                                  an inventory certificate, and

 

(iii)                               a certificate signed by the chief financial
officer of Parent to the effect that:

 

A.                                   the financial statements delivered
hereunder have been prepared in accordance with GAAP (except for the lack of
footnotes and being subject to year-end audit adjustments) and fairly present in
all material respects the consolidated financial condition of Parent and its
Subsidiaries,

 

B.                                     the representations and warranties of
Borrowers contained in this Agreement and the other Loan Documents are true and
correct in all material respects on and as of the date of such certificate, as
though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date), or, if not so
true and correct, a description of such inaccuracy,

 

C.                                     there does not exist any condition or
event that constitutes a Default or Event of Default (or, to the extent of any
non-compliance, describing such non-compliance as to which he or she may have
knowledge and what action Borrowers have taken, are taking, or propose to take
with respect thereto),

 

D.                                    all rent and additional rent due pursuant
to any store lease have or have not been paid (and if not paid, broken down by
store location); provided, however, that Borrowers need not report unpaid
additional rent based on year end adjustments for common area expenses to the
extent such additional rent is unknown to or disputed by such Borrower, and

 

E.                                      premiums for insurance required under
Section 6.9 hereof have or have not been paid.

 

(iv)                              for each month that is the date on which a
financial covenant in Sections 7.22 or 7.23 is to be tested, a Compliance
Certificate demonstrating, in reasonable detail, compliance or the absence of
compliance at the end of such period with the applicable financial covenants
contained in Section 7.22 and 7.23; and

 

(b)                                 as soon as available, but in any event
within 90 days after the end of each of Parent’s fiscal years,

 

(i)                                     financial statements of Parent and its
Subsidiaries for each such fiscal year, audited by independent certified public
accountants reasonably acceptable to Agent and certified, without any
qualifications, by such accountants to have been prepared in accordance with
GAAP (such audited financial statements to include a balance sheet, income
statement, and statement of cash flow and, if prepared, such accountants’ letter
to management),

 

(ii)                                  a certificate of such accountants
addressed to Agent and the Lenders stating that such accountants either do not
have knowledge of the

 

72

--------------------------------------------------------------------------------


 

existence of any Default or Event of Default under Sections 7.22 or 7.23 or, to
their knowledge, the extent of such Default or Event of Default,

 

(c)                                  as soon as available, but in any event
within 30 days after the start of each of Parent’s fiscal years, commencing with
the Borrowers fiscal year ending January 31, 2006, copies of Borrowers’
Projections, in form and substance (as to scope and underlying assumptions)
satisfactory to Agent and the Tranche B Agent, in their Permitted Discretion,
for the forthcoming fiscal year, month by month, certified by the chief
financial officer of Parent as being such officer’s good faith best estimate of
the financial performance of Parent and its Subsidiaries during the period
covered thereby;

 

(d)                                 as soon as available, but in any event no
later than November 1, 2004, copies of Borrowers’ Projection for the fiscal year
ending January 31, 2006, month by month, certified by the chief financial
officer of Parent as being such officer’s good faith best estimate of the
financial performance of Parent and its Subsidiaries during the period covered
thereby, which such Projections estimate, on a trailing twelve month basis, that
by July 31, 2005 and at the last day of each month thereafter that Borrowers
shall have a Fixed Charge Coverage Ratio of no less than 1.10:1.00;

 

(e)                                  if and when filed by any Borrower,

 

(i)                                     Form 10-Q quarterly reports, Form 10-K
annual reports, and Form 8-K current reports,

 

(ii)                                  any other filings made by any Borrower
with the SEC,

 

(iii)                               copies of Borrowers’ federal income tax
returns, and any amendments thereto, filed with the Internal Revenue Service,
and

 

(iv)                              any other information that is provided by
Parent to its shareholders generally,

 

(f)                                    if and when filed by any Borrower and as
requested by Agent, satisfactory evidence of payment of applicable excise taxes
in each jurisdictions in which (i) any Borrower conducts business or is required
to pay any such excise tax, (ii) where any Borrower’s failure to pay any such
applicable excise tax would result in a Lien on the properties or assets of any
Borrower, or (iii) where any Borrower’s failure to pay any such applicable
excise tax reasonably could be expected to result in a Material Adverse Change,

 

(g)                                 At such times and with such frequency as is
requested by Agent, such information and documentation as is determined by Agent
to be appropriate based upon Agent’s review and analysis of the Accounts and the
information and documentation from time to time available to Agent,

 

(h)                                 as soon as a Borrower has knowledge of any
event or condition that constitutes a Default or an Event of Default, notice
thereof and a statement of the curative action that Borrowers propose to take
with respect thereto,

 

(i)                                     upon the request of Agent or Tranche B
Agent, any other report reasonably requested relating to the financial condition
of Borrowers, and

 

73

--------------------------------------------------------------------------------


 

(j)                                     cause any guarantor of any of the
Obligations to deliver its annual financial statements at the time when Borrower
provides its audited financial statements to Agent and Tranche B Agent and
copies of all federal income tax returns as soon as the same are available and
in any event no later than 30 days after the same are required to be filed by
law.

 

In addition to the financial statements referred to above, Borrowers agree to
deliver financial statements prepared on a consolidated basis and that no
Borrower, or any Subsidiary of a Borrower, will have a fiscal year different
from that of Parent.  Borrowers agree that their independent certified public
accountants are authorized to communicate with Agent and the Tranche B Agent and
to release to Agent and the Tranche B Agent whatever financial information
concerning Borrowers that Agent or the Tranche B Agent reasonably may request. 
Each Borrower waives the right to assert a confidential relationship, if any, it
may have with any accounting firm or service bureau in connection with any
information requested by Agent and the Tranche B Agent pursuant to or in
accordance with this Agreement, and agrees that Agent and the Tranche B Agent
may contact directly any such accounting firm or service bureau in order to
obtain such information.  Agent and the Tranche B Agent hereby agrees to use its
best efforts to give such Borrower at least simultaneous notice that Agent or
the Tranche B Agent is so contacting directly any such accounting firm or
service bureau.

 

6.4                               Return.  Cause returns and allowances as
between Borrowers and their Account Debtors, to be on the same basis and in
accordance with the usual customary practices of the applicable Borrower, as
they exist at the time of the execution and delivery of this Agreement, unless
changed with written consent of Agent.  If, at a time when an Event of Default
has occurred and is continuing, any Account Debtor returns any Inventory to any
Borrower, the applicable Borrower promptly shall determine the reason for such
return and, if Agent consents (which consent shall not be unreasonably
withheld), issue a credit memorandum (with a copy to be sent to Agent) in the
appropriate amount to such Account Debtor.

 

6.5                               Maintenance of Properties; Title to
Equipment.  Maintain and preserve all of its properties that are necessary or
useful in the proper conduct of its business in good working order and
condition, ordinary wear and tear excepted, continue to engage in the business
now conducted by them and related businesses and comply at all times with the
material provisions of all leases to which it is a party as lessee, so as to
prevent any loss or forfeiture thereof or thereunder, involving property with a
value of over $100,000.

 

6.6                               Title to Equipment.  Upon Agent’s request,
each Borrower immediately shall deliver to Agent, properly endorsed, any and all
evidences of ownership of, certificates of title, or applications for title to
any items of Equipment of such Borrower.

 

6.7                               Maintenance of Equipment.  Maintain the
Equipment which is necessary or useful in the conduct of Borrower’s business in
good operating condition and repair (ordinary wear and tear excepted), and make
all necessary replacements thereto so that the value and operating efficiency
thereof shall at all times be maintained and preserved except for equipment
that, in the Administrative Borrower’s reasonable judgment, should not be
repaired or replaced.  Other than those items of Equipment that constitute
fixtures on the Closing Date, Borrowers shall use their best efforts not to
permit any item of Equipment to become a fixture to real estate or an accession
to other property, and such Equipment shall at all times remain personal
property.

 

6.8                               Taxes.  Cause all assessments and taxes,
whether real, personal, or otherwise, due or payable by, or imposed, levied, or
assessed against Borrowers or any of their assets to be paid in full, before
delinquency or before the expiration of any extension period, except to the
extent that the

 

74

--------------------------------------------------------------------------------


 

validity of such assessment or tax shall be the subject of a Permitted Protest. 
Borrowers shall make due and timely payment or deposit of all such federal,
state, and local taxes, assessments, or contributions required of it by law,
unless the subject of a Permitted Protest, and will execute and deliver to
Agent, on demand, appropriate certificates attesting to the payment thereof or
deposit with respect thereto.  Borrowers will make timely payment or deposit of
all tax payments and withholding taxes required of it by applicable laws,
including those laws concerning F.I.C.A., F.U.T.A., state disability, and local,
state, and federal income taxes, and will, upon request, furnish Agent with
proof satisfactory to Agent indicating that the applicable Borrower has made
such payments or deposits.  Borrowers shall deliver satisfactory evidence of
payment of applicable excise taxes in each jurisdictions in which any Borrower
is required to pay any such excise tax.

 

6.9                               Insurance.

 

(a)                                  At Borrowers’ expense, maintain insurance
respecting its property and assets wherever located, covering loss or damage by
fire, theft, explosion, and all other hazards and risks as ordinarily are
insured against by other Persons engaged in the same or similar businesses. 
Borrowers also shall maintain business interruption, public liability, and
product liability insurance, as well as insurance against larceny, embezzlement,
and criminal misappropriation, each as ordinarily are insured against by other
Persons engaged in the same or similar businesses.

 

(b)                                 All such policies of insurance shall be in
such amounts and with such insurance companies as are reasonably satisfactory to
Agent.  All hazard insurance and such other insurance as Agent shall specify
shall contain a mortgagee endorsement or an equivalent satisfactory to Agent
showing Agent as sole loss payee thereof.  Every policy of insurance referred to
in this Section 6.9 shall contain an agreement by the insurer that it will not
cancel such policy for any reason except after 30 days prior written notice to
Agent and that any loss payable thereunder shall be payable notwithstanding any
act or negligence of any Borrower and any member of the Lender Group which
might, absent such agreement, result in a forfeiture of all or a part of such
insurance payment.  Administrative Borrower shall deliver to Agent certified
copies of such insurance.  Original policies or certificates thereof
satisfactory to Agent evidencing such insurance shall be delivered to Agent at
least 30 days prior to the expiration of the existing or preceding policies.  In
the event of failure by Borrower to provide and maintain insurance as provided
herein, Agent may, at its option, provide such insurance and charge the amount
thereof to Borrower.

 

(c)                                  Administrative Borrower shall give Agent
prompt notice of any loss covered by such insurance in excess of $250,000.  Upon
the occurrence of an Event of Default, Agent shall have the exclusive right to
adjust any losses payable under any such insurance policies in excess of
$250,000, without any liability to Borrowers whatsoever in respect of such
adjustments.  Any monies received as payment for any loss under any insurance
policy mentioned above or as payment of any award or compensation for
condemnation or taking by eminent domain, shall be paid over to Agent to be
applied at the option of the Required Revolving Credit Lenders either to the
prepayment of the Obligations or shall be disbursed to Administrative Borrower
under staged payment terms reasonably satisfactory to the Required Revolving
Credit Lenders for application to the cost of repairs, replacements, or
restorations. Any such repairs, replacements, or restorations shall be effected
with reasonable promptness and shall be of a value at least equal to the value
of the items or property destroyed prior to such damage or destruction.  Upon
the occurrence of an Event of Default, Agent shall have the right to

 

75

--------------------------------------------------------------------------------


 

apply all prepaid premiums to the payment of the Obligations in such order or
form as Agent shall determine.  Notwithstanding the preceding provisions of this
subsection 6.9(c), in any situation involving a loss under an insurance policy
where each of the following statements is true and accurate, Borrowers shall
have the exclusive right to adjust the loss payable under the insurance policy
and to determine whether the insurance proceeds shall be applied to the
Obligations or applied to the cost of repairs, replacements or restorations: 
(i) no Event of Default exists under the Agreement or is caused by such loss,
and (ii) giving effect to such loss, Borrowers shall have not less than
$3,000,000 of Excess Availability.

 

(d)                                 Borrowers shall not take out separate
insurance concurrent in form or contributing in the event of loss with that
required to be maintained under this Section 6.9, unless Agent is included
thereon as named insured with the loss payable to Agent under a standard
mortgagee endorsement or its equivalent.  Administrative Borrower immediately
shall notify Agent whenever such separate insurance is taken out, specifying the
insurer thereunder and full particulars as to the policies evidencing the same,
and copies of such policies promptly shall be provided to Agent.

 

6.10                        Location of Inventory and Equipment.  Keep the
Inventory and Equipment only at the locations identified on Schedule 5.16;
provided, however, that Administrative Borrower may amend Schedule 5.16 so long
as such amendment occurs by written notice to Agent not less than 30 days prior
to the date on which the Inventory or Equipment is moved to such new location,
so long as such new location is within the continental United States, and so
long as, at the time of such written notification, the applicable Borrower
provides any financing statements or fixture filings necessary to perfect and
continue perfected the Agent’s Liens on such assets and also provides to Agent a
Collateral Access Agreement.

 

6.11                        Compliance with Laws.  Comply with the requirements
of all applicable laws, rules, regulations, and orders of any Governmental
Authority, including the Fair Labor Standards Act and the Americans With
Disabilities Act, other than laws, rules, regulations, and orders the
non-compliance with which, individually or in the aggregate, would not result in
and reasonably could not be expected to result in a Material Adverse Change.

 

6.12                        Leases.  Pay when due all rents and other amounts
payable under any leases to which any Borrower is a party or by which any
Borrower’s properties and assets are bound, unless such payments are the subject
of a Permitted Protest.  To the extent Borrowers fail timely to make payment of
such rent and other amounts payable when due under its leases, Agent shall be
entitled, in its discretion, to reserve an amount equal to such unpaid amounts
against the Borrowing Base.

 

6.13                        Brokerage Commissions.  Pay any and all brokerage
commission or finders fees incurred in connection with or as a result of
Borrowers’ obtaining financing from the Lender Group under this Agreement. 
Borrowers agree and acknowledge that payment of all such brokerage commissions
or finders fees shall be the sole responsibility of Borrowers, and each Borrower
agrees to indemnify, defend, and hold Agent and the Lender Group harmless from
and against any claim of any broker or finder arising out of Borrowers’
obtaining financing from the Lender Group under this Agreement.

 

6.14                        Existence.  At all times preserve and keep in full
force and effect each Borrower’s valid existence and good standing and any
rights and franchises material to Borrowers’ businesses.

 

6.15                        Environmental.  (a) Keep any property either owned
or operated by any Borrower free of any Environmental Liens or post bonds or
other financial assurances sufficient to satisfy

 

76

--------------------------------------------------------------------------------


 

the obligations or liability evidenced by such Environmental Liens, (b) comply,
in all material respects, with Environmental Laws and provide to Agent
documentation of such compliance which Agent reasonably requests, (c) promptly
notify Agent of any release of a Hazardous Material of any reportable quantity
from or onto property owned or operated by any Borrower and take any Remedial
Actions required to abate said release or otherwise to come into compliance with
applicable Environmental Law, and (d) promptly provide Agent with written notice
within 10 days of the receipt of any of the following:  (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of any Borrower, (ii) commencement of any Environmental Action or notice that an
Environmental Action will be filed against any Borrower, and (iii) notice of a
violation, citation, or other administrative order which reasonably could be
expected to result in a Material Adverse Change.

 

6.16                        Disclosure Updates.  Promptly and in no event later
than 10 Business Days after obtaining knowledge thereof, (a) notify Agent if any
written information, exhibit, or report furnished to the Lender Group contained
any untrue statement of a material fact or omitted to state any material fact
necessary to make the statements contained therein not misleading in light of
the circumstances in which made, and (b) correct any defect or error that may be
discovered therein or in any Loan Document or in the execution, acknowledgement,
filing, or recordation thereof.

 

6.17                        Inventories, Appraisals, and Audits.

 

(a)                                  Agent, at the expense of Borrowers, may
participate in and/or observe each physical count and/or inventory of so much of
the Collateral as consists of Inventory which is undertaken on behalf of any
Borrower.

 

(b)                                 Upon Agent’s request from time to time,
Borrowers shall obtain, or shall permit Agent to obtain financial or SKU based
physical counts and/or inventories of the Collateral, conducted by such
inventory takers as are satisfactory to Agent and following such methodology as
may be required by Agent, each of which physical counts and/or financial or SKU
based inventories shall be observed by Borrower’s accountants.  Without in any
way limiting the Agent’s rights hereunder, so long as there has not occurred an
Event of Default, as of the Closing Date, it is the Agent’s expectation not to
require full on-site appraisal more than three (3) times per calendar year. 
Notwithstanding the foregoing, Agent hereby agrees that the methodology in place
on the Closing Date used by Borrowers to conduct SKU based physical counts and
inventories of Collateral (as to what Persons take inventory, when Borrower’s
accountants observe such counts and inventories, etc.) are acceptable; provided,
however, changes in such methodology may be required by Agent after the
occurrence of an Event of Default.  For each fiscal year commencing on or after
January 31, 2005 in which this Agreement is in effect, Borrowers shall perform
(at their expense) one (1) full physical inventory as of fiscal year end for all
locations.  Agent may require mid-year physical counts during any fiscal year of
Parent (at Borrower’s expense) if any physical inventory conducted in the prior
year reveals shrinkage equal to or greater than five percent (5.00%) of retail
sales.  Agent shall have the right to increase Reserves Against Availability
based on any variance revealed by any physical inventory counts.  The results of
such mid-year counts shall be provided to Agent within ten (10) Business Days of
completion of the count.  The draft or unaudited results of such required
mid-year inventories or counts shall be furnished to Agent within five (5)
Business Days of the taking of such inventories or counts.

 

(c)                                  At Borrowers’ expense, Borrowers will
obtain and deliver to Agent, or, if Agent so elects, will cooperate with Agent
in Agent’s obtaining, a report of an independent collateral auditor

 

77

--------------------------------------------------------------------------------


 

satisfactory to Agent (which may be affiliated with one of the Lenders) with
respect to the Accounts and Inventory components included in the Borrowing Base,
which report shall indicate whether or not the information set forth in the
Borrowing Base Certificate most recently delivered is accurate and complete in
all material respects based upon a review by such auditors of the Accounts
(including verification with respect to the amount, aging, identity and credit
of the respective account debtors and the billing practices of the Borrowers)
and Inventory (including verification as to the value, location and respective
types).  Without in any way limiting the Agent’s rights hereunder, so long as
there has not occurred an Event of Default, as of the Closing Date, it is the
Agent’s expectation not to require such report more than three (3) times per
calendar year.

 

(d)                                 Agent from time to time may request the
results of “mystery shopping” (so-called) visits to all or any of any Borrower’s
business premises as conducted by or on behalf of Borrower.

 

(e)                                  So long as the Thornton Colorado Facility
is a component of the Borrowing Base, Borrowers shall, at the request of Agent,
obtain and deliver to Agent, at Borrowers’ expense, once every calendar year,
commencing in 2005, appraisal reports in form and substance and from appraisers
satisfactory to Agent, stating the then current Appraised Fair Market Value of
the Thornton Colorado Facility.

 

6.18                        Electronic Reporting.  At Agent’s option all
information and reports required to be submitted to Agent by Borrower shall be
transmitted electronically pursuant to an electronic transmitting reporting
system and shall be in a record layout format designated by Agent from time to
time.

 

6.19                        Employee Benefits.

 

(a)                                  Promptly, and in any event within ten (10)
Business Days after Parent or any of its Subsidiaries knows or has reason to
know that an ERISA Event has occurred that reasonably could be expected to
result in a Material Adverse Change, a written statement of the chief financial
officer of Parent describing such ERISA Event and any action that is being
taking with respect thereto by Parent, any such Subsidiary or ERISA Affiliate,
and any action taken or threatened by the IRS, Department of Labor, or PBGC. 
Parent or such Subsidiary, as applicable, shall (i) be deemed to know all facts
known by the administrator of any Benefit Plan of which it is the plan sponsor,
(ii) promptly, and in any event within three (3) Business Days after the filing
thereof with the IRS, deliver, or cause to be delivered, to Agent a copy of each
funding waiver request filed with respect to any Benefit Plan and all
communications received by Parent, any of its Subsidiaries or, to the knowledge
of Parent, any ERISA Affiliate with respect to such request, and (iii) promptly,
and in any event within three (3) Business Days after receipt by Parent, any of
its Subsidiaries or, to the knowledge of Parent, any ERISA Affiliate, of notice
of the PBGC’s intention to terminate a Benefit Plan or to have a trustee
appointed to administer a Benefit Plan, deliver, or cause to be delivered, to
Agent copies of each such notice.

 

(b)                                 Cause to be delivered to Agent, upon Agent’s
request, each of the following:  (i) a copy of each Benefit Plan (or, where any
such plan is not in writing, complete description thereof) (and if applicable,
related trust agreements or other funding instruments) and all amendments
thereto, all written interpretations thereof and written descriptions thereof
that have been distributed to employees or former employees of Parent or its
Subsidiaries; (ii) the most recent determination letter issued by the IRS with

 

78

--------------------------------------------------------------------------------


 

respect to each Benefit Plan; (iii) for the three most recent plan years, annual
reports on Form 5500 Series required to be filed with any governmental agency
for each Benefit Plan; (iv) all actuarial reports prepared for the last three
plan years for each Benefit Plan; (v) a listing of all Multiemployer Plans, with
the aggregate amount of the most recent annual contributions required to be made
by any Borrower or any ERISA Affiliate to each such plan and copies of the
collective bargaining agreements requiring such contributions; (vi) any
information that has been provided to any Borrower or any ERISA Affiliate
regarding withdrawal liability under any Multiemployer Plan; and (vii) the
aggregate amount of the most recent annual payments made to former employees of
Parent or its Subsidiaries under any Retiree Health Plan.

 

6.20                        Additional Collateral Covenants.  Except for the
security interest herein granted, be the owners of the Collateral free from any
right or claim of any other person or any Lien, and shall defend the same
against all claims and demands of all persons at any time claiming the same or
any interests therein adverse to Agent or any Lender.  Borrowers may grant such
allowances or other adjustments to Borrowers’ Account Debtors as Borrowers may
reasonably deem to accord with sound business practice, provided, however, the
authority granted Borrowers pursuant to this Section 6.20 may be limited or
terminated by Agent at any time in Agent’s Permitted Discretion.

 

6.21                        Investment Proceeds, Etc.  The proceeds of any
Investment from any source in any Borrower or any Subsidiary of a Borrower and
any other funds received by any Borrower other than from ordinary course
business operations (including, without limitation, tax refunds, damage awards,
or insurance or condemnation proceeds) shall be deposited directly into the
Agent’s Account to be applied on account of the Obligations in accordance with
subsection 2.4(c).

 

6.22                        Additional Real Property Collateral.  If, after the
Closing Date, any Borrower or any of its Subsidiaries acquires Real Property
used as a manufacturing or warehouse facility (unless such Borrower shall have
received the prior written consent of the Agent waiving the application of this
Section 6.22 as to such Real Property), such Borrower shall, or shall cause such
Subsidiary to, forthwith deliver to Agent a fully executed mortgage or deed of
trust over such Real Property, in form and substance satisfactory to Agent,
together with title insurance policies, surveys, evidences of insurance with
Agent named as loss payee and additional insured, legal opinions and other
documents and certificates with respect to such Real Property as was required
for Real Property of such Borrower or such Subsidiary as of the Closing Date or
as Agent may reasonably request.  Borrowers further agree that, following the
taking of such actions with respect to such Real Property, Agent shall have, for
the benefit of the Lender Group, a valid and enforceable first priority Mortgage
over such Real Property, free and clear of all Liens except for Permitted Liens.

 

6.23                        Landlord Waivers and Consents.  Subject to
Section 2.1(c), (a) use its best efforts to promptly obtain and deliver to Agent
within ninety (90) days following the opening of a new store location in a
jurisdiction which grants a landlord a lien on the Collateral located on the
leased premises senior or superior to the Lien of the Agent as a matter of law a
Collateral Access Agreement by the landlord for such location of such Borrower
and (b) promptly obtain and deliver to Agent a Collateral Access Agreement by
the landlord of any leased distribution center of the Borrower.

 

6.24                        Material Inventory Supplier.  Promptly after
entering into any agreement with any Material Inventory Supplier or any
amendment to any agreement with any Material Inventory Supplier, provide Agent
with a copy of such agreement or amendment (other than oral agreements and
amendments).

 

79

--------------------------------------------------------------------------------


 

6.25                        No Setoff or Counterclaims.  Make payments hereunder
and under the other Loan Documents by or on behalf of Borrowers without setoff
or counterclaim and free and clear of, and without deduction or withholding for
or on account of, any federal, state or federal taxes.

 

6.26                        New Subsidiaries.  Cause any new Subsidiary formed
by any Borrower or any Subsidiary to become a Borrower hereunder and become a
party to the other Loan Documents by (i) signing a joinder agreement in form and
substance satisfactory to Agent, (ii) signing allonges to the Notes, as
applicable, in form and substance satisfactory to Agent, and (iii) providing
such other documentation as any of the Lenders or Agent may reasonably request,
including, without limitation, mortgages or deeds of trust required by
Section 6.22 above, UCC searches and filings, legal opinions and corporate
authorization documentation with respect to such new Subsidiary and other
documentation with respect to the conditions specified in Section 3 hereof, and
all of the Stock or other equity interests and assets of each such new
Subsidiary shall be pledged to the Agent for the benefit of the Lenders and the
Agent.  The Agent is hereby authorized by the parties to amend Schedule 5.8(c)
to include each such new Subsidiary.

 

6.27                        Specified Blocked Account Agreements.  Within ninety
(90) days after the Closing Date, deliver to Agent a Blocked Account Agreement
for each of the bank accounts with Bank of America, N.A. or its affiliate listed
on Schedule 2.8.

 

6.28                        FACA Compliance.  Provide Agent with any consents
pursuant to the Federal Assignment of Claims Act or like federal, state or local
statute with respect to any one Account from a governmental authority in excess
of $25,000 or as to all Accounts from governmental authorities in excess of
$100,000 in the aggregate.

 

7.                                      NEGATIVE COVENANTS.

 

Each Borrower covenants and agrees that, so long as any credit hereunder shall
be available and until full and final payment of the Obligations, Borrowers will
not and will not permit any of their respective Subsidiaries to do any of the
following:

 

7.1                               Indebtedness.  Create, incur, assume, permit,
guarantee, or otherwise become or remain, directly or indirectly, liable with
respect to any Indebtedness, except:

 

(a)                                  Indebtedness evidenced by this Agreement
and the other Loan Documents, together with Indebtedness owed to Underlying
Issuers with respect to Underlying Letters of Credit;

 

(b)                                 Indebtedness set forth on Schedule 5.18;

 

(c)                                  Indebtedness secured by Permitted Liens;

 

(d)                                 Manufacturer Payables;

 

(e)                                  refinancings, renewals, or extensions of
Indebtedness permitted under clauses (b) and (c) of this Section 7.1 (and
continuance or renewal of any Permitted Liens associated therewith) so long as:
(i) the terms and conditions of such refinancings, renewals, or extensions do
not, in Agent’s judgment, materially impair the prospects of repayment of the
Obligations by Borrowers or materially impair Borrowers’ creditworthiness, (ii)
the net cash proceeds of such refinancings, renewals, or extensions do not
result in an increase of more than $1,000,000 in the principal amount of the

 

80

--------------------------------------------------------------------------------


 

Indebtedness so refinanced, renewed, or extended, (iii) such refinancings,
renewals, refundings, or extensions do not result in a shortening of the average
weighted maturity of the Indebtedness so refinanced, renewed, or extended, nor
are they on terms or conditions, that, taken as a whole, are materially more
burdensome or restrictive to the applicable Borrower, and (iv) if the
Indebtedness that is refinanced, renewed, or extended was subordinated in right
of payment to the Obligations, then the subordination terms and conditions of
the refinancing, renewal, or extension Indebtedness must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness;

 

(f)                                    Permitted Purchase Money Indebtedness;

 

(g)                                 unsecured Indebtedness in an aggregate
amount outstanding at any one time not to exceed $35,000,000, provided that (i)
no Default or Event of Default has occurred and is continuing at the time of the
incurrence of such unsecured Indebtedness or would result after giving effect
thereto, (ii) Borrowers shall have delivered to agent a Compliance Certificate
demonstrating, in reasonable detail, pro forma compliance with the financial
covenants contained in Sections 7.22 and 7.23, and (iii) the obligations of the
Borrowers in connection with such Indebtedness shall be subordinate to the
Obligations hereunder in a manner reasonably satisfactory to Agent; and

 

(h)                                 Indebtedness of any Borrower to any other
Borrower, provided that such Indebtedness shall be subject to the terms and
conditions of an Intercompany Subordination Agreement.

 

7.2                               Liens and Restrictions on Negative Pledges and
Upstream Guaranties.

 

(a)                                  Create, incur, assume, or permit to exist,
directly or indirectly, any Lien on or with respect to any of its assets, of any
kind, whether now owned or hereafter acquired, or any income or profits
therefrom, except for Permitted Liens (including Liens that are replacements of
Permitted Liens to the extent that the original Indebtedness is refinanced,
renewed, or extended under Section 7.1(e) and so long as the replacement Liens
only encumber those assets that secured the refinanced, renewed, or extended
Indebtedness).

 

(b)                                 Enter into or permit to exist any
arrangement or agreement (excluding this Agreement and the other Loan Documents)
which directly or indirectly prohibits any Borrower or any of its Subsidiaries
from creating, assuming or incurring any Lien upon its properties, revenues or
assets or those of any of their Subsidiaries whether now owned or hereafter
acquired.

 

(c)                                  Enter into any agreement, contract or
arrangement (excluding this Agreement and the other Loan Documents) restricting
the ability of any Subsidiary of any Borrowers to pay or make dividends or
distributions in cash or kind to Borrowers, to make loans, advances or other
payments of whatsoever nature to Borrowers, or to make transfers or
distributions of all or any part of its assets to Borrowers; in each case other
than (i) restrictions on specific assets which assets are the subject of
Permitted Purchase Money Indebtedness or (ii) customary anti-assignment
provisions contained in leases and licensing agreements entered into by such
Borrower or such Subsidiary in the ordinary course of its business.

 

81

--------------------------------------------------------------------------------


 

7.3                               Restrictions on Fundamental Changes.  Enter
into any merger, consolidation, reorganization, or recapitalization, or
reclassify its Stock, or liquidate, wind up, or dissolve itself (or suffer any
liquidation or dissolution) or convey, sell, lease, license, assign, transfer,
or otherwise dispose of, in one transaction or a series of transactions, all or
any substantial part of its assets, other than a liquidation or dissolution of
any of Parent’s Subsidiaries or a transfer or dissolution of all or any
substantial part of the property or assets of any of Parent’s Subsidiaries, in
which Parent becomes the owner of such property or assets, or effect any asset
or Stock acquisition (other than the acquisition of assets in the ordinary
course of business).

 

7.4                               Disposal of Assets.  Convey, sell, lease,
license, assign, transfer, or otherwise dispose of any of the assets of any
Borrower other than (a) sales of Inventory to buyers in the ordinary course of
such Borrower’s business as currently conducted, (b) transfers of Inventory that
are not Eligible Inventory occurring in the ordinary course of business and
consistent with past practices, (c) in connection with sale and leaseback
transactions with financing sources which may include Winthrop Resources
Corporation for the sale of technology related equipment in an amount not to
exceed $1,500,000 in the aggregate for all Borrowers, (d) as long as no Default
or Event of Default has occurred or would result therefrom, dispositions of
assets, exclusive of those dispositions permitted in (c) above, in an aggregate
for all Borrowers which does not exceed a net book value of $1,500,000 during
any fiscal year of Borrowers and (e) sales of inventory in connection with the
closing of retail store locations provided, however that (i) no more than three
(3) retail locations shall be closed in any rolling twelve month period and no
more than eight (8) retail locations shall be closed in the aggregate and (ii)
to the extent that such inventory is sold as part of a “going out of business”
or “store closing” sale, the Borrowers shall have retained a nationally
recognized commercial retail inventory liquidator to conduct such sales pursuant
to an agency agreement in form and substance reasonably satisfactory to Agent. 
Notwithstanding the foregoing, a transaction permitted pursuant to Section 7.3
hereof shall also be a transaction permitted by this Section 7.4.

 

7.5                               Change Name.  Change any Borrower’s name,
FEIN, corporate structure or identity, type or jurisdiction of organization, or
add any new fictitious name.

 

7.6                               Guarantee.  Guarantee or otherwise become in
any way liable with respect to the obligations of any third Person except by
endorsement of instruments or items of payment for deposit to the account of
Borrowers or which are transmitted or turned over to Agent or guaranties of
obligations of employees in an amount not to exceed for all Borrowers $400,000
in the aggregate at any time outstanding or guaranties by Parent of goods
purchased by a Subsidiary of Parent in the ordinary course of business of such
Subsidiary .

 

7.7                               Nature of Business.  Make any change in the
principal nature of Borrowers’ business.

 

7.8                               Prepayments and Amendments.

 

(a)                                  Except in connection with a refinancing
permitted by Section 7.1(e), prepay, redeem, defease, purchase, or otherwise
acquire any Indebtedness of any Borrower, other than the Obligations in
accordance with this Agreement, and

 

(b)                                 Directly or indirectly, amend, modify,
alter, increase, or change any of the terms or conditions of any agreement,
instrument, document, indenture, or other writing evidencing or concerning
Indebtedness permitted under subsections 7.1(b), (c), or (e).

 

82

--------------------------------------------------------------------------------


 

7.9                               Change of Control.  Cause, permit, or suffer,
directly or indirectly, any Change of Control.

 

7.10                        Consignments.  Consign any Inventory (except that
all Borrowers in the aggregate may be a consignee of up to $2,000,000 of
Inventory at any particular time) or sell any Inventory on bill and hold, sale
or return, sale on approval, or other conditional terms of sale.

 

7.11                        Distributions.  Make any distribution or declare or
pay any dividends (in cash or other property, other than common Stock) on, or
purchase, acquire, redeem, or retire any of any Borrower’s Stock, of any class,
whether now or hereafter outstanding; provided, however, that (a) (i) as long as
no Default or Event of Default has occurred or would result therefrom, (ii)
during the thirty (30) day period prior to such repurchase and redemption
Borrowers shall have had average Excess Availability of not less than the sum of
$10,000,000 plus the amount of the proposed repurchase and redemption and (iii)
within ten (10) Business Days prior to such repurchase and redemption the
Borrowers shall have delivered Projections to the Agent, in form and substance
reasonably acceptable to Agent, demonstrating that immediately after such
repurchase and redemption and for a period of thirty (30) Business Days
thereafter the Borrowers shall have average Excess Availability of not less than
$10,000,000 and a Fixed Charge Coverage Ratio (assuming such proposed
Distribution had been made on the first day of the then applicable Reference
Period) of not less than 1.10:1.00 as determined by the Agent, in its reasonable
discretion, Parent may repurchase its outstanding capital stock from Persons
that are not Affiliates, directors or officers of Parent pursuant to Parent’s
stock buy-back program, provided further however that the aggregate amount of
such repurchase and redemption by Parent shall not exceed $5,000,000 during any
fiscal year of Parent, and (b) any subsidiary of Parent may make distributions
and declare and pay dividends to Parent.

 

7.12                        Accounting Methods.

 

(a)                                  Modify or change its method of accounting
(other than in accordance with the procedures set forth herein) or enter into,
modify, or terminate any agreement currently existing, or at any time hereafter
entered into with any third party accounting firm or service bureau for the
preparation or storage of Borrowers’ accounting records without said accounting
firm or service bureau agreeing to provide Agent information regarding the
Collateral or Borrowers’ financial condition.  Borrowers waive the right to
assert a confidential relationship, if any, it may have with any accounting firm
or service bureau in connection with any information requested by Agent pursuant
to or in accordance with this Agreement, and agrees that Agent may contact
directly any such accounting firm or service bureau in order to obtain such
information.  Agent hereby agrees to use its best efforts to give Borrowers at
least simultaneous notice that Agent is so contacting directly any such
accounting firm or services bureau.

 

(b)                                 If any Accounting Changes occur and such
changes result in a change in the calculation of the financial covenants used in
this Agreement or any other Loan Document, then Borrowers, Agent and Lenders
agree to enter into negotiations in order to amend such provisions of this
Agreement so as to equitably reflect such Accounting Changes with the desired
result that the criteria for evaluating Borrowers’ financial condition shall be
the same after such Accounting Changes as if such Accounting Changes had not
been made; provided however, that the agreement of the Required Revolving Credit
Lenders to any required amendments of such provisions shall be sufficient to
bind all Lenders.  If Agent, Borrowers and Required Revolving Credit Lenders
agree upon the required amendments, then after appropriate amendments have been
executed and the underlying Accounting Change with respect thereto has been

 

83

--------------------------------------------------------------------------------


 

implemented, or if the Accounting Change does not result in a change in the
calculation of financial covenants, any reference to GAAP contained in this
Agreement or in any other Loan Document shall refer to GAAP, consistently
applied after giving effect to the implementation of such Accounting Change.  If
Agent, Borrowers and Required Revolving Credit Lenders cannot agree upon the
required amendments within sixty (60) days following the date of implementation
of any Accounting Change, then all financial statements delivered and all
calculations of financial covenants and other standards and terms in accordance
with this Agreement and the other Loan Documents shall be prepared, delivered
and made without regard to the underlying Accounting Change.  For purposes of
Section 8.1, a breach of a financial covenant contained in Sections 7.22 or 7.23
shall be deemed to have occurred as of the last day of any specified measurement
period, regardless of when the financial statements reflecting such breach are
delivered to Agent.

 

7.13                        Investments.  Except for Permitted Investments,
directly or indirectly, make or acquire any Investment or incur any liabilities
(including contingent obligations) for or in connection with any Investment,
provided, however, that Administrative Borrower and its Subsidiaries shall not
have Permitted Investments (other than in the accounts subject to a Control
Agreement or accounts solely containing funds used to satisfy Borrowers’
obligations to fund health insurance claims) in deposit accounts or Securities
Accounts unless Administrative Borrower or any of its Subsidiaries, as
applicable, and the applicable securities intermediary or bank have entered into
a Control Agreement or similar arrangements governing such Permitted
Investments, as Agent shall determine in its Permitted Discretion, to perfect
(and further establish) the Agent’s Liens in such Permitted Investments.

 

7.14                        Transactions with Affiliates.  Directly or
indirectly enter into or, except as set forth on Schedule 5.23, permit to exist
any material transaction between any Borrower with another Borrower or between
any Borrower with any other Affiliate of such Borrower except for transactions
that are in the ordinary course of such Borrowers’ business, upon fair and
reasonable terms, that are fully disclosed to Agent, and that are no less
favorable to such Borrower than would be obtained in an arm’s length transaction
with a non-Affiliate.

 

7.15                        Suspension.  Except as permitted by Section 7.3
hereof, suspend or go out of a substantial portion of its business.

 

7.16                        Use of Proceeds.  Use the proceeds of the Advances
for any purpose inconsistent with the terms and conditions hereof, or for
purposes not permitted hereunder or for unlawful purposes.

 

7.17                        Change in Location of Chief Executive Office;
Inventory and Equipment with Bailees.  Relocate its chief executive office to a
new location without Administrative Borrower providing 30 days prior written
notification thereof to Agent and so long as, at the time of such written
notification, the applicable Borrower provides any financing statements or
fixture filings necessary to perfect and continue perfected the Agent’s Liens
and also provides to Agent a Collateral Access Agreement with respect to such
new location.  The Inventory and Equipment shall not at any time now or
hereafter be stored with a bailee, warehouseman, or similar party without
Agent’s prior written consent.

 

7.18                        Securities Accounts.  If Agent has notified
Administrative Borrower that a Control Agreement will thereafter be required for
any Securities Account, establish or maintain any Securities Account unless
Agent shall have received a Control Agreement in respect of such Securities
Account.  Borrowers agree to not transfer assets out of any Securities Account;
provided, however, that, so long as no Event of Default has occurred and is
continuing or would result therefrom, Borrowers may use such assets (and the
proceeds thereof) to the extent not prohibited by this Agreement.

 

84

--------------------------------------------------------------------------------


 

7.19                        No Prohibited Transactions Under ERISA.  Directly or
indirectly:

 

(a)                                  engage in any prohibited transaction which
is reasonably likely to result in a civil penalty or excise tax described in
Sections 406 of ERISA or 4975 of the IRC for which a statutory or class
exemption is not available or a private exemption has not been previously
obtained from the Department of Labor;

 

(b)                                 permit to exist with respect to any Benefit
Plan any accumulated funding deficiency (as defined in Sections 302 of ERISA and
412 of the IRC), whether or not waived;

 

(c)                                  fail to pay timely required contributions
or annual installments due with respect to any waived funding deficiency to any
Benefit Plan;

 

(d)                                 terminate any Benefit Plan where such event
would result in any liability of Parent, any of its Subsidiaries or any ERISA
Affiliate under Title IV of ERISA;

 

(e)                                  fail to make any required contribution or
payment to any Multiemployer Plan;

 

(f)                                    fail to pay any required installment or
any other payment required under Section 412 of the IRC on or before the due
date for such installment or other payment;

 

(g)                                 amend a Benefit Plan resulting in an
increase in current liability for the plan year such that either of any
Borrower, any Subsidiary of any Borrower or any ERISA Affiliate is required to
provide security to such Benefit Plan under Section 401(a)(29) of the IRC; or

 

(h)                                 withdraw from any Multiemployer Plan where
such withdrawal is reasonably likely to result in any liability of any such
entity under Title IV of ERISA; which, individually or in the aggregate, results
in or reasonably would be expected to result in a claim against or liability of
Borrowers, any of their Subsidiaries or any ERISA Affiliate in excess of
$100,000.

 

7.20                        Deposit Accounts, Credit card clearinghouse, etc. 
(a)  Establish any bank accounts, credit card clearinghouse or processors, other
than those bank accounts, clearinghouses and processors and other accounts, all
listed on Schedule 2.8, without Agent’s prior written consent, (b) violate
directly or indirectly any Control Agreement, Credit Card Agreement, cash
management bank product agreement, or other bank agency or lock box agreement in
favor of Agent for the benefit of the Lender Group with respect to such account,
(c) deposit into any of the payroll accounts listed on Schedule 2.8 any amounts
in excess of amounts necessary to pay current payroll obligations from such
accounts or (d) change any direction or designation relating to any credit card
clearinghouse or processor.

 

7.21                        Store Openings.  Open any location at which
Borrowers maintain, offer for sale or store any of the Collateral unless
Borrowers have provided Agent at least 30 days’ prior written notice of such
opening.

 

85

--------------------------------------------------------------------------------


 

7.22                        Minimum EBITDA / Fixed Charge Coverage Ratio.  (a)
Borrowers, on a consolidated basis, shall maintain EBITDA for any Reference
Period ending during any period described in the table below of not less than
the required amount set forth opposite such period in such table;

 

Applicable Amount:

 

Reference Period:

 

$

(2,500,000

)

April 30, 2004

 

$

(3,500,000

)

May 31, 2004

 

$

(6,000,000

)

June 30, 2004

 

$

(6,500,000

)

July 31, 2004

 

$

(5,500,000

)

August 31, 2004

 

$

(5,000,000

)

September 30, 2004

 

$

(6,000,000

)

October 31, 2004

 

$

(3,000,000

)

November 30, 2004

 

$

7,500,000

 

December 31, 2004

 

$

10,000,000

 

Any month ending thereafter through June 30, 2005, as adjusted upward below

 

 

The foregoing covenant may be adjusted upwards for each Reference Period ending
after January 31, 2005 based upon Borrowers’ Projections for the fiscal year
containing that fiscal month and fiscal year which have been delivered in
accordance with Section 6.3(c).  Agent may set the foregoing level upwards for
future periods to a level that would not exceed 85% of the projected EBITDA set
forth in such Projections delivered to Agent.

 

(b)                                 Commencing with the Reference Period ended
July 31, 2005 and as of the last day of each month thereafter, Borrowers, on a
consolidated basis, shall not permit the Fixed Charge Coverage Ratio to be less
than 1.10:1.00 for each Reference Period ending on such date.

 

7.23                        Capital Expenditures.  Make capital expenditures for
the Reference Period ending January 31, 2005, and for each fiscal year
thereafter, in excess of $15,000,000.  The capital expenditures covenant may be
adjusted each fiscal year based upon the Borrowers’ Projections for such fiscal
year which have been delivered in accordance with Section 6.3(c).

 

86

--------------------------------------------------------------------------------


 

8.                                      EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

 

8.1                               If Borrowers fail to pay when due and payable
or when declared due and payable, all or any portion of the Obligations (whether
of principal, interest (including any interest which, but for the provisions of
the Bankruptcy Code, would have accrued on such amounts), fees and charges due
the Lender Group, reimbursement of Lender Group Expenses, or other amounts
constituting Obligations);

 

8.2                               (a)                                  If any
Borrower neglects to perform, keep, or observe any term, provision, condition,
covenant, or agreement contained in Section 6.2 (Collateral Reporting),
Section 6.7 (Maintenance of Equipment), the portion of Section 6.8 (Taxes) as
pertains to state franchise taxes, Section 6.9 (Insurance), Section 6.10
(Location of Inventory and Equipment), Section 6.11 (Compliance with Laws), or
Section 6.12 (Leases) of this Agreement and such failure continues for a period
of five (5) Business Days; (b) If Borrower fails or neglects to perform, keep,
or observe any term, provision, condition, covenant, or agreement contained in
Section 6.1 (Accounting System), Section 6.4 (Return), Section 6.5 (Maintenance
of Properties), Section 6.19 (Employee Benefits), Section 6.23 (Landlord Waivers
and Consents), Section 6.24 (Material Inventory Supplier) of this Agreement and
such failure continues for a period of 15 Business Days; or (c) If Borrower
fails or neglects to perform, keep, or observe any other term, provision,
condition, covenant, or agreement contained in this Agreement, or in any of the
other Loan Documents (giving effect to any grace periods, cure periods, or
required notices, if any, expressly provided for in such Loan Documents); in
each case, other than any such term, provision, condition, covenant, or
agreement that is the subject of another provision of this Section 8, in which
event such other provision of this Section 8 shall govern); provided that,
during any period of time that any such failure or neglect of Borrower referred
to in this paragraph exists, even if such failure or neglect is not yet an Event
of Default by virtue of the existence of a grace or cure period or the
pre-condition of the giving of a notice, each member of the Lender Group shall
be relieved of its obligation to extend credit hereunder;

 

8.3                               If there is a Material Adverse Change;

 

8.4                               If any material portion of any Borrower’s or
any of its Subsidiaries’ assets is attached, seized, subjected to a writ or
distress warrant, levied upon, or comes into the possession of any third Person;

 

8.5                               If an Insolvency Proceeding is commenced by
any Borrower or any of its Subsidiaries;

 

8.6                               If an Insolvency Proceeding is commenced
against any Borrower, or any of its Subsidiaries, and any of the following
events occur:  (a) the applicable Borrower or the Subsidiary consents to the
institution of the Insolvency Proceeding against it, (b) the petition commencing
the Insolvency Proceeding is not timely controverted, (c) the petition
commencing the Insolvency Proceeding is not dismissed within sixty (60) calendar
days of the date of the filing thereof; provided, however, that, during the
pendency of such period, Agent (including any successor agent) and each other
member of the Lender Group shall be relieved of their obligation to extend
credit hereunder, (d) an interim trustee, custodian, liquidator or receiver is
appointed to take possession of all or any substantial portion of the properties
or assets of, or to operate all or any substantial portion of the business of,
any Borrower or any of its Subsidiaries, or (e) an order for relief shall have
been entered therein;

 

8.7                               If any Borrower or any of its Subsidiaries is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs;

 

87

--------------------------------------------------------------------------------


 

8.8                               (a)                                  If a
notice of Lien, levy, or assessment is filed of record with respect to any
Borrower’s or any of its Subsidiaries’ assets by the United States, or any
department, agency, or instrumentality thereof, and the Lien, levy or assessment
is not fully released or discharged within ten (10) days of the date of such
filing, or (b) if any taxes or debts owing at any time hereafter to any one or
more of such entities becomes a Lien, whether choate or otherwise, upon any
Borrower’s or any of its Subsidiaries’ assets and the same is not paid on the
payment date thereof, unless the same is the subject of a Permitted Protest;

 

8.9                               (a)                                  If one or
more notice of Lien, levy, or assessment with respect to taxes or debts owing is
filed of record with respect to any Borrower’s properties or assets by any
state, county, municipal or other non-federal governmental agency, and the Lien,
levy, or assessment is not (i) fully released, discharged or bonded against
before the earlier of 30 days of the date that it first arises or 5 days of the
date when such property or asset is subject to being forfeited, or (ii) the
subject of a Permitted Protest, or (b) if any taxes or debts owing at any time
hereafter to any one or more of any state, county, municipal or other
non-federal governmental agency becomes a Lien, whether choate or otherwise,
upon any Borrower’s properties or assets and the Lien is not fully (i) fully
released, discharged or bonded against before the due date of such tax or debt
or five (5) days of the date when such property or asset is subject to being
forfeited or (ii) the subject of a Permitted Protest;

 

8.10                        If a judgment or other claim, in excess of $250,000
individually or in the aggregate for all such judgments or other claims becomes
a Lien or encumbrance upon any material portion of any Borrower’s or any of its
Subsidiaries’ properties or assets;

 

8.11                        If any Borrower shall fail to pay when due the
principal or interest on any Indebtedness of such Borrower in excess of $250,000
individually or in the aggregate of all such Indebtedness, or a default by a
Borrower in the observance or performance of any term, covenant or agreement of
such Borrower in any agreement relating to any indebtedness of such Borrower in
excess of $250,000 individually or in the aggregate, and the passage of any
grace period with respect thereto, the effect of which default in either case is
to permit the holder of such Indebtedness, irrespective of whether exercised, to
accelerate the maturity of the applicable Borrower’s or its Subsidiaries’
obligations thereunder;

 

8.12                        If there is a default in any material agreement to
which Parent is a party (or to which any Subsidiary or Parent is a party if such
agreement is material to Borrowers considered as a whole) with one or more third
persons (other than as described in Section 8.11) and such default (a) occurs at
the final maturity of the obligations thereunder, or (b) results in a right by
such third Person(s), irrespective of whether exercised, to accelerate the
maturity of the applicable Borrower’s or its Subsidiaries’ obligations
thereunder;

 

8.13                        If any Borrower or any of its Subsidiaries makes any
payment on account of Indebtedness that has been contractually subordinated in
right of payment to the payment of the Obligations, except to the extent such
payment is permitted by the terms of the subordination provisions applicable to
such Indebtedness or the holders of all or any part of such Indebtedness shall
accelerate the maturity of all or any part of such Indebtedness, such
Indebtedness shall be prepaid, redeemed or repurchased in whole or in part or an
offer to prepay, redeem or repurchase such Indebtedness in whole or in part
shall have been made;

 

8.14                        If any material misstatement or misrepresentation
exists now or hereafter in any warranty, representation, statement, or Record
made to the Lender Group by any Borrower, its Subsidiaries, or any officer,
employee, agent, or director of any Borrower or any of its Subsidiaries, or any
such warranty, representation, statement or Record is withdrawn;

 

88

--------------------------------------------------------------------------------


 

8.15                        If the obligation of any guarantor under its
guaranty or other third Person under any Loan Document is limited or terminated
by operation of law or by the guarantor or other third Person thereunder, or any
such guarantor or other third Person becomes the subject of an Insolvency
Proceeding;

 

8.16                        If this Agreement or any other Loan Document that
purports to create a Lien, shall, for any reason, fail or cease to create a
valid and perfected and, except with respect to Permitted Liens and to the
extent permitted by the terms hereof or thereof, first priority Lien on or
security interest in the Collateral covered hereby or thereby; or

 

8.17                        Any provision of any Loan Document shall at any time
for any reason be declared to be null and void, or the validity or
enforceability thereof shall be contested by any Borrower, or a proceeding shall
be commenced by any Borrower, or by any Governmental Authority having
jurisdiction over any Borrower, seeking to establish the invalidity or
unenforceability thereof, or any Borrower shall deny that any Borrower has any
liability or obligation purported to be created under any Loan Document.

 

8.18                        Any Borrower or any ERISA Affiliate incurs any
liability to the PBGC or a Guaranteed Pension Plan pursuant to Title IV of ERISA
in an aggregate amount exceeding $250,000, or any Borrower or any ERISA
Affiliate is assessed withdrawal liability pursuant to Title IV of ERISA by a
Multiemployer Plan requiring aggregate annual payments exceeding $250,000, or
any of the following occurs with respect to a Guaranteed Pension Plan: (a) an
ERISA Event, or a failure to make a required installment or other payment
(within the meaning of §302(f)(1) of ERISA), provided that Agent determines in
its Permitted Discretion that such event (i) could be expected to result in
liability of any Borrower or any of its Subsidiaries to the PBGC or such
Guaranteed Pension Plan in an aggregate amount exceeding $250,000 and (ii) could
constitute grounds for the termination of such Guaranteed Pension Plan by the
PBGC, for the appointment by the appropriate United States District Court of a
trustee to administer such Guaranteed Pension Plan or for the imposition of a
lien in favor of such Guaranteed Pension Plan; or (b) the appointment by a
United States District Court of a trustee to administer such Guaranteed Pension
Plan; or (c) the institution by the PBGC of proceedings to terminate such
Guaranteed Pension Plan.

 

9.                                      THE LENDER GROUP’S RIGHTS AND REMEDIES.

 

9.1                               Rights and Remedies.  Upon the occurrence, and
during the continuation, of an Event of Default, the Agent may, or upon the
instruction of (i) the Required Revolving Credit Lenders (at their election but
without notice of their election and without presentment, protest, demand or any
notice of any kind, all of which are hereby expressly waived by Borrowers) or,
(ii) following the Standstill Termination Date, the Required Tranche B Lenders
or Required Revolving Credit Lenders (at their election but without notice of
their election other than notice to the Agent and without presentment, protest,
demand or any notice of any kind to the Borrowers, all of which are hereby
expressly waived by Borrowers but upon notice of their election to the Agent)
shall exercise any of the rights of a secured party under the Code and any other
rights and remedies provided for in this Agreement or any other Loan Document or
otherwise available to it at law or in equity on behalf of the Lender Group (and
Agent shall do the same on behalf of the Lender Group), such rights and remedies
to include the following, all of which are authorized by Borrowers:

 

(a)                                  Declare all Obligations, whether evidenced
by this Agreement, any Note or by any of the other Loan Documents, or otherwise,
immediately due and payable, provided that in the event of any Event of Default
under Section 8.5 or Section 8.6, all such amounts shall become immediately due
and payable automatically and without any requirement of notice from Agent or
any Lender;

 

89

--------------------------------------------------------------------------------


 

(b)                                 Cease advancing money or extending credit to
or for the benefit of Borrowers under this Agreement, under any of the Loan
Documents, or under any other agreement between Borrowers and the Lender Group,
provided that in the event of any Event of Default under Section 8.5 or
Section 8.6, any unused portion of the credit hereunder shall forthwith
terminate and each Revolving Credit Lender shall be relieved of all further
obligations to make Advances to Borrowers and the Issuing Lender shall be
relieved of all further obligations to issue, extend or renew Letters of Credit;

 

(c)                                  Terminate this Agreement and any of the
other Loan Documents as to any future liability or obligation of the Lender
Group, but without affecting any of the Agent’s Liens in the Collateral and
without affecting the Obligations, provided that in the event of any Event of
Default under Section 8.5 or Section 8.6, any unused portion of the credit
hereunder shall forthwith terminate and each Revolving Credit Lender shall be
relieved of all further obligations to make Advances to Borrowers and the
Issuing Lender shall be relieved of all further obligations to issue, extend or
renew Letters of Credit;

 

(d)                                 Notify Account Debtors and other Persons
obligated on the Collateral to make payment or otherwise render performance to
or for Agent, and, to the extent permitted under the Code, enforce the
obligations of Account Debtors and other Persons obligated on the Collateral and
exercise the rights of Borrowers with respect to such obligations and any
property that may secure such obligations;

 

(e)                                  Settle or adjust disputes and claims
directly with Account Debtors for amounts and upon terms which Agent considers
advisable, and in such cases, Agent will credit the Loan Account with only the
net amounts received by Agent in payment of such disputed Accounts after
deducting all Lender Group Expenses incurred or expended in connection
therewith;

 

(f)                                    Take any proceeds of the Collateral;

 

(g)                                 Make any filings with the applicable
recording offices required to enforce any Borrower’s rights as a mortgagee of
Real Property;

 

(h)                                 Cause Borrowers to hold all returned
Inventory in trust for the Lender Group, segregate all returned Inventory from
all other assets of Borrowers or in Borrowers’ possession and conspicuously
label said returned Inventory as the property of the Lender Group;

 

(i)                                     Instruct any securities intermediary to
liquidate the applicable Securities Account or any related Investment Property
maintained or held thereby and remit the proceeds thereof to the Agent’s
Account;

 

(j)                                     Without notice to or demand upon any
Borrower, make such payments and do such acts as Agent considers necessary or
reasonable to protect its security interests in the Collateral.  Each Borrower
agrees to assemble the Personal Property Collateral if Agent so requires, and to
make the Personal Property Collateral available to Agent at a place that Agent
may designate which is reasonably convenient to both parties.  Each Borrower
authorizes Agent to enter the premises where the Personal Property Collateral is
located, to take and maintain possession of the Personal Property Collateral, or
any part of it, and to pay, purchase, contest, or compromise any Lien that in
Agent’s determination appears to conflict with the Agent’s Liens and to pay all
expenses incurred in connection therewith and to charge Borrowers’ Loan Account
therefor.  With respect to any of Borrowers’ owned or leased premises, each
Borrower hereby grants Agent a license to enter into possession of such premises
and to occupy the same, without

 

90

--------------------------------------------------------------------------------


 

charge, in order to exercise any of the Lender Group’s rights or remedies
provided herein, at law, in equity, or otherwise;

 

(k)                                  Without notice to any Borrower (such notice
being expressly waived), and without constituting a retention of any Collateral
in satisfaction of an obligation (within the meaning of the Code), set off and
apply to the Obligations any and all (i) balances and deposits of any Borrower
held by the Lender Group (including without limitation any amounts received in a
bank account subject to a Control Agreement or the Concentration Accounts), or
(ii) Indebtedness at any time owing to or for the credit or the account of any
Borrower held by the Lender Group;

 

(l)                                     Hold, as cash collateral, any and all
balances and deposits of any Borrower held by the Lender Group, and any amounts
received in a bank account subject to a Control Agreement or the Concentration
Accounts, to secure the full and final repayment of all of the Obligations;

 

(m)                               Instruct each depositary bank with whom a bank
account subject to a Control Agreement is maintained, to pay any and all
balances and deposits in the applicable Concentration Account to the Agent’s
Account;

 

(n)                                 Ship, reclaim, recover, store, finish,
maintain, repair, prepare for sale, advertise for sale, and sell (in the manner
provided for herein) the Personal Property Collateral.  Each Borrower hereby
grants to Agent a license or other right to use, without charge, such Borrower’s
labels, patents, copyrights, trade secrets, trade names, trademarks, service
marks, and advertising matter, or any property of a similar nature, as it
pertains to the Personal Property Collateral, in completing production of,
advertising for sale, and selling any Personal Property Collateral and such
Borrower’s rights under all licenses and all franchise agreements shall inure to
the Lender Group’s benefit;

 

(o)                                 Sell the Personal Property Collateral at
either a public or private sale, or both, by way of one or more contracts or
transactions, for cash or on terms, in such manner and at such places (including
Borrowers’ premises) as Agent determines is commercially reasonable.  It is not
necessary that the Personal Property Collateral be present at any such sale;

 

(p)                                 Agent shall give notice of the disposition
of the Collateral as follows:

 

(i)                                     Agent shall give Administrative Borrower
(for the benefit of the applicable Borrower) a notice in writing of the time and
place of public sale, or, if the sale is a private sale or some other
disposition other than a public sale is to be made of the Collateral, the time
on or after which the private sale or other disposition is to be made; and

 

(ii)                                  The notice shall be personally delivered
or mailed, postage prepaid, to Administrative Borrower as provided in
Section 12, at least 5 days before the earliest time of disposition set forth in
the notice; no notice needs to be given prior to the disposition of any portion
of the Personal Property Collateral that is perishable or threatens to decline
speedily in value or that is of a type customarily sold on a recognized market;

 

91

--------------------------------------------------------------------------------


 

(q)                                 Borrowers hereby acknowledge that ten (10)
days prior written notice of such sale or sales shall be reasonable notice; in
addition Borrowers waive any and all rights that they have to a judicial hearing
in advance of the enforcement of any of Agent’s rights and remedies hereunder,
including its right if a Default exists to take immediate possession of
Collateral and to exercise its rights and remedies with respect thereto;

 

(r)                                    Agent, on behalf of the Lender Group may
credit bid and purchase at any public sale;

 

(s)                                  Agent may seek the appointment of a
receiver or keeper to take possession of all or any portion of the Collateral or
to operate same and, to the maximum extent permitted by law, may seek the
appointment of such a receiver without the requirement of prior notice or a
hearing;

 

(t)                                    Agent shall have the rights and remedies
of a secured party under the Code and any additional rights and remedies as may
be provided to a secured party in any jurisdiction in which Collateral is
located;

 

(u)                                 The Lender Group shall have all other rights
and remedies available to it at law or in equity pursuant to any Loan Documents
and whether or not the Lenders shall have accelerated the maturity of the
Obligations pursuant to this Section 9.1, each Lender, if owed any amount with
respect to the Obligations, may, with the written consent of Required Revolving
Credit Lenders or Agent but not otherwise, proceed to protect and enforce its
rights by suit in equity, action at law, or other appropriate proceeding,
whether for the specific performance of any covenant or agreement contained in
this Agreement and the other Loan Documents or any instrument pursuant to which
the Obligations to such Lender are evidenced, included as permitted by
applicable law the obtaining of the ex parte appointment of a receiver, and if
such amount shall have become due, by declaration or otherwise, proceed to
enforce the payment thereof or any other legal or equitable right of such
Lender; and

 

(v)                                 Any deficiency that exists after disposition
of the Personal Property Collateral as provided above will be paid immediately
by Borrowers.  Any excess will be returned, without interest and subject to the
rights of third Persons, by Agent to Administrative Borrower (for the benefit of
the applicable Borrower).

 

9.2                               Securities and Deposits.  Agent may at any
time, at its option, transfer to itself or any nominee any securities
constituting Collateral, receive any income thereon and hold such income as
additional Collateral or apply it to the Obligations.  Whether or not any
Obligations are due, Agent may demand, sue for, collect, or make any settlement
or compromise which it deems desirable with respect to such Obligations.

 

9.3                               Standards for Exercising Rights and Remedies. 
To the extent that applicable law imposes duties on Agent to exercise remedies
in a commercially reasonable manner, Borrowers acknowledge and agree that it is
not commercially unreasonable for Agent (a) to fail to incur expenses reasonably
deemed significant by Agent to prepare Collateral for disposition or otherwise
to fail to complete raw material or work in process into finished goods or other
finished products for disposition, (b) to fail to obtain third party consents
for access to Collateral to be disposed of, or to obtain or, if not required by
other law, to fail to obtain governmental or third party consents for the
collection or disposition of Collateral to be collected or disposed of, (c) to
fail to exercise collection remedies against account debtors or other persons
obligated on Collateral or to fail to remove Liens on or any adverse

 

92

--------------------------------------------------------------------------------


 

claims against Collateral, (d) to exercise collection remedies against account
debtors and other persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (e) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (f) to contact other
persons, whether or not in the same business as the Borrowers, for expressions
of interest in acquiring all or any portion of the Collateral, (g) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the collateral is of a specialized nature, (h) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (i) to dispose of assets
in wholesale rather than retail markets, (j) to disclaim disposition warranties,
(k) to purchase insurance or credit enhancements to insure Agent against risks
of loss, collection or disposition of Collateral or to provide to Agent a
guaranteed return from the collection or disposition of Collateral, or (l) to
the extent deemed appropriate by Agent, to obtain the services of brokers,
investment bankers, consultants and other professionals to assist Agent in the
collection or disposition of any of the Collateral, or (m) conduct going out of
business sales and otherwise liquidate the inventory.  Borrowers acknowledge
that the purpose of this Section 9.3 is to provide non-exhaustive indications of
what actions or omissions by Agent would fulfill Agent’s duties under the Code
or any other relevant jurisdiction in Agent’s exercise of remedies against the
Collateral and that other actions or omissions by Agent shall not be deemed to
fail to fulfill such duties solely on account of not being indicated in this
Section 9.3.  Without limitation upon the foregoing, nothing contained in this
Section 9.3. shall be construed to grant any rights to Borrowers or to impose
any duties on Agent that would not have been granted or imposed by this
Agreement or by applicable law in the absence of this Section 9.3.

 

9.4                               Remedies Cumulative.  The rights and remedies
of the Lender Group under this Agreement, the other Loan Documents, and all
other agreements shall be cumulative and may be exercised simultaneously.  The
Lender Group shall have all other rights and remedies not inconsistent herewith
as provided under the Code, by law, or in equity.  No exercise by the Lender
Group of one right or remedy shall be deemed an election, and no waiver by the
Lender Group of any Event of Default shall be deemed a continuing waiver.  No
delay by the Lender Group shall constitute a waiver, election, or acquiescence
by it.

 

9.5                               License.  Effective upon the occurrence of an
Event of Default, each Borrower hereby grants to Agent a royalty free
non-exclusive license to use, apply and affix any trademark, tradename, logo or
the like in which any Borrower now or hereafter has rights, such license being
with respect to Agent’s exercise of the rights hereunder, including, without
limitation, in connection with any completion of the manufacture of Inventory or
sale or other disposition of Inventory.

 

10.                               TAXES AND EXPENSES.

 

If any Borrower fails to pay any monies (whether taxes, assessments, insurance
premiums, or, in the case of leased properties or assets, rents or other amounts
payable under such leases) due to third Persons, or fails to make any deposits
or furnish any required proof of payment or deposit, all as required under the
terms of this Agreement, then, Agent to the extent Agent determines that such
failure by Borrowers could result in a Material Adverse Change, in its sole
discretion and without prior notice to any Borrower, may do any or all of the
following:  (a) make payment of the same or any part thereof, (b) set up such
reserves in Borrowers’ Loan Account as Agent deems necessary to protect the
Lender Group from the exposure created by such failure, or (c) in the case of
the failure to comply with Section 6.9 hereof, obtain and maintain insurance
policies of the type described in Section 6.9 and take any action with respect
to such policies as Agent deems prudent.  Any such amounts paid by Agent shall
constitute Lender Group Expenses and any such payments shall not constitute an
agreement by the Lender Group to make similar payments in the future or a waiver
by the Lender Group of any Event of Default under this

 

93

--------------------------------------------------------------------------------


 

Agreement.  Agent need not inquire as to, or contest the validity of, any such
expense, tax, or Lien and the receipt of the usual official notice for the
payment thereof shall be conclusive evidence that the same was validly due and
owing.

 

11.                               WAIVERS; INDEMNIFICATION.

 

11.1                        Demand; Protest; etc.  Each Borrower waives demand,
protest, notice of protest, notice of default or dishonor, notice of payment and
nonpayment, nonpayment at maturity, release, compromise, settlement, extension,
or renewal of documents, instruments, chattel paper, and guarantees at any time
held by the Lender Group on which any such Borrower may in any way be liable and
any and all suretyship defenses.

 

11.2                        The Lender Group’s Liability for Collateral.  Each
Borrower hereby agrees that:  (a) so long as the Lender Group complies with its
obligations, if any, under the Code, Agent shall not in any way or manner be
liable or responsible for:  (i) the safekeeping of the Collateral, (ii) any loss
or damage thereto occurring or arising in any manner or fashion from any cause,
(iii) any diminution in the value thereof, or (iv) any act or default of any
carrier, warehouseman, bailee, forwarding agency, or other Person, and (b) all
risk of loss, damage, or destruction of the Collateral shall be borne by
Borrowers. Each Borrower shall remain obligated and liable under each contract
or agreement comprised in the Collateral to be observed or performed by
Borrowers thereunder.  Neither Agent nor any Lender shall have any obligation or
liability under any such contract or agreement by reason or arising out of this
Agreement or the receipt by Agent or any Lender of any payment relating to any
of the Collateral, nor shall Agent or any Lender be obligated in any manner to
perform any of the obligations of Borrowers under or pursuant to any such
contract or agreement, to make inquiry as to the nature or sufficiency of any
payment received by Agent or any Lender in respect of the Collateral or as to
the sufficiency of any performance by any party under any such contract or
agreement, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to Agent or to which Agent or any Lender may be entitled to at any time
or times. Agent’s sole duty with respect to the custody, safe-keeping and
physical preservation of the Collateral in its possession, under §9-207 of the
Code, or otherwise, shall be to deal with such Collateral in the same manner as
Agent deals with similar property for its own account.

 

11.3                        Indemnification.  Each Borrower shall pay,
indemnify, defend, and hold the Agent-Related Persons, Tranche B Agent-Related
Person, the Lender-Related Persons with respect to each Lender, each
Participant, and each of their respective officers, directors, employees,
agents, and attorneys-in-fact (each, an “Indemnified Person”) harmless (to the
fullest extent permitted by law) from and against any and all claims, demands,
suits, actions, investigations, proceedings, and damages, and all reasonable
attorneys fees and disbursements and other costs and expenses actually incurred
in connection therewith (as and when they are incurred and irrespective of
whether suit is brought), at any time asserted against, imposed upon, or
incurred by any of them in connection with or as a result of or related to (a)
the execution, delivery, enforcement, performance, or administration of this
Agreement, any of the other Loan Documents, or the transactions contemplated
hereby or thereby, (b) the reversal or withdrawal of any provisional credits
granted by Agent upon the transfer of funds from lock box, bank agency,
concentration accounts or otherwise under any cash management arrangements with
any Borrower or any Subsidiary or in connection with the provisional honoring of
funds transfers, checks or other items, (c) any actual or alleged infringement
of any patent, copyright, trademark, service mark or similar right of any
Borrower or any of its Subsidiaries comprised in the Collateral, (d) with
respect to the Borrowers and their Subsidiaries and their respective properties
and assets, any Environmental Claims, and (e) with respect to any investigation,
litigation, or proceeding related to this Agreement, any other Loan Document, or
the use of the proceeds of the credit provided hereunder (irrespective of
whether any Indemnified Person is a party thereto), or any act, omission, event,
or circumstance in any manner related

 

94

--------------------------------------------------------------------------------


 

thereto (all the foregoing, collectively, the “Indemnified Liabilities”).  The
foregoing to the contrary notwithstanding, Borrowers shall have no obligation to
any Indemnified Person under this Section 11.3 with respect to any Indemnified
Liability that a court of competent jurisdiction finally determines to have
resulted from the gross negligence or willful misconduct of such Indemnified
Person.  This provision shall survive the termination of this Agreement and the
repayment of the Obligations.  If any Indemnified Person makes any payment to
any other Indemnified Person with respect to an Indemnified Liability as to
which Borrowers were required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrowers with respect thereto.  WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART CAUSED BY OR ARISE
OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER
PERSON.

 

12.                               NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands by
Borrowers. Agent or the Tranche B Agent to the other relating to this Agreement
or any other Loan Document shall be in writing and (except for financial
statements and other informational documents which may be sent by first-class
mail, postage prepaid) shall be personally delivered or sent by registered or
certified mail (postage prepaid, return receipt requested), overnight courier,
electronic mail (at such email addresses as Administrative Borrower, Agent or
Tranche B Agent, as applicable, may designate to each other in accordance
herewith), or telefacsimile to Borrowers in care of Administrative Borrower, to
the Agent or to the Tranche B Agent, as the case may be, at its address set
forth below:

 

 

If to Borrowers:

Ultimate Electronics, Inc.

 

 

321 West 84th Avenue, Suite A

 

 

Thornton, Colorado 80260

 

 

Attn:  Chief Financial Officer

 

 

Fax No.  (303) 412-2502

 

 

 

 

with copies to:

Davis, Graham & Stubbs LLP

 

 

1550 17th Street, Suite 500

 

 

Denver, Colorado 80202

 

 

Attn:  Laura Gill, Esq.

 

 

Fax No.  (303) 892-7400

 

 

 

 

If to Agent:

Wells Fargo Retail Finance LLC

 

 

One Boston Place, 18th Floor

 

 

Boston, Massachusetts 02108

 

 

Attn:  Jennifer Blanchette

 

 

Fax No.  (617) 523-4027

 

 

 

 

with copies to:

Bingham McCutchen LLP

 

 

150 Federal Street

 

 

Boston, Massachusetts 02110

 

 

Attn:  Robert A.J. Barry, Esq.

 

 

Fax No. (617) 951-8736

 

95

--------------------------------------------------------------------------------


 

 

 

If to Tranche B Agent:

 

 

Back Bay Capital Funding LLC

 

 

40 Broad Street, 10th Floor

 

 

Boston, Massachusetts 02109

 

 

Attn: William Chan

 

 

Fax No. (617) 434-4185

 

 

 

 

with copies to:

Riemer & Braunstein LLP

 

 

3 Center Plaza

 

 

Boston, Massachusetts 02108

 

 

Attn: Donald E. Rothman, Esq.

 

 

Fax No. (17) 692-3556

 

Agent, Tranche B Agent and Borrowers may change the address at which they are to
receive notices hereunder, by notice in writing in the foregoing manner given to
the other party.  All notices or demands sent in accordance with this
Section 12, other than notices by Agent in connection with enforcement rights
against the Collateral under the provisions of the Code, shall be deemed
received on the earlier of the date of actual receipt or 3 Business Days after
the deposit thereof in the mail.  Each Borrower acknowledges and agrees that
notices sent by the Lender Group in connection with the exercise of enforcement
rights against Collateral under the provisions of the Code shall be deemed sent
when deposited in the mail or personally delivered, or, where permitted by law,
transmitted by telefacsimile or any other method set forth above.

 

13.                               CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

(a)                                  THE VALIDITY OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN
DOCUMENT IN RESPECT OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE
PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR
THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS.

 

(b)                                 THE PARTIES AGREE THAT ALL ACTIONS OR
PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND FEDERAL COURTS
LOCATED IN THE COUNTY OF SUFFOLK, COMMONWEALTH OF MASSACHUSETTS, PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND.  BORROWERS AND THE LENDER GROUP WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SUBSECTION 13(b).

 

96

--------------------------------------------------------------------------------


 

BORROWERS AND THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE
LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.  BORROWERS AND THE LENDER GROUP REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

(c)                                  EXCEPT AS PROHIBITED BY LAW, EACH BORROWER
HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION
REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES.  EACH BORROWER (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY LENDER OR AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH LENDER
OR AGENT WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS AND (B) ACKNOWLEDGES THAT EACH MEMBER OF THE LENDER GROUP HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS TO WHICH IT IS A
PARTY BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.

 

14.                               ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

 

14.1                        Assignments and Participations

 

(a)                                  Any Lender may, with the written consent of
Agent (provided that no written consent of Agent shall be required in connection
with any assignment and delegation by a Lender to an Eligible Transferee),
assign and delegate to one or more assignees (each an “Assignee”) all, or any
ratable part of all, of the Obligations, the Commitments and the other rights
and obligations of such Lender hereunder and under the other Loan Documents,
provided, that assignments of Revolving Credit Commitments and Obligations in
respect of any Borrowings shall be in a minimum amount of $5,000,000; and
provided, that assignments of all or a portion of a Tranche B Lender’s
interests, rights and obligations under this Agreement may be assigned without
the written consent of the Agent if (i) an Event of Default exists or (ii) the
assignment is to an existing Lender hereunder; provided, however, that Borrowers
and Agent may continue to deal solely and directly with such Lender in
connection with the interest so assigned to an Assignee until (x) written notice
of such assignment, together with payment instructions, addresses, and related
information with respect to the Assignee, have been given to Administrative
Borrower and Agent by such Lender and the Assignee, (y) such Lender and its
Assignee have delivered to Administrative Borrower and Agent an Assignment and
Acceptance in form and substance satisfactory to Agent, and (z) the assignor
Lender or Assignee has paid to Agent for Agent’s separate account a processing
fee in the amount of $5,000.  Anything contained herein to the contrary
notwithstanding, the consent of Agent shall not be required (and payment of any
fees shall not be required) if such assignment is in connection with any merger,
consolidation, sale, transfer, or other disposition of all or any substantial
portion of the business or loan portfolio of such Lender.

 

97

--------------------------------------------------------------------------------


 

(b)                                 From and after the date that Agent notifies
the assignor Lender (with a copy to Administrative Borrower) that it has
received an executed Assignment and Acceptance and payment of the
above-referenced processing fee, (i) the Assignee thereunder shall be a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, shall have the rights
and obligations of a Lender under the Loan Documents, and (ii) the assignor
Lender shall, to the extent that rights and obligations hereunder and under the
other Loan Documents have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (except with respect to Section 11.3 hereof)
and be released from its obligations under this Agreement (and in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement and the other Loan
Documents, such Lender shall cease to be a party hereto and thereto), and such
assignment shall affect a novation between Borrowers and the Assignee.

 

(c)                                  By executing and delivering an Assignment
and Acceptance, the assigning Lender thereunder and the Assignee thereunder
confirm to and agree with each other and the other parties hereto as follows: 
(i) other than as provided in such Assignment and Acceptance, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document furnished pursuant hereto, (ii) such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrowers or the performance or observance by Borrowers
of any of their obligations under this Agreement or any other Loan Document
furnished pursuant hereto, (iii) such Assignee confirms that it has received a
copy of this Agreement, together with such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance, (iv) such Assignee will, independently and
without reliance upon Agent, such assigning Lender or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement, (v) such Assignee appoints and authorizes Agent to take
such actions and to exercise such powers under this Agreement as are delegated
to Agent, by the terms hereof, together with such powers as are reasonably
incidental thereto, and (vi) such Assignee agrees that it will perform all of
the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.

 

(d)                                 Immediately upon each Assignee’s making its
processing fee payment under the Assignment and Acceptance and receipt and
acknowledgment by Agent of such fully executed Assignment and Acceptance, this
Agreement shall be deemed to be amended to the extent, but only to the extent,
necessary to reflect the addition of the Assignee and the resulting adjustment
of the Commitments arising therefrom.  The Commitment allocated to each Assignee
shall reduce such Commitments of the assigning Lender pro tanto.

 

(e)                                  Any Lender may at any time, with the
written consent of Agent, sell to one or more commercial banks, financial
institutions, or other Persons not Affiliates of such Lender (a “Participant”)
participating interests in its Obligations, the Commitment, and the other rights
and interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents (provided that no written consent of

 

98

--------------------------------------------------------------------------------


 

Agent shall be required in connection with any sale of any such participating
interests by a Lender to an Eligible Transferee); provided, however, that (i)
the Originating Lender shall remain a “Lender” for all purposes of this
Agreement and the other Loan Documents and the Participant receiving the
participating interest in the Obligations, the Commitments, and the other rights
and interests of the Originating Lender hereunder shall not constitute a
“Lender” hereunder or under the other Loan Documents and the Originating
Lender’s obligations under this Agreement shall remain unchanged, (ii) the
Originating Lender shall remain solely responsible for the performance of such
obligations, (iii) Borrowers, Agent, and the Lenders shall continue to deal
solely and directly with the Originating Lender in connection with the
Originating Lender’s rights and obligations under this Agreement and the other
Loan Documents, (iv) no Lender shall transfer or grant any participating
interest under which the Participant has the right to approve any amendment to,
or any consent or waiver with respect to, this Agreement or any other Loan
Document, except to the extent such amendment to, or consent or waiver with
respect to this Agreement or of any other Loan Document would (A) extend the
final maturity date of the Obligations hereunder in which such Participant is
participating, (B) reduce the interest rate applicable to the Obligations
hereunder in which such Participant is participating, (C) release all or a
material portion of the Collateral or guaranties (except to the extent expressly
provided herein or in any of the Loan Documents) supporting the Obligations
hereunder in which such Participant is participating, (D) postpone the payment
of, or reduce the amount of, the interest or fees payable to such Participant
through such Lender, or (E) change the amount or due dates of scheduled
principal repayments or prepayments or premiums; and (v) all amounts payable by
Borrowers hereunder shall be determined as if such Lender had not sold such
participation; except that, if amounts outstanding under this Agreement are due
and unpaid, or shall have been declared or shall have become due and payable
upon the occurrence of an Event of Default, each Participant shall be deemed to
have the right of set-off in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement.  The rights of any Participant only shall be derivative through the
Originating Lender with whom such Participant participates and no Participant
shall have any rights under this Agreement or the other Loan Documents or any
direct rights as to the other Lenders, Agent, Borrowers, the Collections, the
Collateral, or otherwise in respect of the Obligations.  No Participant shall
have the right to participate directly in the making of decisions by the Lenders
among themselves.

 

(f)                                    In connection with any such assignment or
participation or proposed assignment or participation, a Lender may disclose all
documents and information which it now or hereafter may have relating to
Borrowers or Borrowers’ business.

 

(g)                                 If any assignee Lender is an Affiliate of
any Borrower, then any such assignee Lender shall have no right to vote as a
Lender hereunder or under any of the other Loan Documents for purposes of
granting consents or waivers or for purposes of agreeing to amendments or other
modifications to any of the Loan Documents or for purposes of making requests to
Agent pursuant to Section 9, and the determination of the Required Lenders,
Required Revolving Credit Lenders or Required Tranche B Lenders, as applicable,
shall for all purposes of this Agreement and the other Loan Documents be made
without regard to such assignee Lender’s interest in any of the Obligations.  If
any Lender sells a participating interest in any of the Obligations to a
Participant, and such Participant is a Borrower or an Affiliate of a Borrower,
then such transferor Lender shall promptly notify Agent of the sale of such
participation.  A transferor Lender shall have no right to vote as a Lender
hereunder or under

 

99

--------------------------------------------------------------------------------


 

any of the other Loan Documents for purposes of granting consents or waivers or
for purposes of agreeing to amendments or modifications to any of the Loan
Documents or for purposes of making requests to Agent pursuant to Section 9 to
the extent that such participation is beneficially owned by a Borrower or any
Affiliate of a Borrower, and the determination of the Required Lenders, Required
Revolving Credit Lenders or Required Tranche B Lenders, as applicable, shall for
all purposes of this Agreement and the other Loan Documents be made without
regard to the interest of such transferor Lender in the Obligations to the
extent of such participation.  The provisions of this subsection 14.1(g) shall
not apply to an assignee Lender or participant which is also a Lender on the
Closing Date or to an assignee Lender or participant which has disclosed to the
other Lenders that it is an Affiliate of a Borrower and which, following such
disclosure, has been excepted from the provisions of this subsection 14.1(g) in
a writing signed by the Required Lenders determined without regard to the
interest of such assignee Lender or transferor Lender, to the extent of such
participation, in the Advances or Obligations in respect of Letters of Credit.

 

(h)                                 Any other provision in this Agreement
notwithstanding, any Lender may at any time create a security interest in, or
pledge, all or any portion of its rights under and interest in this Agreement in
favor of any Federal Reserve Bank in accordance with Regulation A of the Federal
Reserve Bank or U.S. Treasury Regulation 31 CFR §203.14, and such Federal
Reserve Bank may enforce such pledge or security interest in any manner
permitted under applicable law.

 

14.2                        Successors.  This Agreement shall bind and inure to
the benefit of the respective successors and assigns of each of the parties;
provided, however, that Borrowers may not assign this Agreement or any rights or
duties hereunder without the Lenders’ prior written consent and any prohibited
assignment shall be absolutely void ab initio.  No consent to assignment by the
Lenders shall release any Borrower from its Obligations.  A Lender may assign
this Agreement and the other Loan Documents and its rights and duties hereunder
and thereunder pursuant to Section 14.1 hereof and, except as expressly required
pursuant to Section 14.1 hereof, no consent or approval by any Borrower is
required in connection with any such assignment.

 

15.                               AMENDMENTS; WAIVERS.

 

15.1                        Amendments and Waivers.  No amendment or waiver of
any provision of this Agreement or any other Loan Document, and no consent with
respect to any departure by Borrowers therefrom, shall be effective unless the
same shall be in writing and signed by the Required Revolving Credit Lenders (or
by Agent at the written request of the Required Revolving Credit Lenders) and
Administrative Borrower (on behalf of all Borrowers) and then any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.  Notwithstanding the foregoing, no such amendment,
waiver or consent shall:

 

(a)                                  unless in writing and signed by all of the
Lenders affected thereby and Administrative Borrower (on behalf of all
Borrowers) and acknowledged by Agent, do any of the following:

 

(i)                                     increase or extend any Commitment of any
Lender,

 

(ii)                                  postpone or delay any date fixed by this
Agreement or any other Loan Document for any payment of principal, interest,
fees, or other amounts due hereunder or under any other Loan Document (other
than the Maturity Date) payable to such Lender,

 

100

--------------------------------------------------------------------------------


 

(iii)                               reduce the principal of, or the rate of
interest on, any loan or other extension of credit hereunder, or reduce any fees
or other amounts payable hereunder or under any other Loan Document,

 

(iv)                              change the definition of “Required Lenders”
and “Required Revolving Credit Lenders”;

 

(b)                                 unless in writing and signed by all of the
Lenders and Administrative Borrower (on behalf of all Borrowers) and
acknowledged by Agent, do any of the following:

 

(i)                                     postpone or extend the Maturity Date,

 

(ii)                                  change the percentage of Commitments that
is required to take any action hereunder,

 

(iii)                               amend this Section or any provision of the
Agreement providing for consent or other action by all Lenders,

 

(iv)                              contractually subordinate any of the Agent’s
Liens,

 

(v)                                 release any Borrower from any obligation for
the payment of money,

 

(vi)                              change the definition of Borrowing Base or the
definitions of Eligible Accounts, Eligible Inventory, Eligible Credit Card
Receivables, Maximum Amount, Net Liquidation Percentage, Net Retail Liquidation
Value, or Projections Reserve, or any component definitions contained in the
foregoing terms; provided however, with respect to the definition of Eligible
Accounts and Eligible Inventory which permit the Agent to modify criteria and
standards thereof in its Permitted Discretion and sole discretion, respectively,
any modification by the Agent to make such definitions more restrictive shall
not require the consent of any Lender;

 

(c)                                  without the written consent of the Agent,
amend any of the provisions of Section 16 and any fees payable to the Agent for
the account of the Agent;

 

(d)                                 without the written consent of the Tranche B
Agent, the Required Tranche B Lenders and the Administrative Borrower (on behalf
of all Borrowers) do any of the following:

 

(i)                                     amend, modify or waive Sections 2.1(b),
2.2(i), 2.3, 2.4(c), 2.5, 6.2, 6.3, 7.11, 7.22, 8, 9, 14.1, 16.1(b) or, in each
case, any component definition contained therein (as applicable to Tranche B
Lenders) or the definition of Maximum Amount,

 

(ii)                                  change the definition of Tranche B
Borrowing Base, Required Tranche B Lenders, Standstill Termination Date, Buyout
Exercise Period, Buyout Exercise Notice and Buyout Acceptance Notice or any
component definition contained therein,

 

101

--------------------------------------------------------------------------------

 

(iii)                               change the right of the Tranche B Lenders’
to receive reports pursuant to Section 6.2 and 6.3,

 

(iv)                              increase the Applicable Margin (other than
increases due to default rates being applicable) by more than two and one half
percent (2 1/2%); provided, however, any increase in the Applicable Margin shall
result in an increase in the Tranche B Interest Rate and default rate of
interest applicable to Tranche B Loan, as applicable, in an amount equal to 150%
of such increase,

 

(v)                                 accelerate the scheduled dates of principal
or interest payments or the Maturity Date (other than following an Event of
Default); provided, however, that the foregoing shall not in any way limit the
rights of the Agent and the Revolving Credit Lenders to make adjustments to
Reserves or otherwise modify the Borrowing Base and Tranche B Borrowing Base as
permitted by this Agreement;

 

(e)                                  without the written consent of Agent,
Issuing Lender, or Swing Lender, affect the rights or duties of Agent, Issuing
Lender, or Swing Lender, as applicable, under this Agreement or any other Loan
Document.

 

The foregoing notwithstanding, any amendment, modification, waiver, consent,
termination, or release of, or with respect to, any provision of this Agreement
or any other Loan Document that relates only to the relationship of the Lender
Group among themselves, and that does not affect the rights or obligations of
Borrowers, shall not require consent by or the agreement of Borrowers.

 

15.2                        Replacement of Holdout Lender.  If any action to be
taken by the Lender Group or Agent hereunder requires the unanimous consent,
authorization, or agreement of all Lenders, and a Lender (“Holdout Lender”)
fails to give its consent, authorization, or agreement, then Agent, upon at
least 5 Business Days prior irrevocable notice to the Holdout Lender, may
permanently replace the Holdout Lender with one or more substitute Lenders
(each, a “Replacement Lender”), and the Holdout Lender shall have no right to
refuse to be replaced hereunder.  Such notice to replace the Holdout Lender
shall specify an effective date for such replacement, which date shall not be
later than 15 Business Days after the date such notice is given.

 

Prior to the effective date of such replacement, the Holdout Lender and each
Replacement Lender shall execute and deliver an Assignment and Acceptance
Agreement, subject only to the Holdout Lender being repaid its share of the
outstanding Obligations (including an assumption of its Pro Rata Share of the
Risk Participation Liability but excluding its Pro Rata Share of any Revolving
Credit Lenders Prepayment Premium or the Tranche B Early Termination Fee, as
applicable) without any premium or penalty of any kind whatsoever.  If the
Holdout Lender shall refuse or fail to execute and deliver any such Assignment
and Acceptance Agreement prior to the effective date of such replacement, the
Holdout Lender shall be deemed to have executed and delivered such Assignment
and Acceptance Agreement.  The replacement of any Holdout Lender shall be made
in accordance with the terms of Section 14.1.  Until such time as the
Replacement Lenders shall have acquired all of the Obligations, the Commitments,
and the other rights and obligations of the Holdout Lender hereunder and under
the other Loan Documents, the Holdout Lender shall remain obligated to make the
Holdout Lender’s Pro Rata Share of Advances and to purchase a participation in
each Letter of Credit, in an amount equal to its Pro Rata Share of the Risk
Participation Liability of such Letter of Credit.

 

15.3                        No Waivers; Cumulative Remedies.  No failure by
Agent or any Lender to exercise any right, remedy, or option under this
Agreement or, any other Loan Document, or delay by

 

102

--------------------------------------------------------------------------------


 

Agent or any Lender in exercising the same, will operate as a waiver thereof. 
No waiver by Agent or any Lender will be effective unless it is in writing, and
then only to the extent specifically stated.  No waiver by Agent or any Lender
on any occasion shall affect or diminish Agent’s and each Lender’s rights
thereafter to require strict performance by Borrowers of any provision of this
Agreement.  Agent’s and each Lender’s rights under this Agreement and the other
Loan Documents will be cumulative and not exclusive of any other right or remedy
that Agent or any Lender may have.

 

16.                               AGENT; TRANCHE B AGENT; THE LENDER GROUP.

 

16.1                        Appointment and Authorization of Agent and Tranche B
Agent.

 

(a)                                      Appointment and Authorization of
Agent.  Each Lender hereby designates and appoints WFRF as its representative
under this Agreement and the other Loan Documents and each Lender hereby
irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to Agent by the terms
of this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto.  Agent agrees to act as such on the express
conditions contained in this Section 16.  The provisions of this Section 16 are
solely for the benefit of Agent and the Lenders, and Borrowers shall have no
rights as a third party beneficiary of any of the provisions contained herein. 
Any provision to the contrary contained elsewhere in this Agreement or in any
other Loan Document notwithstanding, Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall Agent have
or be deemed to have any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent; it being expressly understood and agreed that the use of the word
“Agent” is for convenience only, that WFRF is merely the representative of the
Lenders, and only has the contractual duties set forth herein.  Except as
expressly otherwise provided in this Agreement, Agent shall have and may use its
sole discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions that Agent
expressly is entitled to take or assert under or pursuant to this Agreement and
the other Loan Documents.  Without limiting the generality of the foregoing, or
of any other provision of the Loan Documents that provides rights or powers to
Agent, Lenders agree that Agent shall have the right to exercise the following
powers as long as this Agreement remains in effect:  (a) maintain, in accordance
with its customary business practices, ledgers and records reflecting the status
of the Obligations, the Collateral, the Collections, and related matters, (b)
execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents, (c)
make Advances, for itself or on behalf of the Revolving Credit Lenders as
provided in the Loan Documents, (d) exclusively receive, apply, and distribute
the Collections as provided in the Loan Documents, (e) open and maintain such
bank accounts and cash management accounts as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes
with respect to the Collateral and the Collections, (f) perform, exercise, and
enforce any and all other rights and remedies of the Lender Group with respect
to Borrowers, the Obligations, the Collateral, the Collections, or otherwise
related to any of same as provided in the Loan Documents, and (g) incur and pay
such Lender Group Expenses as Agent may deem necessary or appropriate for the
performance and fulfillment of its functions and powers pursuant to the Loan
Documents.

 

(b)                                     Appointment and Authorization of Tranche
B Agent.  Each Tranche B Lender hereby designates and appoints Back Bay Capital
Funding LLC as its representative under this Agreement and the other Loan
Documents and each Tranche B Lender hereby irrevocably

 

103

--------------------------------------------------------------------------------


 

authorizes Tranche B Agent to take such action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to Tranche B Agent by
the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto.  Tranche B Agent agrees to act as
such on the express conditions contained in this Section 16.  The provisions of
this Section 16 are solely for the benefit of Tranche B Agent and the Tranche B
Lenders, and Borrowers shall have no rights as a third party beneficiary of any
of the provisions contained herein.

 

16.2                        Delegation of Duties.  Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to its rights and duties under this Agreement
and the other Loan Documents.  Agent may utilize the services of such Persons as
Agent in its sole discretion may reasonably determine, and all reasonable fees
and expenses of any such Persons shall be paid by Borrowers.  Agent shall not be
responsible for the negligence or misconduct of any agent or attorney-in-fact
that it selects as long as such selection was made without gross negligence or
willful misconduct.

 

16.3                        Liability of Agents.  None of the Agent-Related
Persons and the Tranche B Agent-Related Persons shall (a) be liable for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Loan Document or the transactions contemplated
hereby (except for its own gross negligence or willful misconduct), or (b) be
responsible in any manner to any of the Lenders for any recital, statement,
representation or warranty made by any Borrower or any Subsidiary or Affiliate
of any Borrower, or any officer or director thereof, contained in this Agreement
or in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of any Borrower or any other party
to any Loan Document to perform its obligations hereunder or thereunder.  No
Agent-Related Person Tranche B Agent-Related Person shall be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the Books or properties of
Borrowers or the books or records or properties of any of Borrowers’
Subsidiaries or Affiliates.

 

16.4                        Reliance by Agents.

 

(a)                                  Agent and Tranche B Agent shall be entitled
to rely, and shall be fully protected in relying, upon any writing, resolution,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, statement or other document or conversation believed by it to
be genuine and correct and to have been signed, sent, or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to Borrowers or counsel to any Lender), independent accountants and
other experts selected by Agent or Tranche B Agent.  Agent and Tranche B Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent or Tranche B Agent, as
applicable, shall first receive such advice or concurrence of the Lenders as it
deems appropriate and until such instructions are received, Agent or Tranche B
Agent, as applicable, shall act, or refrain from acting, as it deems advisable. 
If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by Lenders against any and all liability and expense that may be
incurred by it by reason of taking or continuing to take any such action.  Agent
and Tranche B Agent, as applicable, shall in all cases be fully protected in

 

104

--------------------------------------------------------------------------------


 

acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Lenders and such re   
quest and any action taken or failure to act pursuant thereto shall be binding
upon all of the Lenders.

 

(b)                                 For purposes of determining compliance with
the conditions set forth in Section 3.1, each Lender that has executed this
Agreement shall be deemed to have consented to, approved or accepted, or to be
satisfied with, each document and matter either sent, or made available, by
Agent to such Lender for consent, approval, acceptance or satisfaction, or
required thereunder to be consent to or approved by or acceptable or
satisfactory to such Lender, unless an officer of Agent active upon the
Borrowers’ account shall have received notice from such Lender not less than two
days prior to the Closing Date specifying such Lender’s objection thereto and
such objection shall not have been withdrawn by notice to Agent to such effect
on or prior to the Closing Date.

 

16.5                        Notice of Default or Event of Default.  Agent shall
not be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default, except with respect to defaults in the payment of principal,
interest, fees, and expenses required to be paid to Agent for the account of the
Lenders, except with respect to Events of Default of which Agent has actual
knowledge, unless Agent shall have received written notice from a Lender or
Administrative Borrower referring to this Agreement, describing such Default or
Event of Default, and stating that such notice is a “notice of default.”  Agent
promptly will notify the Lenders of its receipt of any such notice or of any
Event of Default of which Agent has actual knowledge.  If any Lender obtains
actual knowledge of any Event of Default, such Lender promptly shall notify the
other Lenders and Agent of such Event of Default.  Each Lender shall be solely
responsible for giving any notices to its Participants, if any.  Subject to
Section 16.4, Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Revolving Credit Lenders in
accordance with Section 9; provided, however, that unless and until Agent has
received any such request, Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable.

 

16.6                        Credit Decision.  Each Lender acknowledges that none
of the Agent-Related Persons and the Tranche B Agent-Related Persons has made
any representation or warranty to it, and that no act by Agent or the Tranche B
Agent hereinafter taken, including any review of the affairs of Borrowers and
their Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person and any Tranche B
Agent-Related Person to any Lender.  Each Lender represents to Agent and the
Tranche B Agent that it has, independently and without reliance upon any
Agent-Related Person and any Tranche B Agent-Related Person and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, prospects, operations, property,
financial and other condition and creditworthiness of Borrowers and any other
Person (other than the Lender Group) party to a Loan Document, and all
applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrowers.  Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and any Tranche B
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Borrowers and any other Person
(other than the Lender Group) party to a Loan Document.  Except for notices,
reports, and other documents expressly herein required to be furnished to the
Lenders by Agent or the Tranche B Agent, as applicable, Agent and the Tranche B
Agent, as applicable shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business,

 

105

--------------------------------------------------------------------------------


 

prospects, operations, property, financial and other condition or
creditworthiness of Borrowers and any other Person party to a Loan Document that
may come into the possession of any of the Agent-Related Persons and any Tranche
B Agent-Related Person.

 

16.7                        Costs and Expenses; Indemnification.  Agent may
incur and pay Lender Group Expenses to the extent Agent reasonably deems
necessary or appropriate for the performance and fulfillment of its functions,
powers, and obligations pursuant to the Loan Documents, including court costs,
reasonable attorneys fees and expenses, costs of collection by outside
collection agencies and auctioneer fees and costs of security guards or
insurance premiums paid to maintain the Collateral, whether or not Borrowers are
obligated to reimburse Agent or Lenders for such expenses pursuant to the Loan
Agreement or otherwise.  Agent is authorized and directed to deduct and retain
sufficient amounts from Collections received by Agent to reimburse Agent for
such out-of-pocket costs and expenses prior to the distribution of any amounts
to Lenders.  In the event Agent is not reimbursed for such costs and expenses
from Collections received by Agent, each Lender hereby agrees that it is and
shall be obligated to pay to or reimburse Agent for the amount of such Lender’s
Pro Rata Share thereof.  Whether or not the transactions contemplated hereby are
consummated, the Lenders shall indemnify upon demand the Agent-Related Persons
and any Tranche B Agent-Related Person (to the extent not reimbursed by or on
behalf of Borrowers and without limiting the obligation of Borrowers to do so),
according to their Pro Rata Shares, from and against any and all Indemnified
Liabilities; provided, however, that no Lender shall be liable for the payment
to any Agent-Related Person and any Tranche B Agent-Related Person of any
portion of such Indemnified Liabilities resulting solely from such Person’s
gross negligence or willful misconduct nor shall any Lender be liable for the
obligations of any Defaulting Lender in failing to make an Advance or other
extension of credit hereunder.  Without limitation of the foregoing, each Lender
shall reimburse Agent upon demand for such Lender’s ratable share of any costs
or out-of-pocket expenses (including attorneys fees and expenses) incurred by
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that Agent is not
reimbursed for such expenses by or on behalf of Borrowers.  The undertaking in
this Section shall survive the payment of all Obligations hereunder and the
resignation or replacement of Agent.

 

16.8                        Agent in Individual Capacity.  WFRF and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in, and generally engage in any kind of
banking, trust, financial advisory, underwriting, or other business with
Borrowers and their Subsidiaries and Affiliates and any other Person (other than
the Lender Group) party to any Loan Documents as though WFRF were not Agent
hereunder, and, in each case, without notice to or consent of the other members
of the Lender Group.  The other members of the Lender Group acknowledge that,
pursuant to such activities, WFRF or its Affiliates may receive information
regarding Borrowers or their Affiliates and any other Person (other than the
Lender Group) party to any Loan Documents that is subject to confidentiality
obligations in favor of Borrowers or such other Person and that prohibit the
disclosure of such information to the Lenders, and the Lenders acknowledge that,
in such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. 
The terms “Lender” and “Lenders” include WFRF in its individual capacity.

 

16.9                        Successor Agent.  Agent or Tranche B Agent may
resign as Agent or Tranche B Agent, as applicable, upon 45 days notice to the
Lenders.  If Agent or Tranche B Agent resigns under this Agreement, the Required
Revolving Credit Lenders shall appoint a successor Agent for the Lenders and the
Required Tranche B Lenders shall appoint a successor Tranche B Agent for the
Tranche B Lenders.  If no successor Agent or Tranche B Agent is appointed prior
to the effective date of the resignation of Agent or Tranche B Agent, Agent or
Tranche B Agent, as applicable, may appoint, after consulting with

 

106

--------------------------------------------------------------------------------


 

the Lenders, a successor Agent or Tranche B Agent, as applicable.  In any such
event, upon the acceptance of its appointment as successor Agent or Tranche B
Agent, as applicable, hereunder, such successor Agent or Tranche B Agent, as
applicable ,shall succeed to all the rights, powers, and duties of the retiring
Agent or Tranche B Agent, as applicable, and the term “Agent” or “Tranche B
Agent”, as applicable, shall mean such successor Agent or successor Tranche B
Agent, as applicable, and the retiring Agent’s or Tranche B Agent’s appointment,
powers, and duties as Agent or Tranche B Agent, as applicable, shall be
terminated.  After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 16 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement.  If no
successor Agent has accepted appointment as Agent by the date which is 45 days
following a retiring Agent’s notice of resignation, the retiring Agent’s
resignation shall nevertheless thereupon become effective and the Lenders shall
perform all of the duties of Agent hereunder until such time, if any, as the
Lenders appoint a successor Agent as provided for above.

 

16.10                 Lender in Individual Capacity.  Any Lender and its
respective Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire equity interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting or other business
with Borrowers and their Subsidiaries and Affiliates and any other Person (other
than the Lender Group) party to any Loan Documents as though such Lender were
not a Lender hereunder without notice to or consent of the other members of the
Lender Group.  The other members of the Lender Group acknowledge that, pursuant
to such activities, such Lender and its respective Affiliates may receive
information regarding Borrowers or their Affiliates and any other Person (other
than the Lender Group) party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrowers or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender not shall be under any obligation to
provide such information to them.  With respect to the Swing Loans and Agent
Advances, Swing Lender shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though it were not
the sub-agent of the Agent.

 

16.11                 Payments to, and Distributions by, Agent.

 

(a)                                  A payment by the Borrowers to Agent
hereunder or under any of the other Loan Documents for the account of any Lender
shall constitute a payment to such Lender. Agent agrees promptly to distribute
to each Lender such Lender’s Pro Rata Share of payments received by Agent for
the account of the Lenders except as otherwise expressly provided herein or in
any of the other Loan Documents.

 

(b)                                 If in the reasonable opinion of Agent the
distribution of any amount received by it in such capacity hereunder or under
any of the other Loan Documents might involve it in liability, it may refrain
from making distribution until its right to make distribution shall have been
adjudicated by a court of competent jurisdiction.  If a court of competent
jurisdiction shall adjudge that any amount received and distributed by Agent is
to be repaid, each Person to whom any such distribution shall have been made
shall either repay to Agent its proportionate share of the amount so adjudged to
be repaid or shall pay over the same in such manner and to such Persons as shall
be determined by such court.

 

16.12                 Duties in the Case of Enforcement.  In case one or more
Events of Default have occurred and shall be continuing, and whether or not
acceleration of the Obligations shall have occurred, Agent shall, if (a) so
requested by the Required Revolving Credit Lenders, and (b) the Lenders have
provided to Agent such additional indemnities and assurances against expenses
and liabilities as Agent

 

107

--------------------------------------------------------------------------------


 

may reasonably request, proceed to enforce the provisions of this Agreement and
the other Loan Documents authorizing the sale or other disposition of all or any
part of the Collateral and exercise all or any such other legal and equitable
and other rights or remedies as it may have in respect of such Collateral.  The
Required Revolving Credit Lenders may direct Agent in writing as to the method
and the extent of any such sale or other disposition, the Lenders hereby
agreeing to indemnify and hold Agent, harmless from all liabilities incurred in
respect of all actions taken or omitted in accordance with such directions,
provided that Agent need not comply with any such direction to the extent that
Agent reasonably believes Agent’s compliance with such direction to be unlawful
or commercially unreasonable in any applicable jurisdiction.

 

16.13                 Agent May File Proofs of Claim.

 

(a)                                  In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial, administrative or like proceeding or
any assignment for the benefit of creditors relative to any Borrower or any of
its Subsidiaries, Agent (irrespective of whether the principal of any Advance or
Obligations with respect to Letters of Credit shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether
Agent shall have made any demand on the Borrowers) shall be entitled and
empowered, by intervention in such proceeding, under any such assignment or
otherwise:

 

(i)                                     to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Advances
or Obligations in respect of Letters of Credit and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lender Group (including any claim
for the reasonable compensation, expense, disbursements and advances of the
Lender Group and their respective agents and counsel and all other amounts due
the Lender Group under Sections 2.13, 2.14(e) and 11.3) allowed in such
proceeding or under such assignment; and

 

(ii)                                  to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

(b)                                 Any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such proceeding or
under any such assignment is hereby authorized by each Lender to make such
payments to Agent and, in the event that Agent shall consent to the making of
such payments directly to the Lenders, nevertheless to pay to Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of
Agent and its agents and counsel, and any other amounts due Agent under Sections
2.13, 2.14(e) and 11.3.

 

(c)                                  Nothing contained herein shall authorize
Agent to consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
owed to such Lender or the rights of any Lender or to authorize Agent to vote in
respect of the claim of any Lender in any such proceeding or under any such
assignment.

 

108

--------------------------------------------------------------------------------


 

16.14                 Withholding Taxes.

 

(a)                                  If any Lender is a “foreign corporation,
partnership or trust” within the meaning of the IRC and such Lender claims
exemption from, or a reduction of, U.S. withholding tax under Sections 1441 or
1442 of the IRC, such Lender agrees with and in favor of Agent and Borrowers, to
deliver to Agent and Administrative Borrower:

 

(i)                                     if such Lender claims an exemption from
withholding tax pursuant to its portfolio interest exception, (A) a statement of
the Lender, signed under penalty of perjury, that it is not a (I) a “bank” as
described in Section 881(c)(3)(A) of the IRC, (II) a 10% shareholder (within the
meaning of Section 881(c)(3)(B) of the IRC), or (III) a controlled foreign
corporation described in Section 881(c)(3)(C) of the IRC, and (B) a properly
completed IRS Form W-8BEN, before the first payment of any interest under this
Agreement and at any other time reasonably requested by Agent or Administrative
Borrower;

 

(ii)                                  if such Lender claims an exemption from,
or a reduction of, withholding tax under a United States tax treaty, properly
completed IRS Form W-8BEN before the first payment of any interest under this
Agreement and at any other time reasonably requested by Agent or Administrative
Borrower;

 

(iii)                               if such Lender claims that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, two
properly completed and executed copies of IRS Form W-8ECI before the first
payment of any interest is due under this Agreement and at any other time
reasonably requested by Agent or Administrative Borrower;

 

(iv)                              such other form or forms as may be required
under the IRC or other laws of the United States as a condition to exemption
from, or reduction of, United States withholding tax.

 

Such Lender agrees promptly to notify Agent and Administrative Borrower of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction.

 

(b)                                 If any Lender claims exemption from, or
reduction of, withholding tax under a United States tax treaty by providing IRS
Form W-8BEN and such Lender sells, assigns, grants a participation in, or
otherwise transfers all or part of the Obligations of Borrowers to such Lender,
such Lender agrees to notify Agent of the percentage amount in which it is no
longer the beneficial owner of Obligations of Borrowers to such Lender.  To the
extent of such percentage amount, Agent will treat such Lender’s IRS Form W-8BEN
as no longer valid.

 

(c)                                  If any Lender is entitled to a reduction in
the applicable withholding tax, Agent may withhold from any interest payment to
such Lender an amount equivalent to the applicable withholding tax after taking
into account such reduction.  If the forms or other documentation required by
subsection (a) of this Section are not delivered to Agent, then Agent may
withhold from any interest payment to such Lender not providing such forms or
other documentation an amount equivalent to the applicable withholding tax.

 

(d)                                 If the IRS or any other Governmental
Authority of the United States or other jurisdiction asserts a claim that Agent
did not properly withhold tax from

 

109

--------------------------------------------------------------------------------


 

amounts paid to or for the account of any Lender (because the appropriate form
was not delivered, was not properly executed, or because such Lender failed to
notify Agent of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason) such Lender
shall indemnify and hold Agent harmless for all amounts paid, directly or
indirectly, by Agent as tax or otherwise, including penalties and interest, and
including any taxes imposed by any jurisdiction on the amounts payable to Agent
under this Section, together with all costs and expenses (including attorneys
fees and expenses).  The obligation of the Lenders under this subsection shall
survive the payment of all Obligations and the resignation or replacement of
Agent.

 

(e)                                  All payments made by Borrowers hereunder or
under any note or other Loan Document will be made without setoff, counterclaim,
or other defense, except as required by applicable law other than for Taxes (as
defined below).  All such payments will be made free and clear of, and without
deduction or withholding for, any present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any jurisdiction (other than the United States) or by any political
subdivision or taxing authority thereof or therein (other than of the United
States) with respect to such payments (but excluding, any tax imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein (i) measured by or based on the net income or net profits of a Lender,
or (ii) to the extent that such tax results from a change in the circumstances
of the Lender, including a change in the residence, place of organization, or
principal place of business of the Lender, or a change in the branch or lending
office of the Lender participating in the transactions set forth herein) and all
interest, penalties or similar liabilities with respect thereto (all such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
being referred to collectively as “Taxes”).  If any Taxes are so levied or
imposed, each Borrower agrees to pay the full amount of such Taxes, and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement or under any note, including any amount paid pursuant to
this subsection 16.14(e) after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for herein; provided, however,
that Borrowers shall not be required to increase any such amounts payable to
Agent or any Lender (i) that is not organized under the laws of the United
States, if such Person fails to comply with the other requirements of this
Section 16.14, or (ii) if the increase in such amount payable results from
Agent’s or such Lender’s own willful misconduct or gross negligence.  Borrowers
will furnish to Agent as promptly as possible after the date the payment of any
Taxes is due pursuant to applicable law certified copies of tax receipts
evidencing such payment by Borrowers.

 

16.15                 Collateral Matters.

 

(a)                                  The Lenders hereby irrevocably authorize
Agent, at its option and in its sole discretion, to release any Lien on any
Collateral (i) upon the termination of the Commitments and payment and
satisfaction in full by Borrowers of all Obligations, (ii) constituting property
being sold or disposed of if a release is required or desirable in connection
therewith and if Administrative Borrower certifies to Agent that the sale or
disposition is permitted under Section 7.4 of this Agreement or the other Loan
Documents (and Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property in which no Borrower owned any
interest at the time the security interest was granted or at any time
thereafter, or (iv) constituting property leased to a Borrower under a lease
that has expired or is terminated in a transaction

 

110

--------------------------------------------------------------------------------


 

permitted under this Agreement.  Except as provided above, Agent will not
execute and deliver a release of any Lien on any Collateral without the prior
written authorization of (y) if the release is of all or substantially all of
the Collateral, all of the Lenders, or (z) otherwise, the Required Revolving
Credit Lenders.  Upon request by Agent or Administrative Borrower at any time,
the Lenders will confirm in writing Agent’s authority to release any such Liens
on particular types or items of Collateral pursuant to this Section 16.15;
provided, however, that (1) Agent shall not be required to execute any document
necessary to evidence such release on terms that, in Agent’s opinion, would
expose Agent to liability or create any obligation or entail any consequence
other than the release of such Lien without recourse, representation, or
warranty, and (2) such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of Borrowers in respect of) all interests retained by
Borrowers, including, the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.

 

(b)                                 Agent shall have no obligation whatsoever to
any of the Lenders to assure that the Collateral exists or is owned by Borrowers
or is cared for, protected, or insured or has been encumbered, or that the
Agent’s Liens have been properly or sufficiently or lawfully created, perfected,
protected, or enforced or are entitled to any particular priority, or to
exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent pursuant to any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission, or event related thereto, subject to the terms and conditions
contained herein, Agent may act in any manner it may deem appropriate, in its
sole discretion given Agent’s own interest in the Collateral in its capacity as
one of the Lenders and that Agent shall have no other duty or liability
whatsoever to any Lender as to any of the foregoing, except as otherwise
provided herein.

 

16.16                 Restrictions on Actions by Lenders; Sharing of Payments.

 

(a)                                  Each of the Lenders agrees that it shall
not, without the express written consent of Agent, and that it shall, to the
extent it is lawfully entitled to do so, upon the request of Agent, set off
against the Obligations, any amounts owing by such Lender to Borrowers or any
deposit accounts of Borrowers now or hereafter maintained with such Lender. 
Each of the Lenders further agrees that it shall not, unless specifically
requested to do so by Agent, take or cause to be taken any action, including,
the commencement of any legal or equitable proceedings, to foreclose any Lien
on, or otherwise enforce any security interest in, any of the Collateral the
purpose of which is, or could be, to give such Lender any preference or priority
against the other Lenders with respect to the Collateral.

 

(b)                                 If, at any time or times any Lender shall
receive (i) by payment, foreclosure, setoff, or otherwise, any proceeds of
Collateral or any payments with respect to the Obligations arising under, or
relating to, this Agreement or the other Loan Documents, except for any such
proceeds or payments received by such Lender from Agent pursuant to the terms of
this Agreement, or (ii) payments from Agent in excess of such Lender’s ratable
portion of all such distributions by Agent, such Lender promptly shall (1) turn
the same over to Agent, in kind, and with such endorsements as may be required
to negotiate the same to Agent, or in immediately available funds, as
applicable, for the account of all of the Lenders and for application to the
Obligations in accordance

 

111

--------------------------------------------------------------------------------


 

with the applicable provisions of this Agreement, or (2) purchase, without
recourse or warranty, an undivided interest and participation in the Obligations
owed to the other Lenders so that such excess payment received shall be applied
ratably as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that if all or part of such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

 

16.17                 Agency for Perfection.  Agent hereby appoints each other
Lender as its agent (and each Lender hereby accepts such appointment) for the
purpose of perfecting the Agent’s Liens in assets which, in accordance with
Article 9 of the Code can be perfected only by possession.  Should any Lender
obtain possession of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver such
Collateral to Agent or in accordance with Agent’s instructions.

 

16.18                 Payments by Agent to the Lenders.  All payments to be made
by Agent to the Lenders shall be made by bank wire transfer or internal transfer
of immediately available funds pursuant to such wire transfer instructions as
each party may designate for itself by written notice to Agent.  Concurrently
with each such payment, Agent shall identify whether such payment (or any
portion thereof) represents principal, premium, or interest of the Obligations.

 

16.19                 Concerning the Collateral and Related Loan Documents. 
Each member of the Lender Group authorizes and directs Agent to enter into this
Agreement and the other Loan Documents relating to the Collateral, for the
benefit of the Lender Group.  Each member of the Lender Group agrees that any
action taken by Agent in accordance with the terms of this Agreement or the
other Loan Documents relating to the Collateral and the exercise by Agent of its
powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Lenders.

 

16.20                 Field Audits and Examination Reports; Confidentiality;
Disclaimers by Lenders; Other Reports and Information.  By becoming a party to
this Agreement, each Lender:

 

(a)                                  is deemed to have requested that Agent
furnish such Lender, promptly after it becomes available, a copy of each field
audit, appraisal, inventory reports or other examination report (each a “Report”
and collectively, “Reports”) prepared by Agent, and Agent shall so furnish each
Lender with such Reports,

 

(b)                                 expressly agrees and acknowledges that Agent
does not (i) make any representation or warranty as to the accuracy of any
Report, and (ii) shall not be liable for any information contained in any
Report,

 

(c)                                  expressly agrees and acknowledges that the
Reports are not comprehensive audits or examinations, that Agent or other party
performing any audit or examination will inspect only specific information
regarding Borrowers and will rely significantly upon the Books, as well as on
representations of Borrowers’ personnel,

 

(d)                                 agrees to keep all Reports and other
material, non-public information regarding Borrowers and their Subsidiaries and
their operations, assets, and existing and contemplated business plans in a
confidential manner; it being understood

 

112

--------------------------------------------------------------------------------


 

and agreed by Borrowers that in any event such Lender may make disclosures (i)
to counsel for and other advisors, accountants, and auditors to such Lender,
(ii) reasonably required by any bona fide potential or actual Assignee or
Participant in connection with any contemplated or actual assignment or transfer
by such Lender of an interest herein or any participation interest in such
Lender’s rights hereunder, subject to receipt of an undertaking by such
potential transferee to maintain the confidentiality of such information, (iii)
of information that has become public by disclosures made by Persons other than
such Lender, its Affiliates, assignees, transferees, or Participants, or (iv) as
required or requested by any court, governmental or administrative agency,
pursuant to any subpoena or other legal process, or by any law, statute,
regulation, or court order; provided, however, that, unless prohibited by
applicable law, statute, regulation, or court order, such Lender shall notify
Administrative Borrower of any request by any court, governmental or
administrative agency, or pursuant to any subpoena or other legal process for
disclosure of any such non-public material information concurrent with, or where
practicable, prior to the disclosure thereof, and

 

(e)                                  without limiting the generality of any
other indemnification provision contained in this Agreement, agrees:  (i) to
hold Agent and any such other Lender preparing a Report harmless from any action
the indemnifying Lender may take or conclusion the indemnifying Lender may reach
or draw from any Report in connection with any loans or other credit
accommodations that the indemnifying Lender has made or may make to Borrowers,
or the indemnifying Lender’s participation in, or the indemnifying Lender’s
purchase of, a loan or loans of Borrowers; and (ii) to pay and protect, and
indemnify, defend and hold Agent, and any such other Lender preparing a Report
harmless from and against, the claims, actions, proceedings, damages, costs,
expenses, and other amounts (including, attorneys fees and costs) incurred by
Agent and any such other Lender preparing a Report as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.

 

In addition to the foregoing:  (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrowers to Agent that has not been contemporaneously
provided by Borrowers to such Lender, and, upon receipt of such request, Agent
shall provide a copy of same to such Lender, (y) to the extent that Agent is
entitled, under any provision of the Loan Documents, to request additional
reports or information from Borrowers, any Lender may, from time to time,
reasonably request Agent to exercise such right as specified in such Lender’s
notice to Agent, whereupon Agent promptly shall request of Administrative
Borrower the additional reports or information reasonably specified by such
Lender, and, upon receipt thereof from Administrative Borrower, Agent promptly
shall provide a copy of same to such Lender, and (z) any time that Agent renders
to Administrative Borrower a statement regarding the Loan Account, Agent shall
send a copy of such statement to each Lender.

 

16.21                 Several Obligations; No Liability.  Notwithstanding that
certain of the Loan Documents now or hereafter may have been or will be executed
only by or in favor of Agent in its capacity as such, and not by or in favor of
the Lenders, any and all obligations on the part of Agent (if any) to make any
credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments.  Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender.  Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender.  Except as provided in Section 16.7,

 

113

--------------------------------------------------------------------------------


 

no member of the Lender Group shall have any liability for the acts or any other
member of the Lender Group.  No Lender shall be responsible to any Borrower or
any other Person for any failure by any other Lender to fulfill its obligations
to make credit available hereunder, nor to advance for it or on its behalf in
connection with its Commitment, nor to take any other action on its behalf
hereunder or in connection with the financing contemplated herein.

 

16.22                 Legal Representation of Agent.  In connection with the
negotiation, drafting, and execution of this Agreement and the other Loan
Documents, or in connection with future legal representation relating to loan
administration, amendments, modifications, waivers, or enforcement of remedies,
Bingham McCutchen LLP (“Bingham”) only has represented and only shall represent
WFRF in its capacity as Agent and as a Lender.  Each other Lender hereby
acknowledges that Bingham does not represent it in connection with any such
matters.

 

16.23                 Confidentiality.  Except as otherwise provided in this
Agreement, Agent shall not disclose any confidential information to any Person
without the written consent of Borrower, other than (a) to Agent’s Affiliates
and its officers, directors, employees, agents and advisors and to actual or
prospective assignees and participants, and then only on a confidential basis;
(b) as required by any law, rule or regulation or judicial process; and (c) as
requested or required by any state, federal or foreign authority or examiner
regulating banks or banking.  If Agent is required by any law, rule or
regulation or judicial process to disclose any confidential information, Agent
will promptly give notice to Borrower so that Borrower may seek a protective
order or other appropriate remedy.  If Borrower shall not obtain such protective
order or other remedy, Agent will endeavor to furnish only that portion of the
confidential information which Agent reasonably believes to be legally required.

 

16.24                 Documentation Agent.  National City Business Credit, Inc.,
in its capacity as Documentation Agent, shall have no duties or responsibilities
and shall incur no liability under this Agreement or any other Loan Document.

 

16.25                 Press Releases and Related Matters.

 

With the prior written approval of the Administrative Borrower (which approval
shall not be unreasonably withheld), the Agent, the Tranche B Agent, or any
Lender may issue a “tombstone” notice of the establishment of the credit
facility contemplated by this Agreement and may make reference to the Borrowers
(and may utilize any logo or other distinctive symbol associated with the
Borrowers) in connection with any advertising, promotion, or marketing
undertaken by the Agent, the Tranche B Agent, or any Lender, irrespective of how
such material will be disseminated.  Agent and Tranche B Agent reserve the right
to provide to industry trade organizations information necessary and customary
for inclusion in league table measurements.

 

114

--------------------------------------------------------------------------------


 

17.                               GENERAL PROVISIONS.

 

17.1                        Governing Documents of Parent.  Notwithstanding
anything to the contrary contained herein or in the Governing Documents of
Parent, Agent, Tranche B Agent and each Lender do not agree to and shall not be
bound by any provision of the Parent’s Governing Document in respect of any
compromise or arrangement between the Parent and its creditors or stockholders
(as of the Closing Date, Article 11 of the Articles of Incorporation of Parent),
and the inclusion of any such provision in Parent’s Governing Documents shall
not impair or frustrate in any way the Agent’s or any Lender’s rights to
initiate, participate in or object to any Insolvency Proceeding or any proposed
compromise or arrangement as described therein.  The Agent, Tranche B Agent and
each Lender do not consent to the jurisdiction of the state courts of the State
of Delaware.

 

17.2                        Effectiveness.  This Agreement shall be binding and
deemed effective when executed by Borrowers, Agent, and each Lender whose
signature is provided for on the signature pages hereof.

 

17.3                        Section Headings.  Headings and numbers have been
set forth herein for convenience only.  Unless the contrary is compelled by the
context, everything contained in each Section applies equally to this entire
Agreement.

 

17.4                        Interpretation.  Neither this Agreement nor any
uncertainty or ambiguity herein shall be construed or resolved against the
Lender Group or Borrowers, whether under any rule of construction or otherwise. 
On the contrary, this Agreement has been reviewed by all parties and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to accomplish fairly the purposes and intentions of all parties hereto.

 

17.5                        Severability of Provisions.  Each provision of this
Agreement shall be severable from every other provision of this Agreement for
the purpose of determining the legal enforceability of any specific provision.

 

17.6                        Amendments in Writing.  This Agreement only can be
amended by a writing in accordance with Section 15.1.

 

17.7                        Counterparts; Telefacsimile Execution.  This
Agreement may be executed in any number of counterparts and by different parties
on separate counterparts, each of which, when executed and delivered, shall be
deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Agreement.  Delivery of an executed counterpart
of this Agreement by telefacsimile shall be equally as effective as delivery of
an original executed counterpart of this Agreement.  Any party delivering an
executed counterpart of this Agreement by telefacsimile also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.  The foregoing shall apply to each other Loan
Document mutatis mutandis.

 

17.8                        Revival and Reinstatement of Obligations.  If the
incurrence or payment of the Obligations by any Borrower or the transfer to the
Lender Group of any property should for any reason subsequently be declared to
be void or voidable under any state or federal law relating to creditors’
rights, including provisions of the Bankruptcy Code relating to fraudulent
conveyances, preferences, or other voidable or recoverable payments of money or
transfers of property (collectively, a “Voidable Transfer”), and if the Lender
Group is required to repay or restore, in whole or in part, any such Voidable
Transfer, or elects to do so upon the reasonable advice of its counsel, then, as
to any such Voidable Transfer, or the amount thereof that the Lender Group is
required or elects to repay or restore, and as to all reasonable

 

115

--------------------------------------------------------------------------------


 

costs, expenses, and attorneys fees of the Lender Group related thereto, the
liability of Borrowers automatically shall be revived, reinstated, and restored
and shall exist as though such Voidable Transfer had never been made.

 

17.9                        Integration.  This Agreement, together with the
other Loan Documents, reflects the entire understanding of the parties with
respect to the transactions contemplated hereby and shall not be contradicted or
qualified by any other agreement, oral or written, before the date hereof.

 

17.10                 Parent as Agent for Borrowers.  Each Borrower hereby
irrevocably appoints Parent as the borrowing agent and attorney-in-fact for all
Borrowers (the “Administrative Borrower”) which appointment shall remain in full
force and effect unless and until Agent shall have received prior written notice
signed by each Borrower that such appointment has been revoked and that another
Borrower has been appointed Administrative Borrower.  Each Borrower hereby
irrevocably appoints and authorizes the Administrative Borrower (i) to provide
Agent with all notices with respect to Advances and Letters of Credit obtained
for the benefit of any Borrower and all other notices and instructions under
this Agreement and (ii) to take such action as the Administrative Borrower deems
appropriate on its behalf to obtain Advances and Letters of Credit and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement.  It is understood that the handling of the Loan
Account and Collateral of Borrowers in a combined fashion, as more fully set
forth herein, is done solely as an accommodation to Borrowers in order to
utilize the collective borrowing powers of Borrowers in the most efficient and
economical manner and at their request, and that Lender Group shall not incur
liability to any Borrower as a result hereof.  Each Borrower expects to derive
benefit, directly or indirectly, from the handling of the Loan Account and the
Collateral in a combined fashion since the successful operation of each Borrower
is dependent on the continued successful performance of the integrated group. 
To induce the Lender Group to do so, and in consideration thereof, each Borrower
hereby jointly and severally agrees to indemnify each member of the Lender Group
and hold each member of the Lender Group harmless against any and all liability,
expense, loss or claim of damage or injury, made against the Lender Group by any
Borrower or by any third party whosoever, arising from or incurred by reason of
(a) the handling of the Loan Account and Collateral of Borrowers as herein
provided, (b) the Lender Group’s relying on any instructions of the
Administrative Borrower, or (c) any other action taken by the Lender Group
hereunder or under the other Loan Documents, except that Borrowers will have no
liability to the relevant Agent-Related Person or Lender-Related Person under
this Section 17.9 with respect to any liability that has been finally determined
by a court of competent jurisdiction to have resulted solely from the gross
negligence or willful misconduct of such Agent-Related Person, any Tranche B
Agent-Related Person or Lender-Related Person, as the case may be.

 

17.11                 Amendment and Restatement.  This Agreement and the
financing commitments set forth herein constitute an amendment, modification and
restatement, but not an extinguishment or novation, of the Existing Loan
Agreement and the financing commitments set forth therein.  This Agreement and
the Loan Documents are not intended as, and shall not be construed as, a
release, impairment or novation of the indebtedness, liabilities and obligations
of the Borrowers under the Existing Loan Agreement and the other documents
contemplated thereby or the liens and security interests granted therein, all of
which liens and security interests are hereby modified and affirmed.  With
respect to matters relating to the period of this Agreement prior to the date
hereof, all of the provisions of the Existing Loan Agreement are hereby ratified
and confirmed, and shall remain in full force and effect.  The Existing Loan
Agreement, as modified by the provisions of this Agreement, shall be construed
as one agreement.

 

[Remainder of Page Intentionally Left Blank]

 

116

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

 

 

ULTIMATE ELECTRONICS, INC.,

 

a Delaware corporation

 

By:

 

/s/ David A. Carter

 

 

Name:

David Carter

 

Title:

Senior Vice President, Finance and Chief

 

 

Financial Officer, and Secretary

 

 

 

 

 

 

 

ULTIMATE INTANGIBLES CORP.,

 

a Colorado corporation

 

 

 

 

 

 

 

By:

 

/s/ Alan E. Kessock

 

 

Name:

Alan E. Kessock

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

ULTIMATE LEASING CORP.,

 

a Colorado corporation

 

 

 

 

 

 

 

By:

 

/s/ Alan E. Kessock

 

 

Name:

Alan E. Kessock

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

FAST TRAK INC.,

 

a Minnesota corporation

 

 

 

 

 

 

 

By:

 

/s/ Alan E. Kessock

 

 

Name:

Alan E. Kessock

 

Title:

Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

 

 

ULTIMATE ELECTRONICS PARTNERS
CORP., a Colorado corporation

 

 

 

 

 

 

 

By:

 

/s/ Alan E. Kessock

 

 

Name:

Alan E. Kessock

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

 

ULTIMATE ELECTRONICS LEASING LP, a
Texas limited partnership

 

 

 

 

 

By:

Ultimate Leasing Corp., its General Partner

 

 

 

 

 

 

 

By:

 

/s/ Alan E. Kessock

 

 

Name:

Alan E. Kessock

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

 

ULTIMATE ELECTRONICS TEXAS LP,

 

 

a Texas limited partnership

 

 

By:

Ultimate Electronics, Inc., its General
Partner

 

 

 

 

 

 

 

By:

 

/s/ David A. Carter

 

 

Name:

David Carter

 

Title:

Senior Vice President, Finance and Chief

 

 

Officer and Secretary

 

--------------------------------------------------------------------------------


 

 

 

AGENT:

 

 

WELLS FARGO RETAIL FINANCE, LLC,
a Delaware limited liability company, as Agent

 

 

 

 

 

 

 

By:

 

/s/ Jennifer Blanchette

 

 

Name:

Jennifer Blanchette

 

 

Title:

AVP/Associate Account Executive

 

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

WELLS FARGO RETAIL FINANCE, LLC,
a Delaware limited liability company, as Lender

 

 

 

 

 

 

 

By:

/s/ Jennifer Blanchette

 

 

Name:

Jennifer Blanchette

 

Title:

AVP/Associate Account Executive

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,
as a Revolving Credit Lender

 

 

 

 

 

 

 

By:

 

/s/ I A Silberman

 

 

Name:

Illene Silberman

 

Title:

V.P.

 

--------------------------------------------------------------------------------


 

 

NATIONAL CITY BUSINESS CREDIT, INC.,

 

as a Revolving Credit Lender and Documentation
Agent

 

 

 

 

 

 

 

By:

 

/s/ Michael Fine

 

 

Name:

Michael Fine

 

 

Title:

Director

 

 

--------------------------------------------------------------------------------


 

 

FLEET RETAIL GROUP, INC.,

 

as a Revolving Credit Lender

 

 

 

 

 

 

 

By:

 

/s/ Christine M. Scott

 

 

Name:

Christine M. Scott

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL
CORPORATION, as a Revolving Credit Lender

 

 

 

 

 

 

 

By:

 

/s/ T A Gronski

 

 

Name:

Todd Gronski

 

 

Title:

Duly Authorized Signer

 

 

--------------------------------------------------------------------------------


 

 

BACK BAY CAPITAL FUNDING LLC,

 

as Tranche B Agent and a Tranche B Lender

 

 

 

 

 

 

 

By:

 

/s/ William Chan

 

 

Name:

William Chan

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

CERTIFICATE OF ACKNOWLEDGMENT

 

STATE OF COLORADO

)

 

)  ss.

CITY AND COUNTY OF DENVER)

)

 

On this 20th day of July, 2004, before me, the undersigned notary public,
personally appeared David A. Carter proved to me through satisfactory evidence
of identification, which were CA/DL and personal knowledge, to be the person
whose name is signed on the preceding or attached document, and acknowledged to
me that he signed it voluntarily for its stated purpose (as, Senior Vice
President - Finance, Chief Financial Officer, and Secretary for Ultimate
Electronics, Inc., a Delaware corporation, and on behalf of Ultimate
Electronics, Inc., the General Partner of Ultimate Electronics Texas LP, a Texas
limited partnership).

 

 

 

  /s/ Marilyn R. Moll

 

 

(official signature and seal of notary)

 

 

 

My commission expires:  November 12, 2005

 

--------------------------------------------------------------------------------


 

CERTIFICATE OF ACKNOWLEDGMENT

 

STATE OF COLORADO

)

 

)  ss.

CITY AND COUNTY OF DENVER)

)

 

On this 20th day of July, 2004, before me, the undersigned notary public,
personally appeared Alan E. Kessock proved to me through satisfactory evidence
of identification, which were CO/DL and personal knowledge, to be the person
whose name is signed on the preceding or attached document, and acknowledged to
me that he signed it voluntarily for its stated purpose (as, Vice President and
Treasurer for Ultimate Intangibles Corp., a Colorado corporation, Ultimate
Leasing Corp., a Colorado corporation, Fast Trak Inc., a Minnesota corporation,
and Ultimate Electronics Partners Corp., a Colorado corporation, and on behalf
of Ultimate Leasing Corp., the General Partner of Ultimate Electronics Leasing
LP, a Texas limited partnership).

 

 

 

  /s/ Marilyn R. Moll

 

 

(official signature and seal of notary)

 

 

 

My commission expires:  November 12, 2005

 

--------------------------------------------------------------------------------